[exhibit1032017stockincen001.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN 1. Purpose The purpose of
this 2017 Stock Incentive Plan (the “Plan”) of State Street Corporation, a
Massachusetts corporation (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”). 2. Eligibility All of the Company’s employees,
officers and directors, as well as consultants and advisors to the Company (as
the terms consultants and advisors are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), or
any successor form) are eligible to be granted Awards (as defined below) under
the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” The Plan provides for the following types of awards, each of
which is referred to as an “Award”: Options (as defined in Section 5), SARs (as
defined in Section 6), Restricted Stock (as defined in Section 7), RSUs (as
defined in Section 7) and Other Stock-Based Awards (as defined in Section 8).
Except as otherwise provided by the Plan, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award need not be
identical, and the Board need not treat Participants uniformly. 3.
Administration and Delegation (a) Administration by Board of Directors. The Plan
will be administered by the Board. The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award. All actions and decisions
by the Board with respect to the Plan and any Awards shall be made in the
Board’s discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award.



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen002.jpg]
(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee. During such time as the common stock, $1.00 par value per
share, of the Company (the “Common Stock”) is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), the Board shall appoint one such
Committee of not less than two members, each member of which shall be an
independent director under applicable stock exchange rules, an “outside
director” within the meaning of Section 162(m) of the Code or any successor
provision thereto, and the regulations thereunder (“Section 162(m)”) and a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act. (c)
Delegation of Granting and Other Authority. The Board or a Committee may
delegate to (1) one or more of its members such of its duties, powers and
responsibilities as it may determine; (2) to one or more officers of the Company
the power and authority to grant or to allocate, consistent with the
requirements of Chapter 156D of the Massachusetts General Laws and subject to
such limitations under the Plan or as the Board or the Committee may impose,
Awards among such persons (other than to any “executive officer” of the Company
(as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of the
Company (as defined by Rule 16a-1(f) under the Exchange Act)) eligible to
receive Awards under the Plan as such delegated member or members of the Board
or the Committee or officer or officers of the Company determine consistent with
such delegation; and (3) to such employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, references in the Plan to the “Board” shall
mean the delegate to the extent that the Board’s powers or authority under the
Plan have been delegated to such person. (d) Awards to Non-Employee Directors.
Awards to non-employee directors will be granted and administered by a
Committee, all of the members of which are independent directors as defined by
Section 303A.02 of the New York Stock Exchange Listed Company Manual. 4. Stock
Available for Awards (a) Number of Shares; Share Counting. (1) Authorized Number
of Shares. Awards may be made under the Plan (any or all of which Awards may be
in the form of Incentive Stock Options (as defined in Section 5(b)) for such
number of shares of Common Stock as is equal to the sum of: (A) 8,300,000 shares
of Common Stock; plus (B) such additional number of shares of Common Stock (up
to 28,500,000 shares) as is equal to the sum of (x) the number of shares of
Common Stock reserved for issuance under the Company’s 2006 Equity Incentive
Plan, as amended (the “Existing Plan”) that remain available for grant under the
Existing Plan immediately prior to the Company’s 2017 Annual Meeting of
Shareholders -2- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen003.jpg]
and (y) the number of shares of Common Stock subject to awards granted under the
Existing Plan which awards expire, terminate or are otherwise surrendered,
canceled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options to any limitations of the Code). Shares of Common
Stock issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. (2) Share Counting. For purposes of counting
the number of shares available for the grant of Awards under the Plan under this
Section 4(a) and under the sublimits contained in Section 4(b)(2): (A) all
shares of Common Stock covered by SARs shall be counted against the number of
shares available for the grant of Awards under the Plan and against the
sublimits contained in Section 4(b)(2); provided, however, that (i) SARs that
may be settled only in cash shall not be so counted and (ii) if the Company
grants an SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan; (B) if any Award (i)
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right), or (ii)
results in any Common Stock not being issued (including as result of an SAR that
was settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards. Further, shares of Common Stock delivered (either by actual delivery,
attestation or net exercise) to the Company by a Participant to exercise an
Award or to satisfy any tax withholding obligations in accordance with Section
11(d) (including shares retained from the Award creating the tax obligation)
shall be added back to the number of shares of Common Stock available for the
future grant of Awards, provided that no more than the number of shares used to
satisfy the statutory minimum tax withholding obligation shall be added back to
the Plan pursuant to this section 4(a)(2)(B). However, (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimits
contained in Section 4(b)(2) shall be the full number of shares subject to the
SAR multiplied by the percentage of the SAR actually exercised, regardless of
the number of shares actually used to settle such SAR upon exercise and (3) the
shares covered by a Tandem SAR shall not again become available for grant upon
the expiration or termination of such Tandem SAR; and (C) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards. -3- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen004.jpg]
(b) Sublimits. Subject to adjustment under Section 10, the following sublimits
on the number of shares subject to Awards shall apply: (1) Section 162(m)
Per-Participant Limits. The maximum number of shares of Common Stock with
respect to which Options may be granted to any person in any calendar year and
the maximum number of shares of Common Stock subject to SARs granted to any
person in any calendar year shall each be 2,000,000, and the maximum number of
shares of Common Stock subject to other Awards granted to any person in any
calendar year shall be 2,000,000. The per-Participant limits described in this
Section 4(b)(1) shall be construed and applied consistently with Section 162(m).
(2) Limit Applicable to Non-Employee Directors. In any calendar year, the sum of
cash compensation paid to any non-employee director for service as a director
(“Director Cash Compensation”) and the value of Awards under the Plan made to
such non-employee director (calculated based on the grant date fair value of
such Awards for financial reporting purposes) (“Director Equity Compensation”)
shall not exceed $1,500,000. The Board may make exceptions to this limit for
individual non-employee directors in extraordinary circumstances, as the
Committee may determine in its discretion, provided that the non- employee
director receiving such additional compensation may not participate in the
decision to award such compensation. For purposes of this Section 4(b)(2),
Director Cash Compensation and Director Equity Compensation in any calendar year
shall include any amounts or grants that would have been paid or made, as
applicable, to a particular non-employee director absent such director’s
election to defer such compensation pursuant to any arrangement or plan of the
Company permitting deferral of such compensation. (c) Substitute Awards. In
connection with a merger or consolidation of an entity with the Company or the
acquisition by the Company of property or stock of an entity, the Board may
grant Awards in substitution for any options or other stock or stock-based
awards granted by such entity or an affiliate thereof. Substitute Awards may be
granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Awards contained in the Plan. Substitute
Awards shall not count against the overall share limit set forth in Section
4(a)(1) or any sublimits contained in the Plan, except as may be required by
reason of Section 422 and related provisions of the Code. 5. Stock Options (a)
General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable. (b) Incentive Stock Options. An Option that the Board
intends to be an “incentive stock option” as defined in Section 422 of the Code
(an “Incentive Stock Option”) shall only be granted to employees of State Street
Corporation, any of State Street Corporation’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the -4- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen005.jpg]
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option. (c) Exercise Price. The Board shall
establish the exercise price of each Option or the formula by which such
exercise price will be determined. The exercise price shall be specified in the
applicable Option agreement. The exercise price shall not be less than 100% of
the Grant Date Fair Market Value (as defined below) of the Common Stock on the
date the Option is granted; provided that if the Board approves the grant of an
Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Grant Date Fair Market Value on such
future date. “Grant Date Fair Market Value” of a share of Common Stock for
purposes of the Plan will be determined as follows: (1) if the Common Stock
trades on a national securities exchange, the closing sale price (for the
primary trading session) on the date of grant; or (2) if the Common Stock does
not trade on any such exchange, the average of the closing bid and asked prices
as reported by an authorized OTCBB market data vendor as listed on the OTCBB
website (otcbb.com) on the date of grant; or (3) if the Common Stock is not
publicly traded, the Board will determine the Grant Date Fair Market Value for
purposes of the Plan using any measure of value it determines to be appropriate
(including, as it considers appropriate, relying on appraisals) in a manner
consistent with the valuation principles under Code Section 409A, except as the
Board may expressly determine otherwise. For any date that is not a trading day,
the Grant Date Fair Market Value of a share of Common Stock for such date will
be determined by using the closing sale price or average of the bid and asked
prices, as appropriate, for the immediately preceding trading day and with the
timing in the formulas above adjusted accordingly. The Board can substitute a
particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of exchange or market procedures or can, in
its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Code Section 409A. The Board has sole discretion
to determine the Grant Date Fair Market Value for purposes of the Plan, and all
Awards are conditioned on the participants’ agreement that the Board’s
determination is conclusive and binding even though others might make a
different determination. (d) Duration of Options. Subject to the provisions of
the Plan, each Option shall be exercisable at such times and subject to such
terms and conditions as the Board may specify in the applicable Option
agreement; provided, however, that no Option will be granted with a term in
excess of 10 years. -5- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen006.jpg]
(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise. (f) Payment Upon Exercise.
Common Stock purchased upon the exercise of an Option granted under the Plan
shall be paid for as follows: (1) in cash or by check, payable to the order of
the Company; (2) except as may otherwise be provided in the applicable Option
agreement or approved by the Board, by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding; (3) to the extent provided for in the applicable
Option agreement or approved by the Board, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their fair market value (valued in the manner determined by (or in a
manner approved by) the Board), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements; (4) to the extent provided for in the applicable Nonstatutory
Stock Option agreement or approved by the Board, by delivery of a notice of “net
exercise” to the Company, as a result of which the Participant would receive (i)
the number of shares underlying the portion of the Option being exercised, less
(ii) such number of shares as is equal to (A) the aggregate exercise price for
the portion of the Option being exercised divided by (B) the fair market value
of the Common Stock (valued in the manner determined by (or in a manner approved
by) the Board) on the date of exercise; (5) to the extent permitted by
applicable law and provided for in the applicable Option agreement or approved
by the Board, by payment of such other lawful consideration as the Board may
determine; or (6) by any combination of the above permitted forms of payment.
(g) Limitation on Repricing. Unless such action is approved by the Company’s
shareholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new -6- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen007.jpg]
Awards under the Plan (other than Awards granted pursuant to Section 4(c))
covering the same or a different number of shares of Common Stock and having an
exercise price per share lower than the then-current exercise price per share of
the canceled option, (3) cancel in exchange for a cash payment any outstanding
Option with an exercise price per share above the then-current fair market value
of the Common Stock (valued in the manner determined by (or in a manner approved
by) the Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the New York Stock Exchange. (h)
No Reload Options. No Option granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional Options in
connection with any exercise of the original Option. 6. Stock Appreciation
Rights (a) General. The Board may grant Awards consisting of stock appreciation
rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined by reference to appreciation, from and after the date of
grant, in the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date. (b) Measurement Price. The Board shall
establish the measurement price of each SAR and specify it in the applicable SAR
agreement. The measurement price shall not be less than 100% of the Grant Date
Fair Market Value of the Common Stock on the date the SAR is granted; provided
that if the Board approves the grant of an SAR effective as of a future date,
the measurement price shall be not less than 100% of the Grant Date Fair Market
Value on such future date. (c) Duration of SARs. Subject to the provisions of
the Plan, each SAR shall be exercisable at such times and subject to such terms
and conditions as the Board may specify in the applicable SAR agreement;
provided, however, that no SAR will be granted with a term in excess of 10
years. (d) Exercise of SARs. SARs may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board. (e) Limitation
on Repricing. Unless such action is approved by the Company’s shareholders, the
Company may not (except as provided for under Section 10): (1) amend any
outstanding SAR granted under the Plan to provide a measurement price per share
that is lower than the then-current measurement price per share of such
outstanding SAR, (2) cancel any outstanding SAR (whether or not granted under
the Plan) and grant in substitution therefor new Awards under the Plan (other
than Awards granted pursuant to Section 4(c)) covering the same or a different
number of shares of Common Stock and having a measurement price per share lower
than the then-current measurement price per share of the cancelled SAR, (3)
cancel in exchange for a cash payment any outstanding SAR with a measurement
price per share above the -7- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen008.jpg]
then-current fair market value of the Common Stock (valued in the manner
determined by (or in a manner approved by) the Board), or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the NYSE. (f) No Reload SARs. No SAR granted under the Plan shall
contain any provision entitling the Participant to the automatic grant of
additional SARs in connection with any exercise of the original SAR. 7.
Restricted Stock; RSUs (a) General. The Board may grant Awards entitling
recipients to acquire shares of Common Stock (“Restricted Stock”), subject to
the right of the Company to repurchase all or part of such shares at their issue
price or other stated or formula price (or to require forfeiture of such shares
if issued at no cost) from the recipient in the event that conditions specified
by the Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such
Award. The Board may also grant Awards entitling the recipient to receive shares
of Common Stock or cash to be delivered at the time such Award vests or is
settled by the Company (“RSUs”). (b) Terms and Conditions for Restricted Stock
and RSUs. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of Restricted Stock and RSUs, including the conditions for
vesting and repurchase (or forfeiture) and the issue price, if any. (c) Stock
Certificates; Dividends. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable vesting, forfeiture and / or
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions as well as any dividends or
other distributions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate. (d) Additional Provisions Relating to
RSUs. (1) Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each RSU, the Participant shall
be entitled to receive from the Company the number of shares of Common Stock
specified in the Award agreement or (if so provided in the applicable Award
agreement or otherwise determined by the Board) an amount of cash equal to the
fair market value (valued in the manner determined by (or in a manner approved
by) the Board) of such number of shares or a combination thereof. The Board may
provide that settlement of RSUs shall be deferred, on a mandatory basis or at
the election of the Participant, in a manner that complies with Section 409A of
the Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”). -8- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen009.jpg]
(2) Voting Rights. A Participant shall have no voting rights with respect to any
RSUs. 8. Other Stock-Based Awards (a) General. The Board may grant other Awards
of shares of Common Stock, and other Awards that are valued in whole or in part
by reference to, or are otherwise based on, shares of Common Stock or other
property (“Other Stock-Based Awards”). Such Other Stock- Based Awards shall also
be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Stock-Based Awards may be paid in shares of Common
Stock or cash, as the Board shall determine. (b) Terms and Conditions. Subject
to the provisions of the Plan, the Board shall determine the terms and
conditions of each Other Stock-Based Award, including any purchase price
applicable thereto. 9. Performance Awards. (a) Grants. Restricted Stock, RSUs
and Other Stock-Based Awards under the Plan may be made subject to the
achievement of performance goals pursuant to this Section 9 (“Performance
Awards”). (b) Committee. Grants of Performance Awards to any Covered Employee
(as defined below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code. (c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee (the “Performance Measures”): i) earnings or earnings per share
xii) risk control ii) return on equity xiii) expense iii) return on assets xiv)
operating leverage iv) return on capital xv) operating fee leverage v) cost of
capital xvi) capital ratios vi) total stockholder return xvii) liquidity ratios
-9- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen010.jpg]
vii) revenue xviii) income viii) market share xix) comprehensive capital
analysis and ix) quality/service review (CCAR) x) organizational development xx)
other regulatory-related metric xi) strategic initiatives (including
acquisitions or dispositions) Such goals may reflect absolute entity or business
unit performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Performance Measures:
(x) may vary by Participant and may be different for different Awards; (y) may
be particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (z) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine. (d) Adjustments to Performance Measures.
The Committee may provide, no later than the deadline for establishing the
Performance Measures for a year, that one or more of the Performance Measures
applicable to an Award or Awards for such year will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions, dispositions, joint ventures or restructurings,
expenses associated with acquisitions, dispositions, joint ventures or
restructurings, amortization of purchased intangibles associated with
acquisitions, impact (dilution and expenses) of securities issuances (debt or
equity) to finance, or in contemplation of, acquisitions or ventures, merger and
integration expenses, changes in accounting principles or interpretations,
changes in tax law or financial regulatory law, impairment charges, fluctuations
in foreign currency exchange rates, charges for restructuring or rationalization
programs (e.g., cost of workforce reductions, facilities or lease abandonments,
asset impairments), one-time insurance claims payments, extraordinary and/or
non-recurring items, litigation, regulatory matter or tax rate changes)
occurring during the year that affect the applicable Performance Measure. (e)
Adjustments to Performance-Based Compensation. Notwithstanding any provision of
the Plan, with respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the number of shares payable pursuant to such Award, and the Committee
may not waive the achievement of the applicable performance measures except in
the case of the death or disability of the Participant or a change in control of
the Company. (f) Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation. With respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying such
Award for such exception. With respect to such Performance Awards, the Committee
will -10- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen011.jpg]
preestablish, in writing, one or more specific performance measures no later
than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the
Performance Award as Performance-Based Compensation). Prior to grant, vesting or
payment of such Performance Award, as the case may be, the Committee will
certify whether the applicable performance measures have been attained and such
determination will be final and conclusive. No Performance Award that is
intended to qualify as Performance-Based Compensation may be granted after the
first meeting of the shareholders of the Company held in 2022 until the
performance measures set forth in Section 9(c) (as originally approved or as
subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of Section
162(m), unless such grant is made contingent upon such approval. 10. Adjustments
for Changes in Common Stock and Certain Other Events (a) Changes in
Capitalization. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, or any dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under the Plan, (ii) the share
counting rules and sublimits set forth in Sections 4(a) and 4(b), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the share and per-share provisions and the measurement price of
each outstanding SAR, (v) the number of shares subject to and the repurchase
price per share subject to each outstanding award of Restricted Stock and (vi)
the share and per-share-related provisions and the purchase price, if any, of
each outstanding RSU and each Other Stock-Based Award, shall be equitably
adjusted by the Company (or substituted Awards may be made, if applicable) in
the manner determined by the Board. Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to an outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend. (b)
Covered Transactions and Change in Control. (1) Definitions. (i) A “Covered
Transaction” shall mean: (A) a consolidation, merger, or similar transaction or
series of related transactions, including a sale or other disposition of stock,
in which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding Common
Stock by a -11- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen012.jpg]
single person or entity or by a group of persons and/or entities acting in
concert; (B) a sale or transfer of all or substantially all the Company’s
assets; or (C) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (A) (as determined by the Board), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer. (ii) A “Change in Control ” shall mean: (A) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (I) the
then-outstanding shares of Common Stock (the “Outstanding Company Common Stock”)
or (II) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following
acquisitions of Outstanding Company Common Stock and Outstanding Company Voting
Securities: (W) any acquisition directly from the Company, (X) any acquisition
by the Company, (Y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (Z) any acquisition by any Person pursuant to a transaction
which complies with clauses (I), (II) and (III) of subsection (C) of this
definition; (B) individuals who, as of the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a member of the Board subsequent to such effective date, whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least -12- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen013.jpg]
a majority of directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board; but, provided
further, that any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board shall not be so considered as a member of the
Incumbent Board; or (C) consummation by the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”); excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then- outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (II) no Person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the -13- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen014.jpg]
corporation resulting from such Business Combination or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed with respect to the Company prior to the Business Combination and (III)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or (D) the approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company; provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A. (iii) “Cause” shall mean: (A)
If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Cause,” that definition shall apply for
purposes of the Plan. (B) Otherwise, “Cause” shall mean any (I) willful failure
by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company or (II) willful misconduct by the Participant
which is materially injurious to the Company. For purposes of this definition of
“Cause,” reference to the “Company” shall include the acquiror or survivor (or
an affiliate of the acquiror or survivor) in the applicable Change in Control.
(iv) “Good Reason” shall mean: -14- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen015.jpg]
(A) If the Participant is party to an employment or similar agreement with the
Company that contains a definition of “Good Reason,” that definition shall apply
for purposes of the Plan. (B) Otherwise, “Good Reason” shall mean any
significant diminution in the Participant’s duties, authority, or
responsibilities from and after such Change in Control, as the case may be, or
any material reduction in the base compensation payable to the Participant from
and after such Change in Control, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such Change
in Control. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason unless (I) the
Participant gives the Company the notice of termination no more than 90 days
after the initial existence of such event or circumstance, (II) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of such notice and (III) the Participant’s
termination of Employment occurs within six months following the Company’s
receipt of such notice. For purposes of this definition of “Good Reason,”
reference to the “Company” shall include the acquiror or survivor (or an
affiliate of the acquiror or survivor) in the applicable Change in Control. (v)
“Employment” shall mean a Participant’s employment or other service relationship
with the Company and its subsidiaries. Employment will be deemed to continue,
unless the Board expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 1 to the Company or its subsidiaries. If a Participant’s employment or
other service relationship is with a subsidiary of the Company and that entity
ceases to be a subsidiary, the Participant’s Employment will be deemed to have
terminated when the entity ceases to be subsidiary of the Company unless the
Participant transfers Employment to the Company or its remaining subsidiaries.
-15- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen016.jpg]
(2) Effect on Awards. (i) Covered Transactions. Except as otherwise provided in
an Award, the following provisions shall apply in the event of a Covered
Transaction: (A) Assumption or Substitution. If the Covered Transaction is one
in which there is an acquiring or surviving entity, the Board may provide for
the assumption of some or all outstanding Awards or for the grant of new awards
in substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor. (B) Cash-Out of Awards. If the Covered Transaction is one
in which holders of C o m m o n Stock will receive upon consummation a payment
(whether cash, non-cash or a combination of the foregoing), the Board may
provide for payment (a “cash-out”), with respect to some or all Awards, equal in
the case of each affected Award to the excess, if any, of (A) the fair market
value of one share of Common Stock (as determined by the Board in its reasonable
discretion) times the number of shares of Common Stock subject to the Award,
over (B) the aggregate exercise or purchase price, if any, under the Award (in
the case of an SAR, the aggregate base price above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Common Stock) and other terms, and subject to
such conditions, as the Board determines. (C) Acceleration of Certain Awards. If
the Covered Transaction (whether or not there is an acquiring or surviving
entity) is one in which there is no assumption, substitution or cash-out, each
Award requiring exercise will become fully exercisable, each Award of Restricted
Stock will become fully vested and the delivery of shares of Common Stock
deliverable under each outstanding award of RSUs, Performance Awards (to the
extent consisting of RSUs) and Other Stock-Based Awards will be accelerated and
such shares will be delivered, prior to the Covered Transaction, in each case on
a basis that gives the holder of the Award a reasonable opportunity, as
determined by -16- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen017.jpg]
the Board, following exercise of the Award or the delivery of the shares, as the
case may be, to participate as a shareholder in the Covered Transaction. (D)
Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed or substituted pursuant to Section 10(b)(2)(i)(A) above), other
than outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Common Stock, subject to Section 10(b)(2)(i)(E)
below), will terminate upon consummation of the Covered Transaction. (E)
Additional Limitations. Any share of Common Stock delivered pursuant to Section
10(b)(2)(i)(A) or Section 10(b)(2)(i)(C) above with respect to an Award may, in
the discretion of the Board, contain such restrictions, if any, as the Board
deems appropriate to reflect any performance or other vesting conditions to
which the Award was subject. In the case of Restricted Stock, the Board may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Common Stock in connection with the Covered Transaction be placed in escrow
or otherwise made subject to such restrictions as the Board deems appropriate to
carry out the intent of the Plan. (ii) Change in Control. Notwithstanding any
other provision of the Plan to the contrary, in the event of a Change in
Control: (A) Acceleration of Options and SARs; Effect on Other Awards. If, on or
prior to the first anniversary of the consummation of the Change in Control, the
Participant’s Employment with the Company is terminated for Good Reason by the
Participant or is terminated without Cause by the Company, all Options and SARs
outstanding as of the date such Change in Control is consummated and which are
not then exercisable shall become exercisable to the full extent of the original
grant, all shares of Restricted Stock which are not otherwise vested shall vest,
and Performance Awards granted hereunder shall vest to the extent set forth in
the applicable Award agreement. -17- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen018.jpg]
(B) Restriction on Application of Plan Provisions Applicable in the Event of
Termination of Employment. After a Change of Control, Options and SARs granted
under Section 10(b)(2)(i)(A) as substitution for existing Awards shall remain
exercisable following a termination of Employment (other than termination by
reason of death, disability (as determined by the Company) or retirement (as
defined in the Award)) for the lesser of (I) a period of seven (7) months, or
(II) the period ending on the latest date on which such Option or SAR could
otherwise have been exercised. (C) Restriction on Amendment. In connection with
or following a Change in Control, the Board may not impose additional conditions
upon exercise or otherwise amend or restrict any Award, or amend the terms of
the Plan in any manner adverse to the holder thereof, without the written
consent of such holder. 11. General Provisions Applicable to Awards (a)
Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company. (b) Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan. (c)
Termination of Status. Unless the Board expressly provides otherwise,
immediately upon the cessation of a Participant’s Employment (as defined in
Section -18- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen019.jpg]
10(b)(1)(v)), (i) each Award requiring exercise that is then held by the
Participant or by the Participant’s permitted transferees, if any, will cease to
be exercisable and will terminate, and (ii) all other Awards that are then held
by the Participant or by the Participant’s permitted transferees, if any, to the
extent not already vested will be forfeited, except that: (1) subject to (2) and
(3) below, all Options and SARs held by the Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment with the Company, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of three months and (ii) the
period ending on the latest date on which such Option or SAR could have been
exercised without regard to this Section 11(c), and will thereupon terminate;
(2) all Options and SARs held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the Participant’s death, to the extent
then exercisable, will remain exercisable for the lesser of (i) the one year
period ending with the first anniversary of the Participant’s death and (ii) the
period ending on the latest date on which such Option or SAR could have been
exercised without regard to this Section 11(c), and will thereupon terminate;
and (3) all Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment with the Company will immediately terminate upon such
cessation if the Board in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award. (d) Withholding. The
Participant must satisfy all applicable federal, state, and local or other
income and employment tax withholding obligations before the Company will
deliver stock certificates or otherwise recognize ownership of Common Stock
under an Award. The Company may elect to satisfy the withholding obligations
through additional withholding on salary or wages. If the Company elects not to
or cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any shares on exercise, vesting
or release from forfeiture of an Award or at the same time as payment of the
exercise or purchase price, unless the Company determines otherwise. If provided
for in an Award or approved by the Board, a Participant may satisfy the tax
obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their fair market value (valued in the
manner determined by (or in a manner approved by) the Company); provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain shares of Common Stock
having a fair market value (determined by (or in a manner approved by) the
Company) that exceeds the statutory minimum applicable withholding tax without
material financial accounting implications or the Company is withholding in a
jurisdiction that does not have a statutory minimum withholding tax, the -19-
ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen020.jpg]
Company may retain such number of shares of Common Stock (up to the number of
shares having a fair market value equal to the maximum individual statutory rate
of tax (determined by (or in a manner approved by) the Company)) as the Company
shall determine in its sole discretion to satisfy the tax liability associated
with any Award. Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. (e) Amendment of Award. Except as otherwise provided in Section
5(g) and 6(e), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option. The The Board may at
any time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 10 or the foregoing
sentence. (f) Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.. (g) Dividend Equivalents. The Board may
provide for the payment of amounts in lieu of cash dividends or other cash
distributions (“Dividend Equivalents”) with respect to shares of Common Stock
subject to an Award, provided that such Dividend Equivalents shall be subject to
the same vesting and forfeiture provisions as the Award with respect to which
they may be paid. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with the requirements of Section 409A to the
extent applicable. 12. Miscellaneous (a) No Right To Employment or Other Status.
No person shall have any claim or right to be granted an Award by virtue of the
adoption of the Plan, and the grant of an Award shall not be construed as giving
a Participant the right to continued Employment. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award. (b) No Rights As Shareholder; Clawback.
Subject to the provisions of the applicable Award, no Participant or Designated
Beneficiary shall have any rights as a shareholder with -20- ActiveUS
157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen021.jpg]
respect to any shares of Common Stock to be issued with respect to an Award
until becoming the record holder of such shares. In accepting an Award under the
Plan, a Participant shall agree to be bound by any clawback policy the Company
has adopted or may adopt in the future, or any other compensation recovery
requirements that the Company determines are necessary or appropriate to be
applicable to an Award. (c) Effective Date and Term of Plan. The Plan shall
become effective on the date the Plan is approved by the Company’s shareholders
(the “Effective Date”). No Awards shall be granted under the Plan after the
expiration of 10 years from the Effective Date, but Awards previously granted
may extend beyond that date. (d) Amendment of Plan. The Board may amend, suspend
or terminate the Plan or any portion thereof at any time provided that (i) to
the extent required by Section 162(m), no Award granted to a Participant that is
intended to comply with Section 162(m) after the date of such amendment shall
become exercisable, realizable or vested, as applicable to such Award, unless
and until the Company’s shareholders approve such amendment in the manner
required by Section 162(m); (ii) no amendment that would require shareholder
approval under the rules of the national securities exchange on which the
Company then maintains its primary listing may be made effective unless and
until the Company’s shareholders approve such amendment; and (iii) if the
national securities exchange on which the Company then maintains its primary
listing does not have rules regarding when shareholder approval of amendments to
equity compensation plans is required (or if the Common Stock is not then listed
on any national securities exchange), then no amendment to the Plan (A)
materially increasing the number of shares authorized under the Plan (other than
pursuant to Section 4(c) or 10), (B) expanding the types of Awards that may be
granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s shareholders approve such amendment. In addition, if at any time the
approval of the Company’s shareholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan. No Award shall be
made that is conditioned upon shareholder approval of any amendment to the Plan
unless the Award provides that (i) it will terminate or be forfeited if
shareholder approval of such amendment is not obtained within no more than 12
months from the date of grant and (2) it may not be exercised or settled (or
otherwise result in the issuance of Common Stock) prior to such shareholder
approval. (e) Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the -21- ActiveUS 157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen022.jpg]
Plan, but each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement. (f) Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment, if and to the extent (i)
any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule. The Company makes no representations or warranty and shall
have no liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under the Plan are determined to
constitute nonqualified deferred compensation subject to Section 409A but do not
to satisfy the conditions of that section. (g) Limitations on Liability.
Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, employee or agent of the Company will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable with respect to the Plan because of
any contract or other instrument he or she executes in his or her capacity as a
director, officer, employee or agent of the Company. The Company will indemnify
and hold harmless each director, officer, employee or agent of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s approval) arising out of any act or omission to act concerning
the Plan unless arising out of such person’s own fraud or bad faith. (h)
Governing Law. The provisions of the Plan and all Awards made hereunder shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than the
Commonwealth of Massachusetts. In accepting an Award under the Plan, a
Participant shall agree that the Award is granted by the Company, with respect
to Common Stock issued by the Company, and that any claim with respect to the
Award may only be raised against the Company in a court of competent
jurisdiction in the Commonwealth of Massachusetts, regardless of whether the
Participant is or was employed by the Company or a Subsidiary. -22- ActiveUS
157137627v.9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen023.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [ ] Restricted Stock Unit
Award Agreement with Performance Criteria Subject to your acceptance of the
terms set forth in this agreement and the addendum attached hereto
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Stock Incentive Plan (“Plan”), and pursuant to
this Agreement and the terms set forth herein, a contingent right to receive the
number of shares of Common Stock (the right to receive such Common Stock,
“Restricted Stock Units”) (“Award”) as set forth in the statement pertaining to
this Award (“Statement”) on the website (“Website”) maintained by Fidelity Stock
Plan Services LLC, an independent service provider based in the United States,
or another party designated by the Company (“Equity Administrator”). Copies of
the Plan, the Company’s Prospectus for the Plan and any employee information
supplement to the Prospectus for your country of Employment (“Tax Supplement”)
are located on the Website for your reference. Your acceptance of this Award
constitutes your acknowledgement that you have read and understood this
Agreement, the Plan, the Prospectus for the Plan and the Tax Supplement. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. You may
consider this Agreement for up to thirty (30) days from the date it was first
made available to you on the Website. The terms of your Award are as follows: 1.
Grant of Restricted Stock Units. To be entitled to any payment under this Award,
you must accept your Award and in so doing agree to comply with the terms and
conditions of this Agreement and the applicable provisions of the Countries
Addendum outlined in Appendix A (which is incorporated into, and forms a
material and integral part of, this Agreement). Failure to accept this Award
within thirty (30) days following the posting of this Agreement on the Website
will result in forfeiture of this Award. Subject to the terms and conditions of
this Agreement, Restricted Stock Units shall vest on the vesting and payment
date described in Section 2. The term “vest” as used herein means the lapsing of
certain (but not all) restrictions described herein and in the Plan with respect
to one or more Restricted Stock Units. To vest in all or any portion of this
Award as of any date, you must have been continuously employed with the Company
or a Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein. By accepting this
Award, you and the Company agree that any claim arising out of this Award or any
Common Stock issued by the Company pursuant to this Award may only be brought in
the federal or state courts of the Commonwealth of Massachusetts, 1



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen024.jpg]
regardless of where or whether you are employed by the Company or a Subsidiary.
You consent to personal jurisdiction in such courts for any such claim, consent
to service of process by any means allowed by such courts or applicable law, and
waive any arguments that such courts are not an appropriate or convenient forum.
This Award is subject to any forfeiture, compensation recovery or similar
requirements set forth in this Agreement, as well as any other forfeiture,
compensation recovery or similar requirements under applicable law and related
implementing regulations and guidance, and to other forfeiture, compensation
recovery or similar requirements under plans, policies and practices of the
Company or its relevant Subsidiaries in effect from time to time, including
those set forth in your offer letter. In the event pursuant to this Agreement or
pursuant to any applicable law or related implementing regulations or guidance,
or pursuant to any Company or its relevant Subsidiaries plans, policies or
practices, the Board or State Street is required or permitted to reduce, forfeit
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Common Stock subject hereto, it shall, in its sole
discretion, be authorized to do so. By accepting this Award, you consent to
making payment to the Subsidiary that legally employs or last employed you
(“Employer”) in the event of a compensation recovery determination by the Board
or State Street. 2. Performance Targets; Board Certification; Form of Payment.
Whether your Award will be paid and in what amounts will depend on achievement
of average return on equity and average pre-tax margin, both as defined in the
attached Exhibit I (which is incorporated into, and forms a material and
integral part of, this Agreement), during the three (3) calendar years during
the Performance Period, as defined in the attached Exhibit I, and the other
terms and conditions as set forth herein. Payment under this Award will only be
made if the Board certifies, following the close of the Performance Period, that
the pre-established threshold performance targets have been met or exceeded, and
then only to the extent of the level of performance so certified as having been
achieved. In addition, if you were employed in EMEA during all or a portion of
the 2019 calendar year performance period that resulted in the Award grant, the
Award amount paid will be further adjusted based upon the “EMEA Risk Adjustment
Percentage” described in Exhibit I. Any portion of this Award earned by reason
of the Board’s certification as described above will vest and be paid in Common
Stock to you (or your Designated Beneficiary, in the case of your death) in one
single installment between February 15 and March 15 of the calendar year
beginning after the end of the Performance Period (unless vesting and payment is
otherwise delayed pursuant to the provisions of this Agreement or operation of
law, rules or regulations). The total number of shares of Common Stock to be
paid will be determined by multiplying the number of Restricted Stock Units
referred to in your Statement by the Total Vesting Percentage, as defined and
set forth on the attached Exhibit I and certified by the Board, further adjusted
by the EMEA Risk Adjustment Percentage if applicable to you. Notwithstanding the
foregoing, the Company may, in its sole discretion, settle any vested Award in
the form of: (i) a cash payment to the extent settlement in shares of Common
Stock (1) is prohibited under local law, rules or regulations, (2) would 2



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen025.jpg]
require you, the Company or your Employer to obtain the approval of any
governmental and/or regulatory body in your country of residence (or country of
Employment, if different), or (3) is administratively burdensome; or (ii) shares
of Common Stock, but require you to immediately sell such shares of Common Stock
(in which case, you hereby expressly authorize the Company to issue sales
instructions on your behalf). 3. Identified Staff Holding Requirement.
Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the settlement of the Restricted
Stock Units in the form of shares of Common Stock hereunder, in the event the
Company or any Subsidiary notifies you at any time before or after this Award is
made that you have been designated Identified Staff for purposes of the Capital
Requirements Directive IV (or any implementing or successor rule, regulation or
guidance, including the rules and regulations of the United Kingdom Financial
Conduct Authority (“FCA”), Prudential Regulation Authority (“PRA”), German
Federal Financial Supervisory Authority (“BaFin”) or any other applicable
regulatory authority), you will not sell or otherwise transfer any shares of
Common Stock issued and transferred to you pursuant to this Award until the date
that is at least twelve (12) months for UK and State Street Bank International
GmbH (“SSB Intl GmbH”) Identified Staff (or such longer period as is stipulated
by the FCA, the PRA, BaFin or any other applicable regulatory authority) after
the vesting date of the shares of Common Stock paid in connection with this
Award (“Release Date”), except that (a) you shall be permitted to sell, prior to
the Release Date, a number of shares of Common Stock sufficient to pay
applicable tax and social security withholding, if any, with respect to such
vesting (or, alternatively, if the Company withholds such shares pursuant to
Section 12 of this Agreement, the requirements in this Section 3 not to sell or
otherwise transfer any shares shall only apply to the number of such shares
delivered to you (i.e., after such withholding of shares)), (b) transfers by
will or pursuant to the laws of descent or distribution are permitted and (c)
this holding requirement shall not apply to such portion of the shares of Common
Stock, if any, that were awarded with respect to a period of time, as determined
by the Company in its discretion, during which you were not subject to such
holding requirement. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer shares of Common Stock subject to
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null and void and without effect. The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of
Common Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Common Stock certificates or otherwise. This Section 3 applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 4. General Circumstances of
Forfeiture. (a) You will immediately forfeit any and all rights to receive
shares of Common Stock under this Agreement not previously vested, issued and
transferred to you in the event: 3



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen026.jpg]
(i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture; (ii) your Employer, in its sole discretion,
determines that circumstances prior to the date on which you ceased to be
employed by the Company and its Subsidiaries for any reason constituted grounds
for an involuntary termination constituting Circumstances of Forfeiture; or
(iii) you fail to comply with the terms of the applicable Countries Addendum
attached to this Award or the terms of any other Restrictive Covenant you agree
to or have agreed to with the Company or your Employer. (b) If your Employment
terminates by reason of [Retirement or] Disability or any reason other than for
Circumstances of Forfeiture, then you shall be eligible to receive a payment
under this Award subject to the certification of the Board in accordance with
Section 2, subject to the terms and conditions of this Agreement. Unless
accelerated as provided in Section 9, any amount payable pursuant to this
Section 4 shall be paid in accordance with Section 2. (c) For purposes hereof:
(i) “Circumstances of Forfeiture” means the termination of your Employment with
the Company and its Subsidiaries either (A) voluntarily (other than [(x) by
reason of Retirement or (y)] for Good Reason on or prior to the first
anniversary of a Change in Control) or (B) involuntarily for reasons determined
by the Company or the relevant Subsidiary in its sole discretion to constitute
“gross misconduct” [(including while you are Retirement eligible)]. (ii)
[“Retirement” means your attainment of age 55 and completion of 5 years of
continuous service with the Company and its Subsidiaries. (iii) ]“Disability”
means your inability to engage in any substantially gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in your death or can be expected to last for a continuous period of
not less than 12 months. (iv) “Restrictive Covenant” means any confidentiality,
non-solicitation, non-competition, non-disparagement, post-employment
cooperation or notice provision that you agree to or had agreed to with your
Employer, including but not limited to the restrictions contained in this Award
Agreement, any offer letter, employment or service agreement, including letters
amending the employment or service agreement, promotion letters, deferred
compensation award agreements of any type, or change in control employment
agreements, or applicable restrictions required as a condition to entitlement to
payment under any executive supplemental retirement plan. (d) The grant of this
Award and the terms and conditions governing this Award are intended to comply
with the age discrimination provisions of the European Union Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Legislation”). To the extent a court or tribunal of competent jurisdiction
determines that any provision of this Award is invalid or unenforceable, in
whole or in 4



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen027.jpg]
part, under the Age Discrimination Legislation, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under applicable local law. (e) This Section 4 applies
in addition to, and not to the exclusion of, any other holding, forfeiture
and/or clawback provisions contained in this Agreement. 5. Material Risk Taker
Malus-Based Forfeiture. In the event you hold a title of Senior Vice President
or higher during the calendar year in which this Award is made, or you hold the
status of “material risk taker” at the time this Award is made or any time
thereafter, you acknowledge and agree that this Award is subject to the
provisions of this Section 5. In respect of any Award remaining to be issued and
transferred to you in Common Stock or otherwise paid may, in the sole discretion
of the Board, be reduced, forfeited or cancelled, in the event that it is
determined by the Board, in its sole discretion, that your actions, whether
discovered during or after your employment with the Employer, exposed The
Business to any inappropriate risk or risks (including where you failed to
timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of The Business. “The Business”
shall mean State Street, or, to the extent you devote substantially all of your
business time to a particular business unit (e.g., Global Services Americas,
Global Services International, State Street Global Exchange or State Street
Sector Solutions) or business division (e.g., Alternative Investment Solutions,
Securities Lending), “Business” shall refer to such business unit or business
line. This provision applies in addition to, and not to the exclusion of, any
other holding, forfeiture and/or clawback provisions contained in this
Agreement. 6. Identified Staff Malus-Based Forfeiture and Clawback. (a) In the
event the Company or any Subsidiary notifies you at any time before or after
this Award is made that you have been designated Identified Staff for purposes
of a UK (either PRA or FCA) Remuneration Code, you acknowledge and agree that
this Award is subject to the provisions of this Section 6 for a period of seven
(7) years from the date this Award is granted. For those Identified Staff
fulfilling a PRA Senior Management Function, the seven (7)-year period may be
extended to ten (10) years in certain circumstances where: (i) the Company has
commenced an investigation into facts or events which it considers could
potentially lead to the application of a clawback under this Section 6 were it
not for the expiration of the seven (7)-year period; or (ii) the Company has
been notified by a regulatory authority that an investigation has commenced into
facts or events which the Company considers could potentially lead to the
application of clawback by the Company under this Section 6 were it not for the
expiration of the seven (7)-year period. 5



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen028.jpg]
(b) If the Company determines that a UK Forfeiture Event has occurred it may
elect to reduce, forfeit or cancel all or part of any amount remaining to be
issued and transferred to you in Common Stock or otherwise paid in respect of
this Award (“UK Malus-Based Forfeiture”). (c) If the Company determines that a
UK Clawback Event has occurred it may require the repayment by you (or otherwise
seek to recover from you) of all or part of any compensation paid to you in
respect of this Award. (d) The Company may produce guidelines from time to time
in respect of its operation of the provisions of this Section 6. The Company
intends to apply such guidelines in deciding whether and when to effect any
reduction, cancellation, forfeiture or recovery of compensation but, in the
event of any inconsistency between the provisions of this Section 6 and any such
guidelines, this Section 6 shall prevail. Such guidelines do not form part of
any employee’s contract of Employment, and the Company may amend such guidelines
and their application at any time. (e) By accepting this Award on the Website,
you expressly and explicitly (i) consent to making the required payment to the
Company (or to your Employer on behalf of the Company)upon a UK Clawback Event;
and (ii) authorize the Company to issue related instructions, on your behalf, to
the Equity Administrator and any brokerage firm and/or third party administrator
engaged by the Company to hold your shares of Common Stock and other amounts
acquired under the Plan and to re-convey, transfer or otherwise return such
shares of Common Stock and/or other amounts to the Company. (f) For the purposes
of this Section 6: (i) A “UK Forfeiture Event” means a determination by the
Company, in its sole discretion, that (A) there is reasonable evidence of your
misbehavior or material error; or (B) the Company, one of its Subsidiaries or a
relevant business unit has suffered a material downturn in its financial
performance; or (C) the Company, one of its Subsidiaries or a relevant business
unit has suffered a material failure of risk management. (ii) A “UK Clawback
Event” means a determination by the Company, in its sole discretion, that either
(A) there is reasonable evidence of your misbehavior or material error or (B)
the Company, one of its Subsidiaries or a relevant business unit has suffered a
material failure of risk management. (g) This Section 6 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 7. SSB Intl GmbH and SSGA GmbH
Affordability Limitations, and Malus- Based Forfeiture and Clawback. (a) Awards
issued to SSB Intl GmbH or State Street Global Advisors GmbH staff may be
impacted by the financial situation of the bank and/or regulatory group, as
prescribed by regulatory requirements in its applicable version (e.g. the
Remuneration Ordinance for Institutions and/or German Banking Act). Awards may
also be limited to the extent ordered by the competent supervisory authority
according to sec. 45 para. 2 6



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen029.jpg]
sentence 1 no. 5a, 6 German Banking Act. Further, entitlement to an Award may
lapse if the competent supervisory authority issues a corresponding definitive
order according to sec. 45 para. 5 sentence 5 to 8 German Banking Act. (b) In
the event the Company or any Subsidiary notifies you at any time before or after
this Award is made that you have been designated SSB Intl GmbH Identified Staff
for purposes of the German Remuneration Ordinance, you acknowledge and agree
that this Award is subject to forfeiture and clawback for a period from the date
the Award is granted until two (2) years from the date that the final tranche of
this Award vests. A clawback applies if you, as SSB Intl GmbH Identified Staff,
(i) contributed significantly to, or was responsible for, conduct that resulted
in significant losses or regulatory sanctions for SSB Intl GmbH, or (ii) is
responsible for a serious breach of relevant external or internal rules on good
conduct (each of (i) and (ii) constituting “SSB Intl GmbH Identified Staff
Clawback Event”). (c) Section 7 applies in addition to, and not to the exclusion
of, any other holding, forfeiture and/or clawback provisions contained in this
Agreement. 8. Management Committee/Executive Vice President Forfeiture and
Clawback. (a) If, at the time the Award is made, you are a member of the State
Street Corporation Management Committee or any successor committee or body
(“Management Committee” or “MC”) or hold the title Executive Vice President
(“EVP”) or higher, any amount remaining to be paid in respect of this Award may,
in the sole discretion of the Board, be reduced, forfeited or cancelled, in
whole or in part, in the event that it is determined by the Board, in its sole
discretion, that: (i) you engaged in fraud, gross negligence or any misconduct,
including in a supervisory capacity, that was materially detrimental to the
interests or business reputation of State Street or any of its businesses; or
(ii) you engaged in conduct that constituted a violation of State Street
policies and procedures or State Street Standard of Conduct in a manner which
either caused or could have caused reputational harm that is material to State
Street or placed or could have placed State Street at material legal or
financial risk; or (iii) as a result of a material financial restatement by
State Street contained in a filing with the U.S. Securities and Exchange
Commission (“SEC”), or miscalculation or inaccuracy in the determination of
performance metrics, financial results or other criteria used in determining the
amount of this Award, you would have received a smaller or no Award hereunder.
(b) If, at the time the Award is made, you are a member of the Management
Committee or hold the title EVP or higher, this Award also is subject to
compensation recovery as provided herein. Upon the occurrence of either an
MC/EVP Clawback Event or an MC/EVP Clawback Breach, the Board may, in its sole
discretion, determine to recover the MC/EVP Clawback Amount, in whole or in
part. Following such a 7



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen030.jpg]
determination, you agree to immediately repay such compensation, in no event
later than sixty (60) days following such determination, in the form of any
shares of Common Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). (c) For purposes of calculating the value
of both the MC/EVP Clawback Amount determined by the Board to be recovered and
the amount of such compensation repaid, shares of Common Stock will be valued in
an amount equal to the market value of the shares of Common Stock delivered to
you under this Award by the Company as determined at the time of such delivery.
(d) For purposes of this Section 8: (i) “MC/EVP Clawback Event” means a
determination by the Board, in its sole discretion, within four (4) years after
the date of grant of this Award or within one (1) year of the vesting and
payment date of this Award (A) with respect to any event or series of related
events, that you engaged in fraud or willful misconduct, including in a
supervisory capacity, that resulted in financial or reputational harm that is
material to State Street and resulted in the termination of your Employment by
the Company and its Subsidiaries (or, following a cessation of your Employment
for any other reason, such circumstances constituting grounds for termination
are determined applicable) or (B) a material financial restatement or
miscalculation or inaccuracy in financial results, performance metrics, or other
criteria used in determining this Award by State Street occurred. For the
avoidance of doubt and as applicable, an MC/EVP Clawback Event includes any
determination by the Board that is based on circumstances prior to the date on
which you cease to be employed by the Company and its Subsidiaries for any
reason, even if the determination by the Board occurs after such cessation of
Employment. (ii) “MC/EVP Clawback Breach” means a determination by the Board, in
its sole discretion, that you failed to comply with the terms of any covenant
not to compete entered into by you with the Company or your Employer, whether in
the applicable Country Addendum attached to this Award or in any other
agreement. (iii) “MC/EVP Clawback Amount” means A. with respect to an MC/EVP
Clawback Event described in Section 8(d)(i)(A), the value of the shares of
Common Stock (based upon the market value of the respective Common Stock at
delivery) that were delivered to you under this Award by the Company prior to
such MC/EVP Clawback Event, or B. with respect to an MC/EVP Clawback Event
described in Section 8(d)(i)(B), the value of the shares of Common Stock (based
upon the market value of the respective Common Stock at delivery) that were
delivered to you under this Award by the Company (x) prior to an associated date
designated by the Board and (y) that represents an amount that, in the sole
discretion of the Board, exceeds the amount you would have been awarded 8



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen031.jpg]
under this Award had the financial statements or other applicable records of
State Street been accurate, or C. with respect to an MC/EVP Clawback Breach
described in Section 8(d)(ii), the value of the Common Stock (based upon the
market value of the respective Common Stock at delivery), that were delivered to
you under this Award by the Company after the earlier to occur of the date your
Employment terminated or the date your failure to comply with the applicable
covenant(s) not to compete commenced, as determined by the Board in its sole
discretion, and D. in each case, reduced, by taking into account any portion of
this Award that was previously recovered by the Company under this Section 8 to
avoid a greater than 100% recovery. (e) In connection with any MC/EVP Clawback
Event or MC/EVP Clawback Breach, to the extent not prohibited by applicable law
and subject to Section 15 (if applicable), if you fail to comply with any
requirement to repay compensation under Section 8(b), the Board may determine,
in its sole discretion, in addition to any other remedies available to the
Company, that you will satisfy your repayment obligation through an offset to
any future payments owed by the Company or any of its Subsidiaries to you.
Further, you expressly and explicitly authorize the Company to issue
instructions, on your behalf, to any brokerage firm or third party administrator
engaged by the Company to hold your shares of Common Stock acquired pursuant to
awards granted under the Plan (or any other amounts acquired pursuant to the
Plan) to re-convey, transfer or otherwise return such shares of Common Stock
and/or other amounts to the Company. (f) This Section 8 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 9. Change in Control; Acceleration of
Performance Award. Subject to applicable law and regulation (including the rules
and regulations of any applicable regulatory authority), and the EMEA Risk
Adjustment Percentage, if applicable to you: (a) in the case of a Change in
Control occurring (i) in [the first calendar year], the Total Vesting Percentage
shall be 100%, (ii) in [the second calendar year], the Total Vesting Percentage
shall be based upon (A) the simple average of the actual return on equity
results for the [first] calendar year, adjusted in accordance with the Plan, and
[applicable %] for each of [the first and second calendar years] and (B) the
simple average of pre-tax margin results for the [first] calendar year, adjusted
in accordance with the Plan, and [applicable %] for each of [the first and
second calendar years], and (iii) in [the third calendar year], the Total
Vesting Percentage shall be based upon (A) the simple average of the actual
return on equity results, adjusted in accordance with the Plan, for each of the
[first and second] 9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen032.jpg]
calendar years and [applicable %] for [the third calendar year] and (B) the
simple average of pre-tax margin results, adjusted in accordance with the Plan,
for each of the [first and second] calendar years and [applicable %] for [the
third calendar year]. (b) If, prior to the full settlement of your Award, your
employment with the Company and its Subsidiaries is terminated by the Company or
the applicable Subsidiary without Cause (as defined in the Plan) or by you for
Good Reason (as defined in the Plan) [or on account of your Retirement], in each
case, during the one- year period following a Change in Control, you shall be
entitled within 30 days of such termination to receive a cash payment equal to
the adjusted fair market value of a share of the Common Stock (1) multiplied by
the number of units referred to in your Statement and (2) further multiplied by
the Total Vesting Percentage (which shall be calculated in accordance with
clause (a) above in the case of a Change in Control occurring prior to the end
of the Performance Period), further adjusted by the EMEA Risk Adjustment
Percentage, if applicable to you; provided, to the extent an Award or any
portion thereof constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the U.S. Internal Revenue Code of 1986, as amended,
(“Code”), that such Change in Control constitutes a “change in control event” as
that term is defined under Section 409A of the Code and Treasury Regulation
1.409A-3(i)(5). For purposes of the preceding sentence, “adjusted fair market
value” shall mean the higher of the (i) the highest average of the reported
daily high and low prices per share of the Common Stock during the sixty
(60)-day period prior to the first date of actual knowledge by the Board of the
circumstances that resulted in a Change in Control, and (ii) if the Change in
Control is the result of a transaction or series of transactions described in
paragraph 1 or 2 of the definition of Change in Control in the Plan, the highest
price per share of the Common Stock paid in such transaction or series of
transactions (which in the case of a transaction described in paragraph 1 of
such definition in the Plan shall be the highest price per share of the Common
Stock as reflected in a Schedule 13D filed by the person having made the
acquisition). For purposes of this Section 9, termination of employment shall
mean a “separation from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h). 10. Amendments to Restricted Stock Units.
Subject to the specific limitations set forth in the Plan, the Board may at any
time suspend or terminate any rights or obligations relating to this Award prior
to the full settlement of your Award without your consent. 11. Shareholder
Rights. You are not entitled to any rights as a shareholder with respect to any
shares of Common Stock subject to this Award until they are transferred to you.
Without limiting the foregoing, prior to the issuance and transfer to you of
shares of Common Stock pursuant to this Agreement, you will have no right to
receive dividends or amounts in lieu of dividends with respect to the shares of
Common Stock subject to this Award nor any right to vote the shares of Common
Stock prior to any shares being transferred to you. 10



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen033.jpg]
12. Withholding of Tax-Related Items. Regardless of any action your Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account of other tax-related withholding (“Tax-Related Items”), you acknowledge
and agree that the ultimate liability for all Tax-Related Items legally due from
you is and remains your responsibility. Furthermore, neither the Company nor
your Employer (a) makes any representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the grant of this Award, the vesting of this Award and the issuance of
shares of Common Stock in settlement of this Award, the subsequent sale of any
shares of Common Stock delivered upon settlement of this Award, the
cancellation, forfeiture or repayment of any shares of Common Stock (or cash in
lieu thereof) or the receipt of any dividends or dividend equivalents; or (b)
commits to structure the terms of the grant, vesting, settlement, cancellation,
forfeiture, repayment or any other aspect of this Award to reduce or eliminate
your liability for Tax-Related Items. Prior to the delivery of shares of Common
Stock upon the vesting of this Award, if any taxing jurisdiction requires
withholding of Tax-Related Items in connection with the Award, the Company may
withhold a sufficient number of whole shares of Common Stock that have an
aggregate fair market value sufficient to pay the Tax-Related Items required to
be withheld with respect to this Award. The cash equivalent of the shares of
Common Stock withheld will be used to settle the obligation to withhold the
Tax-Related Items (determined in the Company’s reasonable discretion). No
fractional shares of Common Stock will be withheld or issued pursuant to the
issuance of Common Stock hereunder. Alternatively, the Company and/or your
Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from your salary, wages or other amounts payable to you, with
no withholding in shares of Common Stock. In the event the withholding
requirements are not satisfied through the withholding of shares or through your
salary, wages or other amounts payable to you, no shares of Common Stock will be
issued upon vesting of this Award unless and until satisfactory arrangements (as
determined by the Company or your Employer) have been made by you with respect
to the payment of any Tax-Related Items which the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Award. Depending on the withholding method, the Company may withhold for
Tax-Related Items by considering any applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates. If you
are subject to taxation in more than one jurisdiction, you hereby expressly
acknowledge that the Company, your Employer or another Subsidiary may be
required to withhold and/or account for Tax- Related Items in more than one
jurisdiction. By accepting this Award, you hereby expressly consent to the
withholding of shares of Common Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to this Award and any Common Stock delivered in
payment thereof, including the extent to which the Company or your Employer does
not so-withhold shares of Common Stock and/or cash, are your sole
responsibility. 13. Changes in Capitalization or Corporate Structure. 11



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen034.jpg]
This Award is subject to adjustment pursuant to Section 10(a) of the Plan in the
circumstances therein described. 14. Employee Rights. Nothing in this Award
shall be construed to guarantee you any right of Employment with the Company,
your Employer or any Subsidiary or to limit the discretion of any of them to
terminate your Employment at any time to the maximum extent permitted under
local law. In consideration of the grant of the Award, you acknowledge and agree
that you will have no entitlement to compensation or damages in consequence of
the termination of your Employment (for any reason whatsoever and whether or not
in breach of contract or local labor laws), insofar as such entitlement arises
or may arise from your ceasing to have rights under or to be entitled to the
Award as a result of such termination, or from the loss or diminution in value
of the Award. By accepting this Award, you shall be deemed irrevocably to have
waived any such claim or entitlement against the Company, your Employer and all
Subsidiaries that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, you shall be deemed irrevocably to have waived your entitlement
to pursue such claim. In the event your Employment ends and you are subsequently
rehired by the Company or any Subsidiary, no Award previously forfeited or
recovered will be reinstated. 15. Non - Transferability, Etc. This Award shall
not be transferable other than (1) by will or the laws of descent and
distribution or (2) pursuant to the terms of a court-approved domestic relations
order, official marital settlement agreement or other divorce or settlement
instrument satisfactory to State Street, in its sole discretion. In the case of
transfer pursuant to (2) above, this Award shall remain subject to all the terms
and conditions contained in the Plan and this Agreement, including vesting,
forfeiture and clawback terms and conditions. Any attempt by you (or in the case
of your death, by your Designated Beneficiary) to assign or transfer this Award,
either voluntarily or involuntarily, contrary to the provisions hereof, shall be
null, void and without effect and shall render this Award itself null and void.
16. Compliance with Section 409A of the Code. (a) The provisions of this Award
are intended to be exempt from, or compliant with, Section 409A of the Code, and
shall be construed and interpreted consistently therewith. Notwithstanding the
foregoing, neither the Company nor any Subsidiary shall have any liability to
you or to any other person if this Award is not so exempt or compliant. (b) If
and to the extent (i) any portion of any payment, compensation or other benefit
provided to you pursuant to the Plan in connection with your Employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, and 12



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen035.jpg]
(ii) you are a specified employee as defined in Section 409A(a)(2)(B)(i) of the
Code, in each case as determined by the Company in accordance with its
procedures, by which determinations you (through accepting this Award) agree
that you are bound, such portion of the payment, compensation or other benefit
shall not be paid before the day that is six months plus one day after the date
of “separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to you during the
period between the date of separation from service and the New Payment Date
shall be paid to you in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original deferral schedule. 17. Miscellaneous.
(a) Awards Discretionary. By accepting this Award, you acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, forfeited, or terminated by the Company, in its sole
discretion, at any time. The grant of this Award is a one-time benefit and does
not create any contractual or other right to receive an award, compensation or
benefits in lieu of an award in the future. Future awards, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of an award, the number of shares of Common Stock subject to an award,
performance criteria, and forfeiture, clawback and vesting provisions. (b)
Company and Committee Discretion. Sections 3, 4, 5, 6, 7 and 8 of this Agreement
are intended to comply with and meet the requirements of applicable law and
related implementing regulations regarding incentive compensation and will be
interpreted and administered accordingly as well as in accordance with any
implementing policies and practices of the Company or its relevant Subsidiaries
in effect from time to time. In making determinations under such Sections, the
Company, the relevant Subsidiary or the Board, as applicable, may take into
account, in its sole discretion, all factors that it deems appropriate or
relevant. Furthermore, the Company, the relevant Subsidiary or the Board may, as
applicable, take any and all actions it deems necessary or appropriate in its
sole discretion, as permitted by applicable law, to implement the intent of
Sections 4, 5, 6, 7 and 8, including suspension of vesting and payment pending
an investigation or the determination by the Company, the relevant Subsidiary or
the Board, as applicable. Each such Section is without prejudice to the
provisions of the other Sections, and the Company, the relevant Subsidiary or
the Board as applicable, may elect or be required to apply any or all of the
provisions of Sections 3, 4, 5, 6, 7 and 8 to this Award. Sections 3, 4, 5, 6, 7
and 8 of this Agreement shall cease to apply upon your death at any time
provided, however, if a UK Clawback Event, SSB Intl GmbH Identified Staff
Clawback Event, a MC/EVP Clawback Event or a MC/EVP Clawback Breach has occurred
pursuant to Section 6, 7 or 8, respectively, at or prior to your death, any
amount that the Board has made a determination to recover under such Section
shall continue to be payable to the Company. (c) Voluntary Participation. Your
participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, is outside the scope of your employment
contract, if any, and is not part of your normal or expected 13



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen036.jpg]
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments. (d) Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to this Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Equity Administrator or another
party designated by the Company. (e) Electronic Acceptance. By accepting this
Award electronically, (i) you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Board set forth in this Agreement and the Plan; and (ii) this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. (f) Language. By Participating in the Plan, you acknowledge
that you are sufficiently proficient in English or have consulted with an
advisor who is sufficiently proficient in English so as to allow you to
understand the terms and conditions of this Agreement. You acknowledge and agree
that it is your express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to this Award, be drawn up in English. If you have received this
Agreement, the Plan or any other documents related to this Award translated into
a language other than English, and if the meaning of the translated version is
different than the English version, the English version will prevail to the
extent permitted under local law. (g) Additional Requirements. The Company
reserves the right to impose other requirements on this Award, any shares of
Common Stock acquired pursuant to this Award, and your participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
this Award and the Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing. Further, issuance of Common Stock hereunder is subject
to compliance by the Company and you with all legal requirements applicable
thereto, including compliance with the requirements of 12 C.F.R. Part 359, and
with all applicable regulations of any stock exchange on which the Common Stock
may be listed at the time of issuance. (h) Public Offering. If you are a
resident and/or employed outside the United States, the grant of this Award is
not intended to be a public offering of securities in your country of residence
(and country of Employment, if different). The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of this
Award is not subject to the supervision of the local securities authorities. 14



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen037.jpg]
(i) Limitation of Liability. No individual acting as a director, officer,
employee or agent of the Company or any of its Subsidiaries will be liable to
you or any other person for any action, including any Award forfeiture, Award
recovery or other discretionary action taken pursuant to this Agreement or any
related implementing policy or procedure of the Company. (j) Insider Trading. By
participating in the Plan, you agree to comply with the Company’s policy on
insider trading (to the extent that it is applicable to you). You further
acknowledge that, depending on your country of residence (and country of
Employment, if different) or your broker’s country of residence or where the
shares of Common Stock are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of the shares of Common Stock, rights to
shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of residence (and country of Employment, if different). Local
insider trading laws and regulations may prohibit the cancellation, forfeiture
or amendment of orders you place before you possess inside information.
Furthermore, you are prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. You understand that
third parties include fellow employees. Any restriction under these laws or
regulations is separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You hereby
expressly acknowledge that it is your responsibility to be informed of and
compliant with such regulations, and should consult with your personal advisor
for additional information. (k) Exchange Rates. Neither the Company, your
Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of an Award or of any amounts due to you
pursuant to the settlement of this Award or the subsequent sale of any shares of
Common Stock acquired under the Plan. (l) Applicable Law. This Agreement shall
be subject to and governed by the laws of the Commonwealth of Massachusetts,
United States of America without regard to that Commonwealth’s conflicts of law
principles. 18. Application of Local Law and Countries Addendum. (a)
Notwithstanding Section 17(l), this Award shall be subject to all applicable
laws, rules and regulations of your country of residence (and country of
Employment, if different) and any special terms and conditions for your country
of residence (and country of Employment, if different), including as set forth
in the addendum that follows this Agreement (“Countries Addendum”), but limited
to the extent required by local law. The Company reserves the right, in its sole
discretion, to add to or amend the terms and conditions set out in the Countries
Addendum as necessary or advisable in order to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
Award and the Plan, including (but not limited to) circumstances where you
transfer residence and/or Employment to another country. (b) As a condition to
this Award, you agree to repatriate all payments attributable to the Common
Stock acquired under the Plan in accordance with local 15



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen038.jpg]
foreign exchange rules and regulations in your country of residence (and country
of Employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of Employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 19. Data Privacy. The Company is
located at One Lincoln Street, Boston, Massachusetts, U.S.A. and grants Awards
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. You should carefully review the following information about the
Company’s data privacy practices in relation to your Award. (a) Data Collection,
Processing and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company and your Employer collect, process and use
certain personal data about you for the legitimate interest of implementing,
administering and managing the Plan and generally administering Awards;
specifically, including your name, home address, email address and telephone
number, date of birth, social security number, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Awards or any
other incentive compensation awards granted, canceled, forfeited, exercised,
vested, or outstanding in your favor, which the Company receives from you or
your Employer. In granting Awards under the Plan, the Company will collect your
personal data for purposes of allocating Awards and implementing, administering
and managing the Plan. The Company’s collection, processing and use of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee incentive compensation awards.
Your refusal to provide personal data would make it impossible for the Company
to perform its contractual obligations and may affect your ability to
participate in the Plan. As such, by participating in the Plan, you voluntarily
acknowledge the collection, processing and use of your personal data as
described herein. (b) Equity Administrator. The Company transfers your personal
data to the Equity Administrator, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different Equity Administrator and share your personal data
with another company that serves in a similar manner. The Equity Administrator
will open an account for you to track your Award and to ultimately receive and
trade shares of Common Stock acquired under the Plan. You will be asked to agree
on separate terms and acknowledge data processing practices with the Equity
Administrator, which is a condition to your ability to participate in the Plan.
(c) Data Retention. The Company will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. If the Company keeps your data longer, it would be to satisfy
legal or 16



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen039.jpg]
regulatory obligations and the Company’s legal basis would be for compliance
with relevant laws or regulations. For further information about the processing
of your personal data, please see the GHR Privacy Notice. * * * * * 17



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen040.jpg]
Exhibit I [ ] Performance-Based Restricted Stock Unit Awards o Performance
Period: The three (3) calendar years commencing January 1, [ ] and ending on
December 31, [ ]. o The number of Restricted Stock Units eligible to vest is
based 50% on the three- year simple average of the return on equity (“Average
ROE”) and 50% on the three-year simple average of pre-tax margin (“Average
Margin”), each as determined under Generally Accepted Accounting Principles for
each calendar year [ ] of the period from January 1, [ ] to December 31, [ ]
(the “Performance Period”), adjusted to reflect events or items identified by
the Board (“Calculation Adjustments”) such as (i) any formally adopted change
in, or elimination or addition of, an accounting standard or principle, or any
change in the interpretation thereof, whether identified as a change, error,
correction or otherwise denominated, by the Financial Accounting Standards
Board, the Securities Exchange Commission or its staff, the Public Company
Accounting Oversight Board, or any other competent accounting or regulatory
body, as determined by the Board based on objective information; (ii) any non-
discretionary change in tax or bank regulatory laws, rules, final regulations or
other binding interpretations or guidance issued by a competent regulatory body;
(iii) any acquisition, disposition, joint venture or restructuring by the
Company of a business or portion thereof, however structured in any year during
the Performance Period; (iv) any merger and integration expenses in any year
during the Performance Period; (v) any restructuring expenses (e.g., cost of
workforce reductions, facilities or lease abandonments, asset impairments) in
any year during the Performance Period; (vi) any impact (dilution and associated
initial and ongoing expenses) of share buybacks (or cancellations of share
buybacks) or securities issuances (debt or equity) to finance, or in
contemplation of, acquisitions or ventures in any year during the Performance
Period; and (vii) any settlement, charge or other payment made with respect to
any litigation or regulatory matter arising from events that occurred prior to
the Performance Period; provided, however, that for the avoidance of doubt, the
Board retains the discretionary right to disregard any Calculation Adjustment
that would result in an increase to Average ROE or to Average Margin and to
reduce any Award for any Performance Period for other material events or items
that affect performance. o The Total Vesting Percentage will be determined by
reference to the percentages listed in Tables 1 and 2 below opposite the Average
ROE and Average Margin, respectively (the “Vesting Percentage”). The Vesting
Percentage for the Average ROE and for the Average Margin will be determined
under Tables 1 and 2, respectively, using linear interpolation to adjust between
percentage points and rounding up to the nearest one-tenth of one percent, as
determined by the Board in its sole discretion. The Average ROE Vesting
Percentage and the Average Margin Vesting Percentage will be added together to
determine the Total Vesting Percentage. o EMEA Risk Adjustment Percentage: if
you were employed in EMEA during all or a portion of the [ ] calendar year
performance period that resulted in the Award 18



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen041.jpg]
grant, the number of Restricted Stock Units eligible to vest will be further
adjusted by the EMEA Risk Adjustment Percentage. The EMEA Risk Adjustment
Percentage will be determined in accordance with the EMEA Risk Adjustment
Guidelines in effect from time to time (which Guidelines can be found on the
Website). In no event shall application of the EMEA Risk Adjustment Percentage
result a number of Restricted Stock Units eligible to vest exceeding [applicable
%] of the Award. Table 1: Average ROE Vesting Percentage Three-year [ ] Average
ROE Average ROE Vesting Percentage [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] Table 2: Average Margin Vesting Percentage Three-year [ ] Average
Margin Vesting Average Margin Percentage [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] 19



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen042.jpg]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %]
[applicable %] [applicable %] [applicable %] [applicable %] [applicable %] 20



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen043.jpg]
APPENDIX A COUNTRIES ADDENDUM TO [ ] RESTRICTED STOCK UNIT AWARD AGREEMENT STATE
STREET CORPORATION 2017 STOCK INCENTIVE PLAN A. United States B. Australia C.
Austria D. Belgium E. Brazil F. Brunei G. Canada H. Cayman Islands I. China J.
Denmark K. France L. Germany M. Hong Kong N. India O. Ireland P. Italy Q. Japan
R. Jersey S. Luxembourg T. Netherlands U. Norway V. Poland W. Singapore X. South
Korea Y. Switzerland Z. Taiwan AA. Thailand BB. United Arab Emirates CC. United
Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of 21



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen044.jpg]
the Company in the forfeiture of any or all of the amounts remaining to be paid
under this Award. In addition, your eligibility to participate in the Plan in
the future, including any potential future grants of awards under the Plan (or
any successor incentive plan of the Company), is subject to and conditioned on
your compliance with the terms and conditions of this Countries Addendum. This
Countries Addendum contains a covenant not to compete in Paragraph 5 which shall
apply to you under the circumstances described in Paragraph 5. You should review
it carefully. You may consult with an attorney before accepting the Award. You
may consider whether you wish to accept the Award for up to 30 days from the
date it was first made available to you on the Website. By accepting the Award,
you acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
22



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen045.jpg]
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate with State Street: (i) to transfer to State Street the Work Product
and any intellectual property rights therein; (ii) to obtain or perfect such
right; (iii) to execute all papers, at State Street’s expense, that State Street
shall deem necessary to apply for and obtain domestic and foreign patents,
copyright and other registrations; and (iv) to protect and enforce State
Street’s interest in them. (c) These obligations shall continue beyond the
period of your Employment with respect to inventions or creations conceived or
made by you during the period of your Employment. 23



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen046.jpg]
3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that
you hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries. (c) Paragraph 3(b)(i) above shall
be deemed to exclude the words “hire or employ” if your work location is in
California or New York, and shall be construed and administered accordingly. (d)
For purposes of this Paragraph 3, “officer” shall include any person holding a
position title of Assistant Vice President or higher. Notwithstanding the
foregoing, this Paragraph 3 shall be inapplicable following a Change in Control.
4. Notice Period Upon Resignation. (a) This Paragraph 4 shall apply to you at
any time that you hold the title of Vice President or higher. If you are subject
to an employment agreement that requires a longer notice period, that employment
agreement shall govern. (b) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined at the time you deliver such
notice, as follows: (i) if you are a member of the Management Committee, you
will give 180 days’ advance notice; (ii) if you are an Executive Vice President
(but not a member of the Management Committee), you will give ninety (90) days’
advance notice; (iii) If you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (iv) if you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. (c) During the Notice Period, you will cooperate with your Employer, as
well as the Company and its Subsidiaries, and provide them with any requested
information 24



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen047.jpg]
to assist with transitioning your duties, accomplishing its or their business,
and/or preserving its or their client relationships. (d) In its sole discretion,
during the Notice Period, your Employer or the Company may place you on a
partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (f) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits (although
you may not be eligible for any new incentive compensation awards or, subject to
applicable law, to accrue any paid vacation time), and shall continue to comply
with the applicable policies of your Employer, the Company and its Subsidiaries.
(e) You agree that should you fail to provide advance notice of your resignation
as required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment, and following its termination
for the period of time specified in Paragraph 5(c) below (the entire period,
including both during Employment and after Employment, if any, the “Non-Compete
Period”), you will not, anywhere in the Restricted Area, for yourself or any
other person or entity, directly or indirectly, in any Restricted Capacity,
engage in, provide services to, consult for, or be employed by a business that
provides products or services competitive with any products or services of your
Employer, the Company or any of its Subsidiaries with respect to which you were
involved at any time during your Employment or, with respect to the portion of
the Non-Compete Period that follows termination of your Employment, within the
two years preceding the date of the termination of your Employment. (c) Unless
one of the exceptions in Paragraph 5(d) applies to you, the Non- Compete Period
will continue after the termination of your Employment for any reason under the
following circumstances: 25



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen048.jpg]
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (d) Exceptions-- (i) If you reside in or have a primary reporting
location in California, then this Paragraph 5 applies only during your
Employment, but has no effect after the termination of your Employment for any
reason. (ii) If you reside in or are employed in Massachusetts and State Street
terminates your employment involuntarily not for cause, then this Paragraph 5
applies only during your Employment, but has no effect after such termination.
Here, “cause” means: (1) your Employer’s or the Company’s good faith
determination that it has a reasonable basis for dissatisfaction with your
Employment for reasons such as lack of capacity or diligence, failure to conform
to usual standards of conduct, or other culpable or inappropriate behavior; or
26



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen049.jpg]
(2) other grounds for discharge that are reasonably related, in your Employer’s
or the Company’s honest judgment, to the needs of the business of your Employer,
the Company or any of its Subsidiaries. In addition, if you violate a fiduciary
duty to your Employer, the Company or any of its Subsidiaries, then the post-
employment portion of the Non-Compete Period shall be extended by the time
during which you engage in such activities, for up to a total of 2 years
following termination of your Employment. (e) “Restricted Area” means anywhere
that your Employer, the Company or any of its Subsidiaries markets its products
or services (which you acknowledge specifically includes the entire world), or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (f) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. (g) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account 27



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen050.jpg]
transactions and position records of clients, regardless of whether such
information is stamped “confidential.” (c) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (d) “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other Person with
your assistance to induce a Client to: (i) transfer the Client’s business from
the Company or any of its Subsidiaries to any other person or entity; (ii) cease
or curtail the Client’s business with the Company or any of its Subsidiaries; or
(iii) divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity. (e) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries existing as of the date of this Agreement or at any time
in the future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 8.
Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be 28



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen051.jpg]
entitled to preliminary or permanent injunctive or other equitable relief or
remedy without the need to post bond, and to recover its or their reasonable
attorney’s fees and costs incurred in securing such relief, in addition to, and
not in lieu of, any other relief or remedy at law to which it or they may be
entitled. You further agree that, the periods of restriction contained in this
Countries Addendum shall be tolled, and shall not run, during any period in
which you are in violation of the terms of this Countries Addendum, so that your
Employer, the Company and its Subsidiaries shall have the full protection of the
periods agreed to herein. Should the Company determine that any portion of the
Common Stock granted to you in connection with this Award are to be forfeited on
account of your breach of the provisions of this Countries Addendum, any
unvested portion of your Award will cease to vest upon such determination. 10.
No Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum shall operate as a waiver of
that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 11. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 12. Interpretation of Business Protections. The agreements made by you
in Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 13. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 15. Notification Requirement. Until forty-five (45) days after
the period of 29



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen052.jpg]
restriction under Paragraph 5 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) You shall not
be held criminally or civilly liable under any Federal or state trade secret law
if you disclose a Company trade secret: (i) in confidence to a Federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purposes of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. (c) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * * * Entire
Agreement. The Plan and the Agreement constitute the complete understanding and
agreement between the parties to the Agreement with respect to this Award, and
supersedes and cancels any previous oral or written discussions, agreements or
representations regarding this Award or the Common Stock. B. AUSTRALIA
______________________________________________________________________ 30



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen053.jpg]
1. Award Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a
director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Offer Document. The terms of your
Award incorporate the rules of the Plan, the Agreement, this Countries Addendum
and the provisions of the Offer Document found in Appendix B. The Offer Document
is hereby incorporated into, and forms an integral and material part of, the
Agreement and this Countries Addendum. By accepting your Award, you will be
bound by the rules of the Plan, the Agreement, this Countries Addendum and the
attached Offer Document. 4. Non-Solicitation. (a) This Paragraph 4 shall apply
to you at any time that you hold the title of Vice President or higher. (b) You
agree that, during your Employment and for a period of eighteen (18) months from
the date your Employment terminates for any reason you will not, without the
prior written consent of the Company or your Employer: (i) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any way assist another Person
in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an Officer of the Company or any of its Subsidiaries
(excluding any such Officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
Person other than the Company or any of its Subsidiaries. (c) “Confidential
Information” includes but is not limited to all trade secrets, trade knowledge,
systems, software, code, data documentation, files, formulas, processes,
programs, training aids, printed materials, methods, books, records, client
files, policies and procedures, client and prospect lists, employee data and
other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their clients or customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: 31



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen054.jpg]
(i) transfer the Client’s business from the Company or any of its Subsidiaries
to any other Person; (ii) cease or curtail the Client’s business with the
Company or any of its Subsidiaries; or (iii) divert a business opportunity from
the Company or any of its Subsidiaries to any other Person. (e) “Officer” shall
include any person holding a position title of Assistant Vice President or
higher. Notwithstanding the foregoing, this Paragraph 4 shall be inapplicable
following a Change in Control. 5. Notice and Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or the Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, if you hold the title of Vice
President or higher immediately prior to termination of your Employment, you
agree to give your Employer advance notice of your resignation. The duration of
the advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (1) If you are a member
of the State Street Corporation Management Committee, you will give 180 days’
advance notice in writing; (2) If you are an Executive Vice President (but not a
member of the Management Committee), you will give 90 days’ advance notice in
writing; (3) If you are a Senior Vice President or Senior Managing Director, you
will give sixty (60) days’ advance notice; and (4) If you are a Managing
Director or Vice President, you will give thirty (30) days’ advance notice. For
the avoidance of doubt, the Notice Periods set out above shall be subject always
to any contractual obligation you have to give a longer period of notice of
termination of your Employment (whether such obligation is contained in your
contract of Employment or any other agreement to which you are a party). (ii)
During the Notice Period, you will cooperate with your Employer, as well as the
Company and its Subsidiaries, and provide them with any requested information to
assist with transitioning your duties, accomplishing its or 32



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen055.jpg]
their business, and/or preserving its or their client and customer
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence and
relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. (iii) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Paragraph (a) by giving immediate effect to your resignation and making a
payment of basic salary in lieu of any remaining portion of the Notice Period;
provided that such action shall not affect your other obligations under this
Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to you at all
times during your Employment and, in certain circumstances, will continue to
apply following the termination of your Employment. You should review it
carefully and may, if you wish, consult with an attorney before accepting this
Award. (ii) During your Employment and following its termination for the period
of time specified in Paragraph 5(b)(iii) below (the entire period, including
both during Employment and after Employment, if any, the “Non-Compete Period”),
you will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; or (3) engage
in any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. 33



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen056.jpg]
(iii) The Non-Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment 12 months You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your
Employment. If none of the above apply, but one of the Then the Non- following
was true at any time during the Compete Period twelve (12) months immediately
preceding the will continue for: termination of your Employment: You were a
Managing Director, Senior Managing Director or Senior Vice President 6 months
working in one of the Specified Job Families (defined below) You were a Vice
President working in one of 3 months the Specified Job Families (iv) The period
of months referred to in Paragraph 5(b)(iii) above will be reduced by one day
for every day during which, at the Employer’s direction, you are on a complete
leave of absence pursuant to Paragraph 5(a)(ii) above. (v) Nothing in this
Paragraph (b) shall prevent your passive ownership of two percent (2%) or less
of the equity securities of any publicly traded company. (c) Definitions. For
the purpose of this Addendum, the following terms are defined as follows: (i)
“Client” means a current or former customer or client of the Company or any of
its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal 34



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen057.jpg]
contact during the Relevant Period. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve months prior to the date your Employment with your
Employer ends. (ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, a
limited liability partnership, an estate, a trust and any other entity or
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (iv) “Relevant Group
Company” means the Company and/or any Subsidiaries for which you have performed
services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant Period. (v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 3(a)(ii). (vi)
“Restricted Territory” means any area or territory: 1. in which you worked
during the Relevant Period; and/or 2. in relation to which you were responsible
for, or materially involved in, the supply of Products or Services in the
Relevant Period. (vii) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix C. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). (viii) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries existing as of the date of this Agreement or at any time
in the future. 6. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Addendum is appended or following
the termination of your Employment). The Company or any of its 35



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen058.jpg]
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 7.
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their confidential information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Addendum is appended. You further agree that one or more of
your Employer, the Company and its Subsidiaries will be irreparably harmed in
the event you do not perform such provisions in accordance with their specific
terms or otherwise breach the promises made herein. Accordingly, your Employer,
the Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. 8. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Addendum shall operate as a waiver of that right or of any
other right. Any waiver or consent as to any of the provisions herein provided
by your Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 9. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 10. Interpretation of Business
Protections. The agreements made by you in Paragraphs 4 and 5 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. Consistent with the
Restraint of Trade Act 1976 (NSW), if any restriction set forth in this
Paragraph is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable. 11. Assignment. Except as provided otherwise
herein, this Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 12.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Addendum, and it shall be deemed to have been accepted by the Company. 36



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen059.jpg]
13. Notification Requirement. During the period of restriction under Paragraph
3(b) above and for a further 45 days after that period of restriction has
expired, you shall give notice to the Company of each new business activity you
plan to undertake, at least 5 business days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of your business relationship(s) and
position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Addendum. 14. Certain Limitations. (a) Nothing in this
Addendum prohibits you from reporting possible violations of United States
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of United States federal law or regulation, or similar Australian law
or regulation. Moreover, nothing in this Addendum requires you to notify the
Company that you have made any such report or disclosure. However, in connection
with any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. (b) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. C. AUSTRIA
______________________________________________________________________ No
country-specific provisions. D. BELGIUM
______________________________________________________________________ No
country-specific provisions. E. BRAZIL 37



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen060.jpg]
______________________________________________________________________ 1.
Compliance with Law. By accepting the Award, you expressly acknowledge and agree
to comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Award, the receipt of any dividends, and the
sale of shares of Common Stock acquired under the Plan. 2. Labor Law
Acknowledgment. You expressly acknowledge and agree that, for all legal
purposes, (a) the benefits provided pursuant to the Agreement and the Plan are
the result of commercial transactions unrelated to your Employment; (b) the
Agreement and the Plan are not a part of the terms and conditions of your
Employment; and (c) the income you realize from the Award, if any, is not part
of your remuneration from Employment. BY ELECTRONICALLY ACCEPTING THE AGREEMENT
AND THIS COUNTRIES ADDENDUM, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS
AND CONDITIONS OF THE PLAN, YOUR AGREEMENT AND THIS COUNTRIES ADDENDUM. F.
BRUNEI ______________________________________________________________________
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Brunei Darussalam.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice. 1. Securities Law Notice. The
grant of the Award is made pursuant to a private offering exemption under
section 117 of the Securities Markets Order, 2013 ("SMO") on which basis it is
exempt from the prospectus and registration requirements under the SMO and is
also exempt from the capital markets services licensing requirements under
section 159(1)(d) as being the administration of an employee participation
scheme. 2. Assignment and Disclosure. (a) You acknowledge that, by reason of
being employed by your Employer, to the extent permitted by law, all works,
deliverables, products, methodologies and other work product conceived, created
and/or reduced to practice by you, individually or jointly with others, during
the period of your Employment by your Employer and relating to the Company or
any of its Subsidiaries or demonstrably anticipated business, products,
activities, research or development of the Company or any of its Subsidiaries or
resulting from any work performed by you for the Company or any of its
Subsidiaries, including, without limitation, any track 38



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen061.jpg]
record with which you may be associated as an investment manager or fund manager
(collectively, “Work Product”), that consists of copyrightable subject matter is
"work made for hire" as defined in the Copyright Order, 1999 and such copyrights
are therefore owned, upon creation, exclusively by State Street. To the extent
the foregoing does not apply and to the extent permitted by law, you hereby
assign and agree to assign, for no additional consideration, all of your rights,
title and interest in any Work Product and any intellectual property rights
therein to State Street. You hereby waive in favor of State Street any and all
artist’s or moral rights (including without limitation, all rights of integrity
and attribution) you may have pursuant to any state, federal or foreign laws,
rules or regulations in respect of any Work Product and all similar rights
thereto. You will not pursue any ownership or other interest in such Work
Product, including, without limitation, any intellectual property rights. (b)
You will disclose promptly and in writing to the Company or your Employer all
Work Product, whether or not patentable or copyrightable. You agree to
reasonably cooperate with State Street: (i) to transfer to State Street the Work
Product and any intellectual property rights therein; (ii) to obtain or perfect
such rights; (iii) to execute all papers, at State Street’s expense, that State
Street shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations; and (iv) to protect and enforce
State Street’s interest in them. (c) These obligations shall continue beyond the
period of your Employment with respect to inventions or creations conceived or
made by you during the period of your Employment. 3. Confidentiality. (a) You
acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 15, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will 39



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen062.jpg]
not intentionally affect the integrity of any data or systems of the Company or
any of its Subsidiaries through the introduction of unauthorized code or data,
or through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures. (iv) Upon the earlier of request or
termination of Employment, you agree to return to the Company or the relevant
Subsidiaries, or if so directed by the Company or the relevant Subsidiaries,
destroy any and all copies of materials in your possession containing
Confidential Information. (b) The terms of this Countries Addendum do not apply
to any information which is previously known to you without an obligation of
confidence or without breach of this Countries Addendum, is publicly disclosed
(other than by a violation by you of the terms of this Countries Addendum)
either prior to or subsequent to your receipt of such information, or is
rightfully received by you from a third party without obligation of confidence
and other than in relation to your Employment with the Company or any of its
Subsidiaries. State Street recognizes that certain disclosures of confidential
information to appropriate government authorities or other designated persons
are protected by “whistleblower” and other laws. Nothing in this Countries
Addendum is intended to or should be understood or construed to prohibit or
otherwise discourage such disclosures. State Street will not tolerate any
discipline or other retaliation against employees who properly make such
legally-protected disclosures. 4. Non-Solicitation. (a) This Paragraph 4 shall
apply to you at any time that you hold the title of Vice President or higher.
(b) You agree that, during your Employment and for a period of eighteen (18)
months from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: (i) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 4 shall be
inapplicable following a Change in Control 5. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the 40



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen063.jpg]
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. (a) Notice Period Upon Resignation. (i) In order to permit the
Company and its Subsidiaries to safeguard their business interests and goodwill
in the event of your resignation from Employment for any reason, you agree to
give your Employer advance notice of your resignation. The duration of the
advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (A) if you are a member
of the State Street Corporation Management Committee, you will give 180 days’
advance notice; (B) if you are an Executive Vice President (but not a member of
the Management Committee), you will give ninety (90) days’ advance notice; (C)
if you are a Senior Vice President or Senior Managing Director, you will give
sixty (60) days’ advance notice; and (D) If you are a Managing Director or Vice
President, you will give thirty (30) days’ advance notice. For the avoidance of
doubt, the Notice Periods set out above shall be subject always to any
contractual obligation you have to give a longer period of notice of termination
of your Employment (whether such obligation is contained in your contract of
Employment or any other agreement to which you are a party). (ii) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (iii) In its sole discretion,
during the Notice Period, your Employer or the Company may place you on a
partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in Paragraph (iv)
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits and you will continue to comply with the applicable policies of your
Employer, the Company, and its Subsidiaries. However, you will not be eligible
for any incentive compensation awards made on or after the first day of the
Notice Period or to accrue any vacation save as required by statute. (iv) In its
sole discretion, at any time during the Notice Period, the Company or your
Employer may release you from your obligations under this Section 4 by giving
immediate effect to your resignation and making a payment in lieu of any notice
due; provided that such action shall not affect your other obligations under
this Countries Addendum. 41



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen064.jpg]
(b) Non-Competition. (i) This Paragraph 5(b) shall apply to you at all times
during your Employment and, in certain circumstances, will continue to apply
following the termination of your Employment. You should review it carefully and
may, if you wish, consult with an attorney before accepting this Award. (ii)
During your Employment and following its termination for the period of time
specified in Paragraph 5(b)(iii) below (the entire period, including both during
Employment and after Employment, if any, the “Non-Compete Period”), you will not
within the Restricted Territory, directly or indirectly, whether as owner,
director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (A) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (B) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; and/or (C)
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. (iii) The Non-Compete Period will
continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher You
were a Vice President or higher and your 6 months Employer was Charles River
Development at any time during the twelve (12) months immediately preceding the
termination of your Employment 42



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen065.jpg]
You were a Client Executive (as so designated by the Company or any Subsidiary)
at any time during the twelve (12) months immediately preceding the termination
of your Employment. If none of the above apply, but one of the Then the Non-
following was true at any time during the Compete Period twelve (12) months
immediately preceding the will continue for: termination of your Employment: You
were a Managing Director, Senior Managing Director or Senior Vice President 6
months working in one of the Specified Job Families (defined below) You were a
Vice President working in one of 3 months the Specified Job Families (iv) The
period of months referred to in Paragraph 5 (b)(iii) above will be reduced by
one day for every day during which, at the Company’s direction, you are on a
complete leave of absence pursuant to Paragraph 5(a)(iii) above. 6. Definitions
– Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or 43



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen066.jpg]
organization (whether conducted on its own or as part of a wider entity), other
than your Employer, the Company or any of its Subsidiaries. (d) “Products or
Services” means any products or services which are the same as, of the same kind
as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (e) “Relevant Group Company” means the Company and/or any Subsidiaries
for which you have performed services or in respect of which you have had
operational or managerial responsibility at any time during the Relevant Period.
(f) “Relevant Period” means the period of 24 months immediately before the date
of termination of your Employment, or (where such provision is applied) the date
of commencement of any period of complete leave of absence pursuant to Paragraph
5(a)(iii). (g) “Restricted Territory” means any area or territory: (i) in which
you worked during the Relevant Period; and/or (ii) in relation to which you were
responsible for, or materially involved in, the supply of Products or Services
in the Relevant Period. (h) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity. (i) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix C. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). (j) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is 44



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen067.jpg]
appended or following the termination of your Employment). The Company or any of
its Subsidiaries shall reimburse you for any reasonable out-of-pocket and
properly documented expenses you incur in connection with such cooperation. 8.
Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their Confidential Information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such promises in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of this Award. You
further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 9. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 10. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 11. Interpretation of Business Protections. The agreements made by you
in Paragraphs 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 12. Assignment. Except as
provided otherwise herein, this Countries Addendum 45



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen068.jpg]
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. 13. Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Countries Addendum, and it shall
be deemed to have been accepted by and the Company shall be deemed equivalent to
the Award having been signed by both parties. 14. Notification Requirement.
Until forty-five (45) days after the period of restriction under Paragraph 5(b)
expires, you shall give notice to the Company of each new business activity you
plan to undertake, at least five (5) business days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of your business relationship(s) and
position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. 15. Certain Limitations (a) Nothing
in this Countries Addendum prohibits you from reporting possible violations of
any applicable law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of any applicable law or regulation. Moreover, nothing
in this Countries Addendum requires you to notify the Company that you have made
any such report or disclosure. However, in connection with any such activity,
you acknowledge you must take reasonable precautions to ensure that any
Confidential Information that is disclosed to such authority is not made
generally available to the public, including by informing such authority of the
confidentiality of the same. (b) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney- client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Banking Order, 2006 and any applicable law or
regulation, including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. G. CANADA
______________________________________________________________________ 46



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen069.jpg]
1. Settlement in Shares of Common Stock. Notwithstanding anything to the
contrary in the Agreement, this Countries Addendum or the Plan, your Award shall
be settled only in shares of Common Stock (and may not be settled in cash). 2.
Use of English Language. The following provision will apply if you are a
resident of Quebec: You acknowledge and agree that it is your express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. In French: Vous reconnaissez et consentez que
c’est votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet. H. CAYMAN ISLANDS
______________________________________________________________________ No
country-specific provisions. I. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion. 2. Common Stock Must Remain
With Equity Administrator. You agree to hold the shares of Common Stock received
upon settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be 47



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen070.jpg]
effected through a special bank account established by the Company, and you
hereby consent and agree that proceeds from the sale of shares of Common Stock
acquired under the Plan may be transferred to such account by the Company on
your behalf prior to being delivered to you and that no interest shall be paid
with respect to funds held in such account. The proceeds may be paid to you in
U.S. dollars or local currency at the Company’s discretion. If the proceeds are
paid to you in U.S. dollars, you understand that a U.S. dollar bank account in
China must be established and maintained so that the proceeds may be deposited
into such account. If the proceeds are paid to you in local currency, you
acknowledge that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. You agree to
bear any currency fluctuation risk between the time the shares of Common Stock
are sold and the net proceeds are converted into local currency and distributed
to you. You further agree to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China. 4. Sale of Shares upon Termination of
Employment. If you are a PRC national and you cease to be employed by the
Company and its Subsidiaries for any reason, you will be required to sell all
shares of Common Stock acquired upon vesting of this Award within such time
frame as may be required by the SAFE or the Company (in which case, by accepting
this Award, you hereby expressly authorize the Company to issue sales
instructions on your behalf). You agree to sign any additional agreements, forms
and/or consents that reasonably may be requested by the Company (or the
Company’s designated brokerage firm) to effectuate the sale of the shares of
Common Stock (including, without limitation, as to the transfer of the sale
proceeds and other exchange control matters noted above) and shall otherwise
cooperate with the Company with respect to such matters. You acknowledge that
neither the Company nor the designated brokerage firm is under any obligation to
arrange for such sale of shares of Common Stock at any particular price (it
being understood that the sale will occur in the market) and that broker’s fees
and similar expenses may be incurred in any such sale. In any event, when the
shares of Common Stock are sold, the sale proceeds, less any withholding of
Tax-Related Items, any broker’s fees or commissions, and any similar expenses of
the sale will be remitted to you in accordance with applicable exchange control
laws and regulations. 5. Administration. The Company shall not be liable for any
costs, fees, lost interest or dividends or other losses you may incur or suffer
resulting from the enforcement of the terms of this Countries Addendum or
otherwise from the Company’s operation and enforcement of the Plan, the
Agreement and this Award in accordance with Chinese law including, without
limitation, any applicable SAFE rules, regulations and requirements. J. DENMARK
_____________________________________________________________________ Danish
Stock Option Act. In accepting the Award, you acknowledge 48



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen071.jpg]
and agree that the Award may be subject to additional terms and conditions, to
the extent the Danish Stock Option Act applies to the Award. K. FRANCE
______________________________________________________________________ French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website. In French: Une version française de cet Accord peut être consultée sur
l’intranet. L. GERMANY
______________________________________________________________________
Subsection (a)(ii) of Section 4 General Circumstances of Forfeiture shall not
apply to an Award subject to this Agreement. M. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Common Stock shall be null and void. 3.
Settlement in Shares of Common Stock. Notwithstanding Section 2(b) of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. Non-Solicitation. 49



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen072.jpg]
(a) This Paragraph 5 shall apply to you at any time that you hold the title of
Vice President or higher. (b) You agree that, during your Employment and for a
period of nine (9) months from the date your Employment terminates for any
reason you will not, without the prior written consent of the Company or your
Employer: (i) solicit, directly or indirectly (other than through a general
solicitation of employment not specifically directed to employees of the Company
or any of its Subsidiaries), the employment of, hire or employ, recruit, or in
any way assist another in soliciting or recruiting the employment of, or
otherwise induce the termination of the employment of, any person who then or
within the preceding twelve (12) months was an officer of the Company or any of
its Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Officer” shall include any person holding a position title of
Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 5 shall be inapplicable following a Change in Control 6. Notice and
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. 50



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen073.jpg]
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. (a) Notice Period Upon
Resignation. (i) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows: (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; (2) If
you are an Executive Vice President (but not a member of the Management
Committee), you will give 90 days’ advance notice; (3) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (4) If you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. For the avoidance of doubt, the Notice Periods
set out above shall be subject always to any contractual obligation you have to
give a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence and
relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. (iii) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Section 5 by giving immediate effect to your resignation and making a
payment in lieu of any notice due; provided that such action shall not affect
your other obligation under this Countries Addendum. (b) Non-Competition. (i)
This Paragraph (b) shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following termination of your
employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. 51



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen074.jpg]
(ii) During your Employment and following its termination for the period of time
specified in Paragraph 6(b)(iii) below (the entire period, including both during
Employment and after Employment, if any, the “Non-Compete Period”), you will not
within the Restricted Territory, directly or indirectly, whether as owner,
director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; or (3) engage
in any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. (iii) The Non-Compete Period will
continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher You
were a Vice President or higher and your Employer was Charles River Development
at any time during the twelve (12) months immediately preceding the termination
of your Employment 6 months You were a Client Executive (as so designated by the
Company or any Subsidiary) at any time during the twelve (12) months immediately
preceding the termination of your Employment. 52



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen075.jpg]
If none of the above apply, but one of the Then the Non- following was true at
any time during the Compete Period twelve (12) months immediately preceding the
will continue for: termination of your Employment: You were a Managing Director,
Senior Managing Director or Senior Vice President 6 months working in one of the
Specified Job Families (defined below) You were a Vice President working in one
of 3 months the Specified Job Families (iv) The period referred to in Paragraph
(b)(iii) above will be reduced by one day for every day during which, at the
Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph (a)(ii) above. (v) Nothing in this Paragraph 6 shall prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. (c) Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (i) “Client” means a
present or former customer or client of your Employer, the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during the Relevant Period.
A former customer or client means a customer or client for which your Employer,
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (ii)
“Products or Services” means any products or services which are the same as, of
the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. (iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization (whether conducted on its own or as part of a wider
entity), other than your Employer, the Company or any of its Subsidiaries. (iv)
“Relevant Group Company” means the Company and/or any Subsidiaries for which you
have performed services or in respect of which you have had operational or
managerial responsibility at any time during the Relevant Period. (v) “Relevant
Period” means the period of 24 months immediately before the date of termination
of your Employment, or (where such provision is 53



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen076.jpg]
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 4(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 7. Post-Employment Cooperation. You
agree that, following the termination of your Employment with your Employer, you
will reasonably cooperate with your Employer, the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
Your Employer, the Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 8. Enforcement. You acknowledge and agree that
the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of this Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 9. No Waiver. No
delay by your Employer, the Company or any of its 54



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen077.jpg]
Subsidiaries in exercising any right under this Countries Addendum shall operate
as a waiver of that right or of any other right. Any waiver or consent as to any
of the provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 10. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 11. Interpretation of Business Protections. The agreements made by you
in Paragraphs 5 and 6 above shall be construed and interpreted in any judicial
or other adjudicatory proceeding to permit their enforcement to the maximum
extent permitted by law, and each of the provisions to this Countries Addendum
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Countries Addendum
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 12. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 13.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by your
Employer and the Company. 14. Notification Requirement. Until 45 days after the
period of restriction under Paragraph 6(b) expires, you shall give notice to
your Employer of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide your Employer with such other pertinent information concerning
such business activity as your Employer or the Company may reasonably request in
order to determine your continued compliance with your obligations under this
Countries Addendum. 15. Certain Limitations (a) Nothing this Countries Addendum
prohibits you from reporting possible violations of federal law or regulation to
any governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
your Employer or the Company that you have made any such report or disclosure.
However, in connection with any such activity, you acknowledge you must take
reasonable precautions to ensure that any confidential information that is
disclosed to such authority is not made generally available to the public,
including by informing such authority of the confidentiality of the same. 55



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen078.jpg]
(b) Despite the foregoing, you also acknowledge that you are not permitted to
disclose to any third-party, including any governmental or regulatory authority,
any information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information covered by the Bank
Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. N. INDIA
____________________________________________________________________ 1.
Repatriation. You expressly agree to repatriate all sale proceeds and dividends
attributable to shares of Common Stock acquired under the Plan in accordance
with local foreign exchange control rules and regulations. Neither the Company
nor any of its Subsidiaries shall be liable for any fines and penalties
resulting from your failure to comply with applicable laws, rules or
regulations. 2. Covenants. In consideration of your receipt of this Award, you
expressly agree to comply with the terms and conditions below without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with the
Company and its Subsidiaries. Failure to comply with the terms and conditions of
this Countries Addendum may result in the sole determination of the Company in
the forfeiture of any or all of the amounts remaining to be paid under this
Award. In addition, your eligibility to participate in the Plan in the future,
including any potential future grants of awards under the Plan (or any successor
incentive plan of the Company), is subject to and conditioned on your compliance
with the terms and conditions of this Countries Addendum. This Countries
Addendum contains a covenant not to compete in Paragraph 5 which shall apply to
you under the circumstances described in Paragraph 5. You should review it
carefully. You may consult with an attorney before accepting the Award. You may
consider whether you wish to accept the Award for up to 30 days from the date it
was first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 3. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 18 below, you
agree specifically as 56



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen079.jpg]
follows, in each case whether during your Employment or following the
termination thereof: (i) You will always preserve as confidential all
Confidential Information, and will never use it for your own benefit or for the
benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information regardless of whether such
Confidential Information is or was acquired by you before commencement of your
employment with the Company, in the course of employment hereunder or otherwise.
(iii) You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures. (iv) Upon the earlier of request or
termination of Employment, you agree to return to the Company or the relevant
Subsidiaries, or if so directed by the Company or the relevant Subsidiaries,
destroy any and all copies of materials in your possession containing
Confidential Information. (b) The terms of this Countries Addendum do not apply
to any information which is previously known to you without an obligation of
confidence or without breach of this Countries Addendum, is publicly disclosed
(other than by a violation by you of the terms of this Countries Addendum)
either prior to or subsequent to your receipt of such information, or is
rightfully received by you from a third party without obligation of confidence
and other than in relation to your Employment with the Company or any of its
Subsidiaries. (c) State Street recognizes that certain disclosures of
confidential information to appropriate government authorities or other
designated persons are protected by “whistleblower” and other laws. Nothing in
this Countries Addendum is intended to or should be understood or construed to
prohibit or otherwise discourage such disclosures. State Street will not
tolerate any discipline or other retaliation against employees who properly make
such legally-protected disclosures. 4. Assignment and Disclosure. (a) You
acknowledge that, by reason of being employed by your Employer, to the extent
permitted by law, all works, deliverables, products, methodologies and other
work product conceived, created and/or reduced to practice by you, individually
or jointly with others, during the period of your Employment by your Employer
and relating to the Company or any of its Subsidiaries or demonstrably
anticipated business, products, activities, research or development of the
Company or any of its Subsidiaries or resulting from any work performed by you
for the Company or any of its Subsidiaries, including, 57



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen080.jpg]
without limitation, any track record with which you may be associated as an
investment manager or fund manager (collectively, “Work Product”), that consists
of copyrightable subject matter is "work made for hire" as defined in the
Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) Ownership
of, and all right, title, and interest in, all work product, improvements,
developments, discoveries, proprietary information, trademarks, trade names,
logos, art work, slogans, know-how, processes, methods, trade secrets, source
code, application development, designs, drawings, plans, business plans or
models, blue prints (whether or not registrable and whether or not design rights
subsist in them), utility models, works in which copyright may subsist
(including computer software and preparatory and design materials thereof),
inventions (whether patentable or not, and whether or not patent protection has
been applied for or granted) and all other intellectual property throughout the
world, in and for all languages, including but not limited to computer and human
languages developed or created from time to time by or for the Company or the
Employer by you, whether before or after commencement of employment with the
Company (the "Intellectual Property") shall vest in the Employer. (c) You
acknowledge that, by reason of being employed by your Employer all Intellectual
Property created by you shall be regarded as having been made under a contract
of service. To the extent the foregoing does not apply and to the extent
permitted by law, you hereby assign and agree to assign in favour of the
Employer, for no additional consideration, all of your rights, title and
interest in and to all the Intellectual Property, together with the rights to
sublicense or transfer any and all rights assigned hereunder to third parties,
in perpetuity. Such assignment shall be worldwide and royalty free. You hereby
waive in favor of State Street any and all artist’s or moral rights (including
without limitation, all rights of integrity and attribution) you may have
pursuant to any state, national or foreign laws, rules or regulations in respect
of any Intellectual Property and all similar rights thereto. You will not pursue
any ownership or other interest in such Intellectual Property. (d) You will
disclose promptly and in writing to the Company or your Employer all
Intellectual Property, whether or not patentable or copyrightable. You agree to
reasonably cooperate with State Street: (i) to transfer to the Employer any
rights in Intellectual Property; (ii) to obtain or perfect such rights; (iii) to
execute all papers, at the Employer’s expense, that the Company shall deem
necessary to apply for and obtain domestic and foreign patents, copyright and
other registrations; and (iv) to protect and enforce the Employer’s interest in
them. (e) These obligations shall continue beyond the period of your Employment
with respect to inventions or creations conceived or made by you during the
period of your Employment. 58



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen081.jpg]
5. Non-Solicitation. (a) This Paragraph 5 shall apply to you at any time that
you hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries; or (iii) solicit, encourage, or
induce or attempt to solicit, encourage, or induce any marketing agent, vendor,
partner or consultant of the Company or Employer to terminate his agency,
contract or consultancy with the Company, or any prospective employee with whom
the Company or the Employer has had discussions or negotiations within six (6)
months prior to your termination of employment, not to establish a relationship
with the Company or Employer. (iv) For purposes of this Paragraph 5, “officer”
shall include any person holding a position title of Assistant Vice President or
higher. Notwithstanding the foregoing, this Paragraph 5 shall be inapplicable
following a Change in Control. 6. Notice Period Upon Resignation. (a) This
Paragraph 6 shall apply to you at any time that you hold the title of Vice
President or higher. If you are subject to an employment agreement that requires
a longer notice period, that employment agreement shall govern. (b) In order to
permit the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined at
the time you deliver such notice, as follows: (i) if you are a member of the
Management Committee, you will give 180 days’ advance notice; (ii) if you are an
Executive Vice President (but not a member of the Management Committee), you
will give ninety (90) days’ advance notice; (iii) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (iv) if you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. 59



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen082.jpg]
(c) You may submit your resignation subject to the period of notice set out in
the above paragraph or your employment agreement (whichever is longer), or if
acceptable to the Employer in its discretion, payment of salary in lieu thereof
to the Employer. Any resignation would have to be accepted by the Employer to
become effective. Once accepted, the resignation cannot be withdrawn by you
without the express consent of the Employer. (d) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. (e) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may not be eligible for any new
incentive compensation awards or, subject to applicable law, to accrue any paid
vacation time), and shall continue to comply with the applicable policies of
your Employer, the Company and its Subsidiaries. (f) You agree that should you
fail to provide advance notice of your resignation as required in this Paragraph
6, your Employer, the Company or any of its Subsidiaries shall be entitled to
seek injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, and for
the period of restriction under Paragraph 7, if applicable, in addition to any
other remedies available under law. (g) If you have sixty (60) or fewer days’
notice remaining in your required Notice Period under this Paragraph 6, your
Employer, or the Company, or any of its Subsidiaries may, at any time during the
remainder of your Notice Period, release you from your obligations under this
Paragraph 6 and give immediate effect to your resignation; provided that such
action shall not affect your other obligations under this Countries Addendum.
(h) Notwithstanding the foregoing, if you hold the title of Executive Vice
President or higher this Paragraph 6 shall not apply in the event you terminate
your Employment for Good Reason on or prior to the first anniversary of a Change
in Control (each as defined in the Plan). 7. Non-Competition. (a) This Paragraph
7 shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 7(c) below (the
entire period, including both during Employment and after Employment, if any,
the “Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any 60



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen083.jpg]
products or services of your Employer, the Company or any of its Subsidiaries
with respect to which you were involved at any time during your Employment or,
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, within the two years preceding the date of the termination
of your Employment. (c) Unless one of the exceptions in Paragraph 7(d) applies
to you, the Non- Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment 12 months You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your
Employment. If none of the above apply, but one of the Then the Non- following
was true at any time during the Compete Period twelve (12) months immediately
preceding the will continue for: termination of your Employment: You were a
Managing Director, Senior Managing Director or Senior Vice President 6 months
working in one of the Specified Job Families (defined below) You were a Vice
President working in one of 3 months the Specified Job Families (d) Exceptions:
(1) your Employer’s or the Company’s good faith determination that it has a
reasonable basis for dissatisfaction with your Employment for reasons such as
lack of capacity or diligence, failure to conform to usual standards of conduct,
or other culpable or inappropriate behavior; or 61



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen084.jpg]
(2) other grounds for discharge that are reasonably related, in your Employer’s
or the Company’s honest judgment, to the needs of the business of your Employer,
the Company or any of its Subsidiaries. In addition, if you violate a fiduciary
duty to your Employer, the Company or any of its Subsidiaries, then the post-
employment portion of the Non-Compete Period shall be extended by the time
during which you engage in such activities, for up to a total of 2 years
following termination of your Employment. (e) “Restricted Area” means anywhere
that your Employer, the Company or any of its Subsidiaries markets its products
or services (which you acknowledge specifically includes the entire world), or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (f) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. (g) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 8. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries 62



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen085.jpg]
whether or not patented or copyrighted, as well as cash and securities account
transactions and position records of clients, regardless of whether such
information is stamped “confidential.” (c) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (d) “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other Person with
your assistance to induce a Client to: (i) transfer the Client’s business from
the Company or any of its Subsidiaries to any other person or entity; (ii) cease
or curtail the Client’s business with the Company or any of its Subsidiaries; or
(iii) divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity. (e) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries existing as of the date of this Agreement or at any time
in future. 9. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 10.
Non-Disparagement. You agree that during your Employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs or financial condition
of the Company or any of its Subsidiaries. 11. Enforcement. You acknowledge and
agree that the promises contained in this Countries Addendum are necessary to
the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
Confidential Information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be 63



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen086.jpg]
entitled to permanent injunctive or other equitable relief or remedy without the
need to post bond, and to recover its or their reasonable attorney’s fees and
costs incurred in securing such relief, in addition to, and not in lieu of, any
other relief or remedy at law to which it or they may be entitled. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. Should the Company determine that any portion of the Common
Stock granted to you in connection with this Award are to be forfeited on
account of your breach of the provisions of this Countries Addendum any unvested
portion of your Award will cease to vest upon such determination. 12. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 13. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 14. Interpretation
of Business Protections. The agreements made by you in Paragraphs, 3, 4, 5, 6
and 7 above shall be construed and interpreted in any judicial or other
adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 15. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 16.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
You agree that this electronic acceptance by both you and the Company shall be
deemed equivalent to the Award having been signed by both parties. 64



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen087.jpg]
17. Notification Requirement. Until forty-five (45) days after the period of
restriction under Paragraph 7 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
18. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of central law or regulation to any
governmental agency or regulatory authority or from making other disclosures to
the extent such disclosure is protected under any whistleblower provisions of
any applicable law or regulation. Moreover, nothing in this Countries Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) To the extent permitted by applicable law you shall not be held
criminally or civilly liable under any applicable law if you disclose a Company
trade secret: (i) in confidence to a Central, State, or local government
official, either directly or indirectly, or to an attorney, solely for the
purposes of reporting or investigating a suspected violation of law; or (ii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. (c) Despite the foregoing, you also acknowledge that
you are not permitted to disclose to any third-party, including any governmental
or regulatory authority, any information learned in the course of your
Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product and other privileged information Your Employer, the Company and its
Subsidiaries do not waive any applicable privileges or the right to continue to
protect its and their privileged attorney-client information, attorney work
product, and other privileged information. 19. Survival. The confidentiality
obligations and all other obligations in Country Addendum that are meant to
survive termination of this Agreement shall survive termination of your
employment. O. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your 65



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen088.jpg]
failure to comply with the terms and conditions below may result in the sole
determination of the Company in the forfeiture of any or all of the amounts
remaining to be paid under this Award. All terms and defined terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Non-Solicitation. (a) This Paragraph 1
shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of twelve
(12) months from the date your Employment terminates for any reason you will
not, without the prior written consent of the Company or your Employer: (i)
solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (d)
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other Person with your assistance to induce a Client to: (i)
transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity; (ii) cease or curtail the Client’s business with the
Company or any of its Subsidiaries; or (iii) divert a business opportunity from
the Company or any of its Subsidiaries to any other person or entity. (e)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 1 shall be
inapplicable following a Change in Control 2. Notice Period Upon Resignation. 66



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen089.jpg]
(a) In order to permit your Employer, the Company and its Subsidiaries to
safeguard their business interests and goodwill in the event of your resignation
from Employment for any reason, you agree to give your Employer advance notice
of your resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows: (i) If you are a member of the State Street Corporation Management
Committee, you will give 180 days’ advance written notice; (ii) If you are an
Executive Vice President (but not a member of the Management Committee), you
will give 90 days’ advance written notice; (iii) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (iv) If you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. For the avoidance of doubt, the Notice Periods
set out above shall be subject always to any contractual obligation you have to
give a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (b) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence otherwise
known as “garden leave” and relieve you of some or all of your duties and
responsibilities and to cease attending your place of work and/or to cease
contact with the Employer’s employees and customers. During any period of garden
leave, you will remain subject to the provisions of this agreement and to your
obligation of fidelity to your Employer, the Company and its Subsidiaries.
Except as provided otherwise in Paragraph (d) below, at all times during the
Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits and you will continue to
comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or, subject to
applicable law, to accrue any paid vacation time. (c) You agree that should you
fail to provide advance written notice of your resignation as required in this
Paragraph 2, your Employer, the Company or any of its Subsidiaries shall be
entitled to seek injunctive relief restricting you from employment for a period
equal to the period for which notice of resignation was required but not
provided, in addition to any other remedies available under law. (d) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph 2, and give immediate
effect to your resignation and make a payment of basic salary in lieu of any
notice due; provided that such action shall not affect your other obligation
under this Countries Addendum. 3. Non-Competition. 67



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen090.jpg]
(a) This Paragraph 3 shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following the termination of
your Employment. You should review it carefully and may, if you wish, consult
with an attorney before accepting this Award. (b) During your Employment and
following its termination for the period of time specified in Paragraph 3(c)
below (the entire period, including both during Employment and after Employment,
if any, the “Non-Compete Period”), you will not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries
within the island of Ireland or the United Kingdom, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries. Specifically, but without limiting the foregoing, you
agree not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. (c) The Non-Compete Period will continue (such period
to be reduced by the duration of the Notice Period as defined in Paragraph 2
above) after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher You
were a Vice President or higher and your Employer was Charles River Development
at any time during the twelve (12) months immediately preceding the termination
of your Employment 6 months You were a Client Executive (as so designated by the
Company or any Subsidiary) at any time during the twelve (12) months immediately
preceding the termination of your Employment. If none of the above apply, but
one of the Then the Non- following was true at any time during the Compete
Period twelve (12) months immediately preceding the 68



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen091.jpg]
termination of your Employment: will continue for: You were a Managing Director,
Senior Managing Director or Senior Vice President 6 months working in one of the
Specified Job Families (defined below) You were a Vice President working in one
of 3 months the Specified Job Families 4. Definitions. For the purpose of this
Countries Addendum, the following terms are defined as follows: (a) “Client”
means a present or former customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during your Employment with
the Company or any of its Subsidiaries. A former customer or client means a
customer or client for which the Company or any of its Subsidiaries stopped
providing all services within twelve months prior to the date your Employment
with your Employer ends. (b) “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, an estate, a trust and
any other entity or organization, other than your Employer, the Company or any
of its Subsidiaries. (c) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix C. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). (d) “Subsidiaries” means any entity controlling, controlled
by or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future and has the meaning assigned to such by section 7 of the Companies Act
2014. 5. Post-Employment Cooperation. You agree that, following the termination
of your Employment with the Company and its Subsidiaries, you will make yourself
available and reasonably cooperate with the Company or the relevant Subsidiary
or their advisers with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation provided that such expenses are approved in advance by the Company
or Employer. 69



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen092.jpg]
6. Enforcement. You acknowledge and agree that the promises contained in this
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their Confidential Information, trade secrets and good will,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s/legal
fees and costs incurred in securing such relief, in addition to, and not in lieu
of, any other relief or remedy at law to which it or they may be entitled,
including the immediate forfeiture of any as-yet unvested portion of the Award.
You further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 7. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 8. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 9. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1, 2 and 3 above shall be construed and interpreted in any judicial
or other adjudicatory proceeding to permit their enforcement to the maximum
extent permitted by law, and each of the provisions to this Countries Addendum
is severable and independently enforceable without reference to the enforcement
of any other provision. If any restriction set forth in this Countries Addendum
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 10. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 11.
Electronic Acceptance. By accepting this Award electronically, you will 70



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen093.jpg]
be deemed to have acknowledged and agreed that you are bound by the terms of
this Countries Addendum, and it shall be deemed to have been accepted by the
Company. 12. Notification Requirement. Until 45 days after the period of
restriction under Paragraph 2 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least 5 business days prior
to beginning any such activity. Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 13. Certain Limitations.
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. P. ITALY
______________________________________________________________________ No
country-specific provisions. Q. JAPAN
______________________________________________________________________ No
country-specific provisions. R. JERSEY
______________________________________________________________________ No
country-specific provisions. S. LUXEMBOURG
______________________________________________________________________ 71



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen094.jpg]
In consideration of your receipt of this Award, you expressly agree to comply
with the terms and conditions below without regard to whether or not any amount
has been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Non-Solicitation. (a) This Paragraph 1
shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of eighteen
(18) months from the date your Employment terminates for any reason you will
not, without the prior written consent of the Company or your Employer: (i)
solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (d)
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other Person with your assistance to induce a Client to: (i)
transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity; (ii) cease or curtail the Client’s business with the
Company or any of its Subsidiaries; or (iii) divert a business opportunity from
the Company or any of its Subsidiaries to any other person or entity. (e)
“Officer” shall include any person holding a position title of Assistant Vice 72



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen095.jpg]
President or higher. Notwithstanding the foregoing, this Clause 4 shall be
inapplicable following a Change in Control. 2. Non-Competition. (a) This
Paragraph 2 shall apply to you at all times during your Employment and, in
certain circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment you will not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
co-venturer or otherwise, compete with your Employer, the Company or any of its
Subsidiaries in any geographic area in which it or they do business, or
undertake any planning for any business competitive with the business of your
Employer, the Company or any of its Subsidiaries. Specifically, but without
limiting the foregoing, you agree not to engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of your Employer, the Company or any of its Subsidiaries as conducted
or under consideration at any time during your Employment and further agree not
to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer, the Company or any of its Subsidiaries for which you have
provided services, as conducted or in planning during your Employment. The
foregoing, however, shall not prevent your passive ownership of two percent (2%)
or less of the equity securities of any publicly traded company. (c) For the
period of time specified in Paragraph 2(d) below after you leave the company
(the “Non-Compete Period”), whatever the reason, you will not, directly or
indirectly, as a self-employed person whether as owner, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries in
any geographic area in which it or they do business, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries, this area being in any case limited to the Grand-Duchy
of Luxembourg. Specifically, but without limiting the foregoing, you agree not
to engage in any manner as a self- employed person in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment. The foregoing, however, shall
not prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. (d) The Non-Compete Period will
continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher 12
months You were a Vice President or higher and your Employer was Charles River
Development at any 73



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen096.jpg]
time during the twelve (12) months immediately preceding the termination of your
Employment You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families 3. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (a) “Client” means a present or former
customer or client of the Company or any of its Subsidiaries with whom you have
had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve months prior to the date your Employment with your Employer ends. (b)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(c) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries existing as
of the date of this Agreement or at any time in the future. (d) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 74



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen097.jpg]
4. Post-Employment Cooperation. You agree that, following the termination of
your Employment with the Company and its Subsidiaries, you will reasonably
cooperate with the Company or the relevant Subsidiary with respect to any
matters arising during or related to your Employment, including but not limited
to reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of- pocket and properly documented
expenses you incur in connection with such cooperation. 5. Enforcement. You
acknowledge and agree that the promises contained in this Countries Addendum are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their confidential information, trade secrets and good will, and are material
and integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. 6. No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 8. Interpretation of
Business Protections. The agreement made by you in Paragraph 1 and 2 above shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 75



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen098.jpg]
9. Assignment. Except as provided otherwise herein, this Countries Addendum
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. 10. Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Countries Addendum, and it shall
be deemed to have been accepted by the Company. 11. Certain Limitations (a)
Nothing this Countries Addendum prohibits you from reporting possible violations
of federal law or regulation to any governmental agency or regulatory authority
or from making other disclosures that are protected under the whistleblower
provisions of state law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify the Company that you have made any such report
or disclosure. However, in connection with any such activity, you acknowledge
you must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, and/or
privileges applicable to information covered by the bank secrecy (Article 41 of
the Law on the financial sector dated April 5, 1993, as amended), including
information that would reveal the existence or contemplated filing of a
suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. T. NETHERLANDS
______________________________________________________________________ Waiver of
Termination Rights. As a condition to the grant of this Award, you hereby waive
any and all rights to compensation or damages as a result of the termination of
Employment with the Company and the Subsidiary that employs you in the
Netherlands for any reason whatsoever, insofar as those rights result or may
result from (a) the loss or diminution in value of such rights or entitlements
under the Plan, or (b) your ceasing to have rights under, or ceasing to be
entitled to any awards under the Plan as a result of such termination. U. NORWAY
76



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen099.jpg]
______________________________________________________________________ No
country-specific provisions. V. POLAND
______________________________________________________________________ Kopię tej
Umowy w języku polskim może Pan/Pani otrzymać wchodząc na Stronę. W. SINGAPORE
______________________________________________________________________
Qualifying Person Exemption. The following provision shall replace Section 16(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make: (i) any subsequent sale of shares of Common Stock in
Singapore; or (ii) any offer of such subsequent sale of shares of Common Stock
subject to the Award in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.). X. SOUTH KOREA
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of 77



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen100.jpg]
the Company in the forfeiture of any or all of the amounts remaining to be paid
under this Award. In addition, your eligibility to participate in the Plan in
the future, including any potential future grants of awards under the Plan (or
any successor incentive plan of the Company), is subject to and conditioned on
your compliance with the terms and conditions of this Countries Addendum. This
Countries Addendum contains a covenant not to compete in Paragraph 5 which shall
apply to you under the circumstances described in Paragraph 5. You should review
it carefully. You may consult with an attorney before accepting the Award. You
may consider whether you wish to accept the Award for up to 30 days from the
date it was first made available to you on the Website. By accepting the Award,
you acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
78



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen101.jpg]
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any applicable law, rules or regulations
in respect of any Work Product and all similar rights thereto. You will not
pursue any ownership or other interest in such Work Product, including, without
limitation, any intellectual property rights. (b) You will disclose promptly and
in writing to the Company or your Employer all Work Product, whether or not
patentable or copyrightable. You agree to reasonably cooperate with State
Street: (i) to transfer to State Street the Work Product and any intellectual
property rights therein; (ii) to obtain or perfect such rights; (iii) to execute
all papers, at State Street’s expense, that State Street shall deem necessary to
apply for and obtain domestic and foreign patents, copyright and other
registrations; and (iv) to protect and enforce State Street’s interest in them.
(c) These obligations shall continue beyond the period of your Employment with
respect to inventions or creations conceived or made by you during the period of
your Employment. 79



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen102.jpg]
3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that
you hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries. (c) For purposes of this Paragraph
3, “officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 3 shall be
inapplicable following a Change in Control. 4. Notice Period Upon Resignation.
(a) This Paragraph 4 shall apply to you at any time that you hold the title of
Vice President or higher. If you are subject to an employment agreement that
requires a longer notice period, that employment agreement shall govern. (b) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance notice you provide (the “Notice Period”) will be
determined at the time you deliver such notice, as follows: (i) if you are a
member of the Management Committee, you will give 180 days’ advance notice; (ii)
if you are an Executive Vice President (but not a member of the Management
Committee), you will give ninety (90) days’ advance notice; (iii) If you are a
Senior Vice President or Senior Managing Director, you will give sixty (60)
days’ advance notice; and (iv) if you are a Managing Director or Vice President,
you will give thirty (30) days’ advance notice. (c) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (d) In its sole discretion, during
the Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (f) 80



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen103.jpg]
below, at all times during the Notice Period you shall continue to be an
employee of your Employer, shall continue to receive your regular salary and
benefits (although you may not be eligible for any new incentive compensation
awards or, subject to applicable law, to accrue any paid vacation time), and
shall continue to comply with the applicable policies of your Employer, the
Company and its Subsidiaries. (e) You agree that should you fail to provide
advance notice of your resignation as required in this Paragraph 4, your
Employer, the Company or any of its Subsidiaries shall be entitled to seek
injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, and for
the period of restriction under Paragraph 5, if applicable, in addition to any
other remedies available under law. (f) If you have sixty (60) or fewer days’
notice remaining in your required Notice Period under this Paragraph 4, your
Employer, or the Company, or any of its Subsidiaries may, at any time during the
remainder of your Notice Period, release you from your obligations under this
Paragraph 4 and give immediate effect to your resignation; provided that such
action shall not affect your other obligations under this Countries Addendum.
(g) Notwithstanding the foregoing, if you hold the title of Executive Vice
President or higher this Paragraph 4 shall not apply in the event you terminate
your Employment for Good Reason on or prior to the first anniversary of a Change
in Control (each as defined in the Plan). 5. Non-Competition. (a) This Paragraph
5 shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 5(c) below (the
entire period, including both during Employment and after Employment, if any,
the “Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any products
or services of your Employer, the Company or any of its Subsidiaries with
respect to which you were involved at any time during your Employment or, with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, within the two years preceding the date of the termination of
your Employment. (c) Unless one of the exceptions in Paragraph 5(d) applies to
you, the Non- Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or 12 months 81



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen104.jpg]
higher You were a Vice President or higher and your Employer was Charles River
Development at any time during the twelve (12) months immediately preceding the
termination of your Employment You were a Client Executive (as so designated by
the Company or any Subsidiary) at any time during the twelve (12) months
immediately preceding the termination of your Employment. If none of the above
apply, but one of the Then the Non- following was true at any time during the
Compete Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families (d) “Restricted Area” means anywhere that your
Employer, the Company or any of its Subsidiaries markets its products or
services (which you acknowledge specifically includes the entire world), or with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (e) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. (f) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason. 82



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen105.jpg]
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries
existing as of the date of this Agreement or at any time in the future. 7.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is 83



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen106.jpg]
appended or following the termination of your Employment). The Company or any of
its Subsidiaries shall reimburse you for any reasonable out-of-pocket and
properly documented expenses you incur in connection with such cooperation. 8.
Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Common Stock granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Countries Addendum, any unvested portion of your Award will
cease to vest upon such determination. 10. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 11. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 84



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen107.jpg]
12. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 13. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 15. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 5 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least five
(5) business days prior to beginning any such activity. Such notice shall state
the name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of any applicable law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) You shall not
be held criminally or civilly liable under any applicable trade secret laws if
you disclose a Company trade secret: (i) in confidence to a regulatory or
government official, either directly or indirectly, or to an attorney, solely
for the purposes of reporting or investigating a suspected violation of law; or
85



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen108.jpg]
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. (c) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information to the extent permitted by the applicable law, including information
that would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. Y. SWITZERLAND
______________________________________________________________________
Securities Law Notice. Neither this document nor any other materials relating to
the Award (i) constitutes a prospectus according to articles 35 et. seq. of the
Swiss Federal Act on Financial Services, (ii) may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or a Subsidiary, or (iii) has been or will be filed
with, approved or supervised by any Swiss reviewing body according to article 51
FinSa or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority FINMA. Z. TAIWAN
______________________________________________________________________ No
country-specific provisions. AA. THAILAND In consideration of your receipt of
this Award, you expressly agree to comply with the terms and conditions below
without regard to whether or not any amount has been forfeited, paid, delivered
or repaid, under this Award at any time, including the time you separate from
service with the Company and its Subsidiaries. Failure to comply with the terms
and conditions of this Countries Addendum may result in the sole determination
of 86



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen109.jpg]
the Company in the forfeiture of any or all of the amounts remaining to be paid
under this Award. In addition, your eligibility to participate in the Plan in
the future, including any potential future grants of awards under the Plan (or
any successor incentive plan of the Company), is subject to and conditioned on
your compliance with the terms and conditions of this Countries Addendum. This
Countries Addendum contains a covenant not to compete in Paragraph 5 which shall
apply to you under the circumstances described in Paragraph 5. You should review
it carefully. You may consult with an attorney before accepting the Award. You
may consider whether you wish to accept the Award for up to 30 days from the
date it was first made available to you on the Website. By accepting the Award,
you acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the 87



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen110.jpg]
terms of this Countries Addendum) either prior to or subsequent to your receipt
of such information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries. State Street recognizes that certain
disclosures of confidential information to appropriate government authorities or
other designated persons are protected by “whistleblower” and other laws.
Nothing in this Countries Addendum is intended to or should be understood or
construed to prohibit or otherwise discourage such disclosures. State Street
will not tolerate any discipline or other retaliation against employees who
properly make such legally-protected disclosures. 2. Assignment and Disclosure.
(a) You acknowledge that, by reason of being employed by your Employer, to the
extent permitted by law, all works, deliverables, products, methodologies and
other work product conceived, created and/or reduced to practice by you,
individually or jointly with others, during the period of your Employment by
your Employer and relating to the Company or any of its Subsidiaries or
demonstrably anticipated business, products, activities, research or development
of the Company or any of its Subsidiaries or resulting from any work performed
by you for the Company or any of its Subsidiaries, including, without
limitation, any track record with which you may be associated as an investment
manager or fund manager (collectively, “Work Product”), that consists of
copyrightable subject matter is "work made for hire" as defined in the Copyright
Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore owned, upon
creation, exclusively by State Street. To the extent the foregoing does not
apply and to the extent permitted by law, you hereby assign and agree to assign,
for no additional consideration, all of your rights, title and interest in any
Work Product and any intellectual property rights therein to State Street. You
hereby waive in favor of State Street any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) you may
have pursuant to any state, federal or foreign laws, rules or regulations in
respect of any Work Product and all similar rights thereto. You will not pursue
any ownership or other interest in such Work Product, including, without
limitation, any intellectual property rights. (b) You will disclose promptly and
in writing to the Company or your Employer all Work Product, whether or not
patentable or copyrightable. You agree to reasonably cooperate with State
Street: (i) to transfer to State Street the Work Product and any intellectual
property rights therein; (ii) to obtain or perfect such rights: (iii) to execute
all papers, at State Street’s expense, that State Street shall deem necessary to
apply for and obtain domestic and foreign patents, copyright and other
registrations: and (iv) to protect and enforce State Street’s interest in them.
(c) These obligations shall continue beyond the period of your Employment with
respect to inventions or creations conceived or made by you during the period of
your Employment. 3. Non-Solicitation. 88



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen111.jpg]
(a) This Paragraph 3 shall apply to you at any time that you hold the title of
Vice President or higher. (b) You agree that, during your Employment and for a
period of eighteen (18) months from the date your Employment terminates for any
reason you will not, without the prior written consent of the Company or your
Employer: (i) solicit, directly or indirectly (other than through a general
solicitation of employment not specifically directed to employees of the Company
or any of its Subsidiaries), the employment of, hire or employ, recruit, or in
any way assist another in soliciting or recruiting the employment of, or
otherwise induce the termination of the employment of, any person who then or
within the preceding twelve (12) months was an officer of the Company or any of
its Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) For purposes of this Paragraph 3, “officer” shall include any
person holding a position title of Assistant Vice President or higher.
Notwithstanding the foregoing, this Paragraph 3 shall be inapplicable following
a Change in Control. 4. Notice Period Upon Resignation. (a) This Paragraph 4
shall apply to you at any time that you hold the title of Vice President or
higher. If you are subject to an employment agreement that requires a longer
notice period, that employment agreement shall govern. (b) In order to permit
the Company and its Subsidiaries to safeguard their business interests and
goodwill in the event of your resignation from Employment for any reason, you
agree to give your Employer advance notice of your resignation. The duration of
the advance notice you provide (the “Notice Period”) will be determined at the
time you deliver such notice, as follows: (i) if you are a member of the
Management Committee, you will give 180 days’ advance notice; (ii) if you are an
Executive Vice President (but not a member of the Management Committee), you
will give ninety (90) days’ advance notice; (iii) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (iv) if you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. (c) During the Notice Period, you will
cooperate with your Employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. (d) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may 89



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen112.jpg]
not be eligible for any new incentive compensation awards or, subject to
applicable law, to accrue any paid vacation time), and shall continue to comply
with the applicable policies of your Employer, the Company and its Subsidiaries.
(e) You agree that should you fail to provide advance notice of your resignation
as required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment, and following its termination
for the period of time specified in Paragraph 5(c) below (the entire period,
including both during Employment and after Employment, if any, the “Non-Compete
Period”), you will not, anywhere in the Restricted Area, for yourself or any
other person or entity, directly or indirectly, in any Restricted Capacity,
engage in, provide services to, consult for, or be employed by a business that
provides products or services competitive with any products or services of your
Employer, the Company or any of its Subsidiaries with respect to which you were
involved at any time during your Employment or, with respect to the portion of
the Non-Compete Period that follows termination of your Employment, within the
two years preceding the date of the termination of your Employment. (c) Unless
one of the exceptions in Paragraph 5(d) applies to you, the Non- Compete Period
will continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or 12 months
higher 90



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen113.jpg]
You were a Vice President or higher and your Employer was Charles River
Development at any time during the twelve (12) months immediately preceding the
termination of your Employment You were a Client Executive (as so designated by
the Company or any Subsidiary) at any time during the twelve (12) months
immediately preceding the termination of your Employment. If none of the above
apply, but one of the Then the Non- following was true at any time during the
Compete Period twelve (12) months immediately preceding the will continue for:
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families (d) “Restricted Area” means anywhere that your
Employer, the Company or any of its Subsidiaries markets its products or
services (which you acknowledge specifically includes the entire world), or with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (e) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. (f) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 91



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen114.jpg]
6. Definitions – Countries Addendum. For the purpose of this Countries Addendum,
the following terms are defined as follows: (a) “Client” means a prospective,
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends. (b) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (c) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than your Employer, the Company or any of
its Subsidiaries. (d) “Solicitation of Business” means the attempt through
direct or indirect contact by you or by any other Person with your assistance to
induce a Client to: (i) transfer the Client’s business from the Company or any
of its Subsidiaries to any other person or entity; (ii) cease or curtail the
Client’s business with the Company or any of its Subsidiaries; or (iii) divert a
business opportunity from the Company or any of its Subsidiaries to any other
person or entity. (e) “Subsidiaries” means any entity controlling, controlled by
or under common control with the Company, including direct and indirect
subsidiaries existing as of the date of this Agreement or at any time in the
future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 8.
Non-Disparagement. Subject to Paragraph 16, below, you agree that during 92



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen115.jpg]
your Employment and following the termination thereof you shall not make any
false, disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Common Stock granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Countries Addendum, any unvested portion of your Award will
cease to vest upon such determination. 10. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 11. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 12. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other 93



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen116.jpg]
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. 13. Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. 14. Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. You agree
that this electronic acceptance by both you and the Company shall be deemed
equivalent to the Award having been signed by both parties. 15. Notification
Requirement. Until forty-five (45) days after the period of restriction under
Paragraph 5 expires, you shall give notice to the Company of each new business
activity you plan to undertake, at least five (5) business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 16. Certain Limitations.
(a) Nothing in this Countries Addendum prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any Confidential
Information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (b) You shall not be held criminally or civilly liable under any
Federal or State trade secret law if you disclose a Company trade secret: (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (c) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any 94



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen117.jpg]
information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information to the extent permitted
by the applicable law, including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. BB. UNITED ARAB
EMIRATES ______________________________________________________________________
Securities Law Notice. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective recipients of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document, you
should consult an authorized financial adviser. CC. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
11 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). Notwithstanding the foregoing,
if you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you understand that you may not be able to
indemnify the Company for the amount of any income tax not collected from or
paid by you within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs as it may be considered to be
a loan and therefore, it may constitute a benefit to you on which additional
income tax and National Insurance contributions (“NICs”) may be payable. You
understand that you will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company and/or your Employer (as appropriate) the amount
of any NICs 95



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen118.jpg]
due on this additional benefit, which may also be recovered from you by any of
the means referred to in Section 11 of the Agreement. 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to the Common Stock, whether or not as a
result of such termination, (whether such termination is in breach of contract
or otherwise), or from the loss or diminution in value of the Common Stock. Upon
the grant of your Award, you shall be deemed irrevocably to have waived any such
entitlement. 3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at any
time that you hold the title of Vice President or higher. (b) You agree that,
during your Employment and for a period of twelve months (12) from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly the
employment of, hire or employ, recruit, or in any way assist another in
soliciting or recruiting the employment of, or otherwise induce the termination
of the employment of, any person who then or within the preceding twelve (12)
months was an Officer of the Company or any of its Subsidiaries (excluding any
such Officer whose employment was involuntarily terminated) and with whom you
had substantive and reoccurring personal contact during the final six (6) months
of your employment; or (ii) engage in the Solicitation of Business from any
Client on behalf of any Person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, connections, costings,
data documentation, files, finances, formulas, processes, production or sales
information, products, programs, research, training aids, printed materials,
methods, books, records, client files, policies and procedures, marketing
strategies, client and prospect lists, employee data and other information
(whether in written, oral, visual or electronic form and wherever located)
relating to the operations of the Company or any of its Subsidiaries and to its
or any of their customers, and any and all discoveries, inventions or
improvements thereof made or conceived by you or others for the Company or any
of its Subsidiaries whether or not patented or copyrighted, as well as cash and
securities account transactions and position records of clients, regardless of
whether such information is stamped “confidential.” (d) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or 96



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen119.jpg]
(iii) divert a business opportunity from the Company or any of its Subsidiaries
to any other Person. (e) “Officer” shall include any person holding a position
title of Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 3 shall be inapplicable following a Change in Control. 4. Notice and
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below without regard to whether or not
any amount has been forfeited, paid, delivered or repaid, under this Award at
any time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or the Award, except as otherwise expressly
provided herein. (a) Notice Period Upon Resignation. (i) In order to permit the
Company and its Subsidiaries to safeguard their business interests and goodwill
in the event of your resignation from Employment for any reason, you agree to
give your Employer advance notice of your resignation. The duration of the
advance notice you provide (the “Notice Period”) will be determined by your
title at the time you deliver such notice, as follows: (1) If you are a member
of the State Street Corporation Management Committee, you will give 180 days’
advance notice; (2) If you are an Executive Vice President but not a member of
the Management Committee), you will give 90 days’ advance notice; (3) If you are
a Senior Vice President or Senior Managing Director, you will give sixty (60)
days’ advance notice; and (4) If you are a Managing Director or Vice President,
you will give thirty (30) days’ advance notice. For the avoidance of doubt, the
Notice Periods set out above shall be subject always to any contractual
obligation you have to give a longer period of notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). (ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, 97



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen120.jpg]
and its Subsidiaries. However, you will not be eligible for any incentive
compensation awards made on or after the first day of the Notice Period or to
accrue any vacation save as required by statute. (iii) In its sole discretion,
at any time during the Notice Period, the Company or your Employer may release
you from your obligations under this Paragraph (a) by giving immediate effect to
your resignation and making a payment of basic salary in lieu of any notice due;
provided that such action shall not affect your other obligations under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (ii) During your Employment and following its termination
for the period of time specified in Paragraph 4(b)(iii) below (the entire
period, including both during Employment and after Employment, if any, the
“Non-Compete Period”), you will not within the Restricted Territory, directly or
indirectly, whether as owner, director, partner, investor, consultant, agent,
employee, co-venturer or otherwise and whether alone or in conjunction with or
on behalf of any other person: (1) become engaged, employed, concerned or
interested in or provide technical, commercial or professional advice to, any
Person which supplies or provides (or intends to supply or provide) Products or
Services in competition with such parts of the business of the Employer or any
Relevant Group Company with which you were materially engaged or involved or for
which you were responsible during the Relevant Period; (2) compete with your
Employer or any Relevant Group Company, or undertake any planning for any
business competitive with the business of your Employer or any Relevant Group
Company; or (3) engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of your
Employer, or any Relevant Group Company as conducted or under consideration
during the Relevant Period and further agree not to work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer or any Relevant
Group Company, as conducted or in planning during the Relevant Period. (iii) The
Non-Compete Period will continue after the termination of your Employment for
any reason under the following circumstances: Then the Non- If at the time of
termination: Compete Period will continue for: 98



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen121.jpg]
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (iv) The period of months referred to in Paragraph (b)(iii) above will
be reduced by one day for every day during which, at the Employer’s direction,
you are on a complete leave of absence pursuant to Paragraph 4(a)(ii) above. (v)
Nothing in this Paragraph (b) shall prevent your ownership for investment
purposes only of shares or other securities of two percent (2%) or less of the
total issued capital of any company whether or not its securities are publicly
traded. (c) Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (i) “Client” means a prospective,
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised, have had
substantive and recurring personal contact during the last twelve (12) months of
your Employment with the Company or any of its Subsidiaries. A former customer
or client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve (12) months prior to
the date your Employment with your Employer ends. 99



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen122.jpg]
(ii) “Products or Services” means any products or services which are of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (iii) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a limited liability partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 5. Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 6. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and 100



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen123.jpg]
their confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 7. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 8. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 9. Interpretation of Business Protections. The agreements made by you in
Paragraphs 3 and 4 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 10. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 11.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
12. Notification Requirement. Until 45 days after the period of restriction
under this Paragraph 4 (b) expires, you shall give notice to the Company of each
new business 101



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen124.jpg]
activity you plan to undertake, at least 5 business days prior to beginning any
such activity. Such notice shall state the name and address of the Person for
whom such activity is undertaken and the nature of your business relationship(s)
and position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. 13. Certain Limitations (a) Nothing
this Countries Addendum prohibits you from reporting possible violations of law
or regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of law
or regulation. Moreover, nothing in this Countries Addendum requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * 102



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen125.jpg]
APPENDIX B OFFER DOCUMENT STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN
OFFER OF COMMON STOCK TO AUSTRALIAN RESIDENT EMPLOYEES GRANT DATE: [ ]
INVESTMENT IN SHARES INVOLVES A DEGREE OF RISK. EMPLOYEES WHO ELECT TO
PARTICIPATE IN THE PLAN SHOULD MONITOR THEIR PARTICIPATION AND CONSIDER ALL RISK
FACTORS RELEVANT TO THE PURCHASE OF COMMON STOCK UNDER THE PLAN AS SET OUT IN
THIS OFFER DOCUMENT AND THE ADDITIONAL DOCUMENTS. ANY ADVICE CONTAINED IN THIS
OFFER DOCUMENT IN RELATION TO THE COMMON STOCK BEING OFFERED UNDER THE PLAN DOES
NOT TAKE INTO ACCOUNT THE OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY
INDIVIDUAL EMPLOYEE. EMPLOYEES SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL
PRODUCT ADVICE FROM AN INDEPENDENT PERSON LICENSED BY THE AUSTRALIAN SECURITIES
AND INVESTMENTS COMMISSION TO GIVE ADVICE ABOUT PARTICIPATING IN THE PLAN. 103



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen126.jpg]
OFFER OF COMMON STOCK TO AUSTRALIAN RESIDENT EMPLOYEES STATE STREET CORPORATION
2017 STOCK INCENTIVE PLAN We are pleased to provide you with this offer to
participate in the State Street Corporation 2017 Stock Incentive Plan (Plan).
This Offer Document sets out information about grants of Common Stock
(referenced as “Restricted Common Stock Units” in the Plan) (Awards) under the
Plan and the Common Stock Award Agreement (Agreement) to Australian resident
employees of subsidiaries of State Street Corporation (Company). The purpose of
the Plan is to advance the interests of the Company by providing for the grant
of Common Stock-based Awards. Capitalized terms used but not otherwise defined
herein shall have the same meanings ascribed to the in the Plan. 1. OFFER This
is an Offer of Common Stock, as may be granted from time to time in accordance
with the Plan by the Company to selected eligible employees of Australian
Affiliates. The grant of Common Stock under the Plan is intended to comply with
the provisions of the Australian Corporations Act 2001 (Cth) (Corporations Act
2001), Australian Securities and Investment Commission (ASIC) Regulatory Guide
49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The terms of your Award
incorporate the rules of the Plan, this Offer Document and your Agreement. By
accepting your Award, you will be bound by the rules of this Offer Document, the
Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition to the information
set out in this Offer Document, the following attached documents provide further
information necessary to make an informed decision about participating in the
Plan: (a) the Plan and related U.S. prospectus; (b) the Agreement and the
Countries Addendum; (c) the Australian Addendum; and - 104 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen127.jpg]
(d) the Employee Information Supplement. (collectively, Additional Documents).
The Plan document sets out, among other details, the nature of your Award and
the consequences of a change in the nature or status of your Employment. To the
extent of any inconsistency between (a) this Offer Document or the Australian
Addendum and (b) any Additional Document (other than the Offer Document and
Australian Addendum), the terms of the Offer Document will apply. 4. RELIANCE ON
STATEMENTS You should not rely upon any oral statements made to you in relation
to this Offer. You should only rely upon the statements contained in this Offer
Document and the Additional Documents when considering your participation in the
Plan. 5. WHO IS ELIGIBLE TO PARTICIPATE You are eligible to participate in the
Plan if, at the time of the offer, you are an Australian resident employee,
officer, consultant, advisor or non-employee Director of the Company or an
Australian subsidiary and meet the eligibility requirements established under
the Plan. 6. ACCEPTING AN AWARD Your Agreement sets out the key details of your
Award. To accept your grant you must expressly accept the Award within the
period set out in your Agreement, and in any case no more than thirty (30) days
from the date on which the Board made the determination to grant the Award. 7.
WHAT ARE THE MATERIAL TERMS OF AN AWARD? (a) What is Common Stock? A Common
Stock Award represents the right to receive shares of Common Stock of the
Company on fulfilment of the time-based performance and vesting conditions set
out in your Agreement. When your Common Stock vests, you will be issued shares
of the Company’s Common Stock at no monetary cost to you. The Common Stock is
considered “restricted” because it will be subject to forfeiture and
restrictions on transfer until it vests. The restrictions will be set forth in
the attached Agreement. - 105 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen128.jpg]
(b) Do I have to pay any money to receive the Common Stock Award? No. You do not
pay any monetary consideration to receive this Award, and you do not pay any
monetary consideration to receive the shares of Common Stock subject to your
Award upon vesting. (c) How many shares of Common Stock will I receive upon
vesting of my Common Stock Award? Your Agreement will indicate the number of
shares of Common Stock subject to your Award. (d) When do I become a
Stockholder? You are not a stockholder merely as a result of holding an Award,
and your Award does not entitle you to vote or receive dividends, notices of
meeting, proxy statements or other materials provided to stockholders until the
shares of Common Stock are issued to you upon vesting. You should also refer to
your Agreement for details of the consequences of a change in the nature of your
Employment. (e) Can I transfer my Award to someone else? No. However, once
shares of Common Stock are issued to you upon vesting, the shares will be freely
tradeable and transferable. Please note, though, the possible disclosure
obligations included under clause 9. 8. WHAT IS A SHARE OF STOCK IN THE COMPANY?
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian company. Each holder of Common Stock is entitled to one vote for
every share of Common Stock held in the Company. Dividends may be paid on the
shares of Common Stock out of any funds of the Company legally available for
dividends at the discretion of the Board of Directors of the Company. The shares
of Common Stock are traded on the New York Common Stock Exchange and are traded
under the symbol STT. Shares of Common Stock are not liable to any further calls
for payment of capital or for other assessment by the Company and have no
sinking fund provisions, pre-emptive rights, conversion rights or redemption
provisions. - 106 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen129.jpg]
9. HOW CAN I OBTAIN UPDATED INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN
AUSTRALIAN DOLLARS? Within a reasonable period following your request, the
Company undertakes to provide you with the Australian dollar equivalent of the
current market price of a share of Common Stock, (calculated as at the date of
your request). The current market price for this purpose will be the final sale
price of a share of Common Stock on the New York Common Stock Exchange on the
trading day immediately preceding the date of your request. The Australian
dollar equivalent of these prices will be calculated using the Australian/U.S.
dollar exchange rate published by an Australian bank on the business day
immediately preceding the date of your request. Please note that the Australian
dollar equivalent of these prices is only provided as information and not as a
prediction of the Australian dollar equivalent of the fair market value of a
share of Common Stock at the time of vesting. The Australian dollar equivalent
at these times will depend on the exchange rate applied by your bank in
converting your Australian dollars to U.S. Dollars at the time of vesting. The
exchange rate is available at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html You should direct
your request to: Name: David Cogliano Title: Vice President, Total Rewards
Management Australian Affiliate means State Street Australia Limited; State
Street Global Advisors Australia; State Street Bank and Trust Company – Sydney
Branch and any other Associated Body Corporate employing Employees in Australia.
Address: State Street Financial Center, 1 Lincoln Street, Boston, MA 02116, USA
Phone: +1 617-662-3686 Email: DCogliano@statestreet.com 10. WHAT ADDITIONAL RISK
FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE PLAN? Employees
should consider generally the risk factors connected with investing in
securities and, in particular, to holding shares of Common Stock. You should be
aware that the fair market value of shares of Common Stock underlying your Award
and the future value of shares of Common Stock you acquire and the Australian
dollar equivalent of these values will be affected by: (a) fluctuations in the
Company's performance; - 107 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen130.jpg]
(b) fluctuations in the U.S.$/A$ exchange rate; (c) factors identified from time
to time by the Company's filings with the U.S. Securities and Exchange
Commission; (d) fluctuations in the domestic and international market for listed
stocks (e) general economic conditions including interest rates, inflation
rates, commodity and oil prices; (f) changes to governmental fiscal, monetary
and regulatory policies; (g) legislation or regulation; (h) the nature of the
markets in which the Company operates; and (i) general operational business
risks. Please note that if you offer your shares of Common Stock for sale to a
person or entity resident in Australia, your offer may be subject to disclosure
requirements under Australian law. Please obtain legal advice on your disclosure
obligations before you make any such offer. 11. PLAN MODIFICATION, TERMINATION,
ETC. Subject to Section 9 of the U.S. Plan, the Board may amend, alter, suspend,
discontinue or terminate the Plan or any part of it at any time. 12. WHAT ARE
THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN? Please see
the Additional Document entitled "Employee Information Supplement – Common Stock
Awards" for information regarding the Australian tax treatment of your Award.
13. WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?
Employees (who are not U.S. citizens or permanent residents) will not be subject
to U.S. tax by reason only of the grant and vesting of the Common Stock or the
sale of shares of Common Stock, except as described in the dividends section of
the “Employee Information Supplement - Common Stock”. However, liability for
U.S. taxes may accrue if an employee is otherwise subject to U.S. taxes. - 108 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen131.jpg]
The above is an indication only of the likely U.S. taxation consequences for
Australian resident employees receiving Awards under the Plan. Award recipients
should seek their own advice as to the U.S. taxation consequences of Plan
participation. 14. RESTRICTION ON CAPITAL RAISING 5% LIMIT In addition to any
other limitations as identified in this Offer Document, the Plan or as
prescribed by the Board from time to time under the terms of the Plan, there is
an overall restriction on the number of shares of Common Stock that can be
issued to Australian employees. * * * * * We urge you to carefully review the
information contained in this Offer Document and the Additional Documents. If
you have any questions, please contact the person listed in clause 9. Yours
sincerely, State Street Corporation - 109 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen132.jpg]
APPENDIX C SPECIFIED JOB FAMILIES Specified Job Families subject to the Award’s
non-competition provisions include [specified job families]. - 110 -



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen133.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [ ] Deferred Stock Award
Agreement Subject to your acceptance of the terms set forth in this agreement
and the addendum attached hereto (“Agreement”), State Street Corporation
(“Company”) has awarded you, under the State Street Corporation 2017 Stock
Incentive Plan (“Plan”), and pursuant to this Agreement and the terms set forth
herein, a contingent right to receive the number of shares of Common Stock
(“Deferred Shares”) (“Award”) as set forth in the statement pertaining to this
Award (“Statement”) on the website (“Website”) maintained by Fidelity Stock Plan
Services LLC, an independent service provider based in the United States, or
another party designated by the Company (“Equity Administrator”). Copies of the
Plan, the Company’s Prospectus for the Plan and any employee information
supplement to the Prospectus for your country of Employment (“Tax Supplement”)
are located on the Website for your reference. Your acceptance of this Award
constitutes your acknowledgement that you have read and understood this
Agreement, the Plan, the Prospectus for the Plan and the Tax Supplement. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. You may
consider this Agreement for up to thirty (30) days from the date it was first
made available to you on the Website. The terms of your Award are as follows: 1.
Grant of Deferred Shares. To be entitled to any payment under this Award, you
must accept your Award and in so doing agree to comply with the terms and
conditions of this Agreement and the applicable provisions of the Countries
Addendum outlined in Appendix A (which is incorporated into, and forms a
material and integral part of, this Agreement). Failure to accept this Award
within thirty (30) days following the posting of this Agreement on the Website
will result in forfeiture of this Award. Subject to the terms and conditions of
this Agreement, Deferred Shares shall vest and be settled in the form of shares
of Common Stock according to the vesting schedule set forth in your Statement.
The term “vest” as used herein means the lapsing of certain (but not all)
restrictions described herein and in the Plan with respect to one or more
Deferred Shares as of each applicable vesting date. To vest in all or any
portion of this Award as of any date, you must have been continuously employed
with the Company or a Subsidiary, from and after the date hereof and until (and
including) the applicable vesting date, except as otherwise provided herein. By
accepting this Award, you and the Company agree that any claim arising out of
this Award or any Common Stock issued by the Company pursuant to this Award may
only 1



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen134.jpg]
be brought in the federal or state courts of the Commonwealth of Massachusetts,
regardless of where or whether you are employed by the Company or a Subsidiary.
You consent to personal jurisdiction in such courts for any such claim, consent
to service of process by any means allowed by such courts or applicable law, and
waive any arguments that such courts are not an appropriate or convenient forum.
This Award is subject to any forfeiture, compensation recovery or similar
requirements set forth in this Agreement, as well as any other forfeiture,
compensation recovery or similar requirements under applicable law and related
implementing regulations and guidance, and to other forfeiture, compensation
recovery or similar requirements under plans, policies and practices of the
Company or its relevant Subsidiaries in effect from time to time, including
those set forth in your offer letter. In the event pursuant to this Agreement or
pursuant to any applicable law or related implementing regulations or guidance,
or pursuant to any Company or its relevant Subsidiaries plans, policies or
practices, the Board or State Street is required or permitted to reduce, forfeit
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Common Stock subject hereto, it shall, in its sole
discretion, be authorized to do so. By accepting this Award, you consent to
making payment to the Subsidiary that legally employs or last employed you
(“Employer”) in the event of a compensation recovery determination by the Board
or State Street. 2. Payment of Common Stock. (a) The Company will issue and
transfer to you, no later than thirty (30) days following the applicable vesting
dates, the number of shares of Common Stock specified in the vesting schedule in
your Statement. The Company’s obligation to issue and transfer Common Stock in
the future pursuant to this Agreement is an unsecured and unfunded contractual
obligation. (b) Notwithstanding the foregoing, the Company may, in its sole
discretion, settle any vested Deferred Shares in the form of: (i) a cash payment
to the extent settlement in shares of Common Stock (1) is prohibited under local
law, rules or regulations, (2) would require you, the Company or your Employer
to obtain the approval of any governmental and/or regulatory body in your
country of residence (or country of Employment, if different), or (3) is
administratively burdensome; or (ii) shares of Common Stock, but require you to
immediately sell such shares of Common Stock (in which case, you hereby
expressly authorize the Company to issue sales instructions on your behalf). 3.
Identified Staff Holding Requirement. Notwithstanding anything herein to the
contrary, you agree and covenant that, as a condition to the receipt of this
Award and the settlement of the Deferred Shares in the form of shares of Common
Stock hereunder, in the event the Company or any Subsidiary notifies you at any
time before or after this Award is made that you have been designated Identified
Staff for purposes of the Capital Requirements Directive IV (or any implementing
or successor rule, regulation or guidance, including the rules and 2



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen135.jpg]
regulations of the United Kingdom Financial Conduct Authority (“FCA”),
Prudential Regulation Authority (“PRA”), German Federal Financial Supervisory
Authority (“BaFin”) or any other applicable regulatory authority), you will not
sell or otherwise transfer any shares of Common Stock issued and transferred to
you pursuant to this Award until the date that is at least twelve (12) months
for UK and State Street Bank International GmbH (“SSB Intl GmbH”) Identified
Staff (or such longer period as is stipulated by the FCA, the PRA, BaFin or any
other applicable regulatory authority) after the vesting date of Deferred Shares
paid in connection with this Award, except that (a) you shall be permitted to
sell, upon such vesting date, a number of shares of Common Stock sufficient to
pay applicable tax and social security withholding, if any, with respect to such
vesting (or, alternatively, if the Company withholds such shares pursuant to
Section 11 of this Agreement, the requirements in this Section 3 not to sell or
otherwise transfer any shares shall only apply to the number of such shares
delivered to you (i.e., after such withholding of shares)), (b) transfers by
will or pursuant to the laws of descent or distribution are permitted, and (c)
this holding requirement shall not apply to such portion of the Deferred Shares,
if any, that were awarded with respect to a period of time, as determined by the
Company in its discretion, during which you were not subject to such holding
requirement. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer shares of Common Stock subject to
this Award, either voluntarily or involuntarily, contrary to the provisions
hereof, shall be null and void and without effect. The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of
Common Stock consistent with the provisions hereof, including, without
limitation, by or through the transfer agent for such shares or by means of
legending Common Stock certificates or otherwise. This Section 3 applies in
addition to, and not to the exclusion of, any other holding, forfeiture and/or
clawback provisions contained in this Agreement. 4. General Circumstances of
Forfeiture. (a) You will immediately forfeit any and all rights to receive
shares of Common Stock under this Agreement not previously vested, issued and
transferred to you in the event: (i) you cease to be employed by the Company and
its Subsidiaries due to Circumstances of Forfeiture; (ii) your Employer, in its
sole discretion, determines that circumstances prior to the date on which you
ceased to be employed by the Company and its Subsidiaries for any reason
constituted grounds for an involuntary termination constituting Circumstances of
Forfeiture; or (iii) you fail to comply with the terms of the applicable
Countries Addendum attached to this Award or the terms of any other Restrictive
Covenant you agree to or have agreed to with the Company or your Employer. 3



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen136.jpg]
(b) If your Employment terminates by reason of [Retirement or] Disability or for
reasons other than for Circumstances of Forfeiture, then unless accelerated as
provided in Section 9, your unvested right to receive shares of Common Stock
hereunder shall continue to vest in accordance with the vesting schedule
detailed in your Statement, subject to the terms and conditions of this
Agreement. (c) For purposes hereof: (i) “Circumstances of Forfeiture” means the
termination of your Employment with the Company and its Subsidiaries either (A)
voluntarily (other than [(x) by reason of Retirement or (y)] for Good Reason on
or prior to the first anniversary of a Change in Control) or (B) involuntarily
for reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” [(including while you are Retirement
eligible)]. (ii) [“Retirement” means your attainment of age 55 and completion of
5 years of continuous service with the Company and its Subsidiaries. (iii)
]“Disability” means your inability to engage in any substantially gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in your death or can be expected to last for a
continuous period of not less than 12 months. (iv) “Restrictive Covenant” means
any confidentiality, non-solicitation, non-competition, non-disparagement,
post-employment cooperation or notice provision that you agree to or had agreed
to with your Employer, including but not limited to the restrictions contained
in this Award Agreement, any offer letter, employment or service agreement,
including letters amending the employment or service agreement, promotion
letters, deferred compensation award agreements of any type, or change in
control employment agreements, or applicable restrictions required as a
condition to entitlement to payment under any executive supplemental retirement
plan. (d) The grant of this Award and the terms and conditions governing this
Award are intended to comply with the age discrimination provisions of the
European Union Equal Treatment Framework Directive, as implemented into local
law (the “Age Discrimination Legislation”). To the extent a court or tribunal of
competent jurisdiction determines that any provision of this Award is invalid or
unenforceable, in whole or in part, under the Age Discrimination Legislation,
the Company, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under applicable local law. (e)
This Section 4 applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 5.
Material Risk Taker Malus-Based Forfeiture. In the event you hold a title of
Senior Vice President or higher during the calendar year in which this Award is
made, or you hold the status of “material risk taker” at the time this Award is
made or any time thereafter, you acknowledge and agree that this Award is
subject to the provisions of this Section 5. In respect of any Award remaining
to be issued and transferred to you in Common Stock or otherwise paid may, in
the sole 4



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen137.jpg]
discretion of the Board, be reduced, forfeited or cancelled, in the event that
it is determined by the Board, in its sole discretion, that your actions,
whether discovered during or after your employment with the Employer, exposed
The Business to any inappropriate risk or risks (including where you failed to
timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of The Business. “The Business”
shall mean State Street, or, to the extent you devote substantially all of your
business time to a particular business unit (e.g., Global Services Americas,
Global Services International, State Street Global Exchange or State Street
Sector Solutions) or business division (e.g., Alternative Investment Solutions,
Securities Lending), “Business” shall refer to such business unit or business
line. This provision applies in addition to, and not to the exclusion of, any
other holding, forfeiture and/or clawback provisions contained in this
Agreement. 6. Identified Staff Malus-Based Forfeiture and Clawback. (a) In the
event the Company or any Subsidiary notifies you at any time before or after
this Award is made that you have been designated Identified Staff for purposes
of a UK (either PRA or FCA) Remuneration Code, you acknowledge and agree that
this Award is subject to the provisions of this Section 6 for a period of seven
(7) years from the date this Award is granted. For those Identified Staff
fulfilling a PRA Senior Management Function, the seven (7)-year period may be
extended to ten (10) years in certain circumstances where: (i) the Company has
commenced an investigation into facts or events which it considers could
potentially lead to the application of a clawback under this Section 6 were it
not for the expiration of the seven (7)-year period; or (ii) the Company has
been notified by a regulatory authority that an investigation has commenced into
facts or events which the Company considers could potentially lead to the
application of clawback by the Company under this Section 6 were it not for the
expiration of the seven (7)-year period. (b) If the Company determines that a UK
Forfeiture Event has occurred it may elect to reduce, forfeit or cancel all or
part of any amount remaining to be issued and transferred to you in Common Stock
or otherwise paid in respect of this Award (“UK Malus-Based Forfeiture”). (c) If
the Company determines that a UK Clawback Event has occurred it may require the
repayment by you (or otherwise seek to recover from you) of all or part of any
compensation paid to you in respect of this Award. (d) The Company may produce
guidelines from time to time in respect of its operation of the provisions of
this Section 6. The Company intends to apply such guidelines in deciding whether
and when to effect any reduction, cancellation, forfeiture or recovery of
compensation but, in the event of any inconsistency between the provisions of
this Section 6 and any such guidelines, this Section 6 shall prevail. Such
guidelines do not form part of any employee’s contract of Employment, and the
Company may amend such guidelines and their application at any time. 5



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen138.jpg]
(e) By accepting this Award on the Website, you expressly and explicitly: (i)
consent to making the required payment to the Company (or to your Employer on
behalf of the Company) upon a UK Clawback Event; and (ii) authorize the Company
to issue related instructions, on your behalf, to the Equity Administrator and
any brokerage firm and/or third party administrator engaged by the Company to
hold your shares of Common Stock and other amounts acquired under the Plan and
to re-convey, transfer or otherwise return such shares of Common Stock and/or
other amounts to the Company. (f) For the purposes of this Section 6: (i) A “UK
Forfeiture Event” means a determination by the Company, in its sole discretion,
that (A) there is reasonable evidence of your misbehavior or material error; or
(B) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material downturn in its financial performance; or (C) the Company,
one of its Subsidiaries or a relevant business unit has suffered a material
failure of risk management. (ii) A “UK Clawback Event” means a determination by
the Company, in its sole discretion, that either (A) there is reasonable
evidence of your misbehavior or material error or (B) the Company, one of its
Subsidiaries or a relevant business unit has suffered a material failure of risk
management. (g) This Section 6 applies in addition to, and not to the exclusion
of, any other holding, forfeiture and/or clawback provisions contained in this
Agreement. 7. SSB Intl GmbH and SSGA GmbH Affordability Limitations, and Malus-
Based Forfeiture and Clawback. (a) Awards issued to SSB Intl GmbH or State
Street Global Advisors GmbH staff may be impacted by the financial situation of
the bank and/or regulatory group, as prescribed by regulatory requirements in
its applicable version (e.g. the Remuneration Ordinance for Institutions and/or
German Banking Act). Awards may also be limited to the extent ordered by the
competent supervisory authority according to sec. 45 para. 2 sentence 1 no. 5a,
6 German Banking Act. Further, entitlement to an Award may lapse if the
competent supervisory authority issues a corresponding definitive order
according to sec. 45 para. 5 sentence 5 to 8 German Banking Act. (b) In the
event the Company or any Subsidiary notifies you at any time before or after
this Award is made that you have been designated SSB Intl GmbH Identified Staff
for purposes of the German Remuneration Ordinance, you acknowledge and agree
that this Award is subject to forfeiture and clawback for a period from the date
the Award is granted until two (2) years from the date that the final tranche of
this Award vests. A clawback applies if you, as SSB Intl GmbH Identified Staff,
(i) contributed significantly to, or was responsible for, conduct that resulted
in significant losses or regulatory sanctions for SSB Intl GmbH, or 6



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen139.jpg]
(ii) is responsible for a serious breach of relevant external or internal rules
on good conduct (each of (i) and (ii) constituting a “SSB Intl GmbH Identified
Staff Clawback Event”). (c) Section 7 applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 8. Management Committee/Executive Vice President Forfeiture
and Clawback. (a) If, at the time the Award is made, you are a member of the
State Street Corporation Management Committee or any successor committee or body
(“Management Committee” or “MC”) or hold the title Executive Vice President
(“EVP”) or higher, any amount remaining to be paid in respect of this Award may,
in the sole discretion of the Board, be reduced, forfeited or cancelled, in
whole or in part, in the event that it is determined by the Board, in its sole
discretion, that: (i) you engaged in fraud, gross negligence or any misconduct,
including in a supervisory capacity, that was materially detrimental to the
interests or business reputation of State Street or any of its businesses; or
(ii) you engaged in conduct that constituted a violation of State Street
policies and procedures or State Street Standard of Conduct in a manner which
either caused or could have caused reputational harm that is material to State
Street or placed or could have placed State Street at material legal or
financial risk; or (iii) as a result of a material financial restatement by
State Street contained in a filing with the U.S. Securities and Exchange
Commission (“SEC”), or miscalculation or inaccuracy in the determination of
performance metrics, financial results or other criteria used in determining the
amount of this Award, you would have received a smaller or no Award hereunder.
(b) If, at the time the Award is made, you are a member of the Management
Committee or hold the title EVP or higher, this Award also is subject to
compensation recovery as provided herein. Upon the occurrence of either an
MC/EVP Clawback Event or an MC/EVP Clawback Breach, the Board may, in its sole
discretion, determine to recover the MC/EVP Clawback Amount, in whole or in
part. Following such a determination, you agree to immediately repay such
compensation, in no event later than sixty (60) days following such
determination, in the form of any shares of Common Stock delivered to you
previously by the Company or cash (or a combination of such shares and cash).
(c) For purposes of calculating the value of both the MC/EVP Clawback Amount
determined by the Board to be recovered and the amount of such compensation
repaid, shares of Common Stock will be valued in an amount equal to the market
value of the Deferred Shares delivered to you under this Award by the Company as
determined at the time of such delivery. (d) For purposes of this Section 8: (i)
“MC/EVP Clawback Event” means a determination by the Board, in its sole
discretion, within three (3) years (within one (1) year for an EVP) after the
date of grant of this Award (A) with respect to any event or series of related
events, that you engaged in fraud or willful misconduct, including in a
supervisory 7



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen140.jpg]
capacity, that resulted in financial or reputational harm that is material to
State Street and resulted in the termination of your Employment by the Company
and its Subsidiaries (or, following a cessation of your Employment for any other
reason, such circumstances constituting grounds for termination are determined
applicable) or (B) a material financial restatement or miscalculation or
inaccuracy in financial results, performance metrics, or other criteria used in
determining this Award by State Street occurred. For the avoidance of doubt and
as applicable, an MC/EVP Clawback Event includes any determination by the Board
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Board occurs after such cessation of Employment. (ii)
“MC/EVP Clawback Breach” means a determination by the Board, in its sole
discretion, that you failed to comply with the terms of any covenant not to
compete entered into by you with the Company or your Employer, whether in the
applicable Country Addendum attached to this Award or in any other agreement.
(iii) “MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback
Event described in Section 8(d)(i)(A), the value of the Deferred Shares (based
upon the market value of the respective Deferred Shares at delivery) that were
delivered to you under this Award by the Company during the period of three (3)
years (one (1) year for an EVP) immediately prior to such MC/EVP Clawback Event;
or (B) with respect to an MC/EVP Clawback Event described in Section 8(d)(i)(B),
the value of the Deferred Shares (based upon the market value of the respective
Deferred Shares at delivery) that were delivered to you under this Award by the
Company (x) during the period of three (3) years (one (1) year for an EVP)
immediately prior to an associated date designated by the Board and (y) that
represents an amount that, in the sole discretion of the Board, exceeds the
amount you would have been awarded under this Award had the financial statements
or other applicable records of State Street been accurate; or (C) with respect
to an MC/EVP Clawback Breach described in Section 8(d)(ii), the value of the
Deferred Shares (based upon the market value of the respective Deferred Shares
at delivery), that were delivered to you under this Award by the Company after
the earlier to occur of the date your Employment terminated or the date your
failure to comply with the applicable covenant(s) not to compete commenced, as
determined by the Board in its sole discretion; and (D) in each case, reduced,
by taking into account any portion of this Award that was previously recovered
by the Company under this Section 8 to avoid a greater than 100% recovery. (e)
In connection with any MC/EVP Clawback Event or MC/EVP Clawback Breach, to the
extent not prohibited by applicable law and subject to Section 15 (if 8



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen141.jpg]
applicable), if you fail to comply with any requirement to repay compensation
under Section 8(b), the Board may determine, in its sole discretion, in addition
to any other remedies available to the Company, that you will satisfy your
repayment obligation through an offset to any future payments owed by the
Company or any of its Subsidiaries to you. Further, you expressly and explicitly
authorize the Company to issue instructions, on your behalf, to any brokerage
firm or third party administrator engaged by the Company to hold your shares of
Common Stock acquired pursuant to awards granted under the Plan (or any other
amounts acquired pursuant to the Plan) to re-convey, transfer or otherwise
return such shares of Common Stock and/or other amounts to the Company. (f) This
Section 8 applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 9.
Acceleration of Vesting upon Certain Events. (a) Notwithstanding anything in
this Agreement to the contrary, if you die or incur a Disability while employed
by the Company or any of its Subsidiaries, or in the event that you die or incur
a Disability after your Employment has terminated for a reason permitting
continued vesting pursuant to subparagraph 4(b) above, any unvested Deferred
Shares shall vest on the date of your death or Disability and the Company will
issue and pay the value of such Deferred Shares under this Award in the form of
a cash payment/issuance of shares of Common Stock within thirty (30) days of
death (to your Designated Beneficiary) or Disability. In addition, Sections 5,
6, 7 and 8 of this Agreement shall cease to apply upon your death at any time
provided, however, if a UK Clawback Event, SSB Intl GmbH Identified Staff
Clawback Event, an MC/EVP Clawback Event, or an MC/EVP Clawback Breach has
occurred pursuant to Section 6, 7 or 8, respectively, at or prior to your death,
any amount that the Board has made a determination to recover under such
Sections shall continue to be payable to the Company. (b) Subject to applicable
law and regulation (including the rules and regulations of any applicable
regulatory authority), if your Employment with the Company and its Subsidiaries
is terminated by the Company or the applicable Subsidiary without Cause, [or] by
you for Good Reason [or on account of your Retirement], in each case, on or
prior to the first anniversary of a Change in Control (and provided that such
Change in Control constitutes a “change in control event” as that term is
defined under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, (“Code”) and U.S. Treasury Regulation Section 1.409A-3(i)(5)) prior to
the full settlement of your Award, the unvested portion of this Award shall vest
on the date of such termination and the Company will promptly issue and pay to
you within thirty (30) days of such termination any such shares of Common Stock
under this Award. For purposes of this Section 9(b), termination of Employment
shall mean a “separation from service” as determined in accordance with U.S.
Treasury Regulation Section 1.409A-1(h). 10. Shareholder Rights. You are not
entitled to any rights as a shareholder with respect to any shares of Common
Stock subject to this Award until they are transferred to you. Without limiting
the foregoing, prior to the issuance and transfer to you of shares of Common
Stock pursuant to this Agreement, you will have no right to receive dividends or
amounts in lieu 9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen142.jpg]
of dividends with respect to the shares of Common Stock subject to this Award
nor any right to vote the shares of Common Stock prior to any shares being
transferred to you. 11. Withholding of Tax-Related Items. Regardless of any
action your Employer takes with respect to any or all income tax (including U.S.
federal, state and local taxes and/or non-U.S. taxes), social insurance, payroll
tax, payment on account of other tax-related withholding (“Tax-Related Items”),
you acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due from you is and remains your responsibility. Furthermore, neither
the Company nor your Employer (a) makes any representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Award, including the grant of this Award, the vesting of this Award and
the issuance of shares of Common Stock in settlement of this Award, the
subsequent sale of any shares of Common Stock acquired upon vesting, the
cancellation, forfeiture or repayment of any shares of Common Stock (or cash in
lieu thereof); or (b) commits to structure the terms of the grant, vesting,
settlement, cancellation, forfeiture, repayment or any other aspect of this
Award to reduce or eliminate your liability for Tax-Related Items. Prior to the
delivery of shares of Common Stock upon the vesting of this Award, if any taxing
jurisdiction requires withholding of Tax-Related Items in connection with the
Award, the Company may withhold a sufficient number of whole shares of Common
Stock that have an aggregate fair market value sufficient to pay the Tax-Related
Items required to be withheld with respect to this Award. The cash equivalent of
the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items (determined in the Company’s reasonable
discretion). No fractional shares of Common Stock will be withheld or issued
pursuant to the grant of the Deferred Shares and the issuance of Common Stock
hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary, wages or other amounts payable to you, with no withholding in shares of
Common Stock. In the event the withholding requirements are not satisfied
through the withholding of shares or through your salary, wages or other amounts
payable to you, no shares of Common Stock will be issued upon vesting of this
Award unless and until satisfactory arrangements (as determined by the Company
or your Employer) have been made by you with respect to the payment of any
Tax-Related Items which the Company or your Employer determines, in its sole
discretion, must be withheld or collected with respect to such Award. Depending
on the withholding method, the Company may withhold for Tax-Related Items by
considering any applicable statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates. If you are subject to
taxation in more than one jurisdiction, you hereby expressly acknowledge that
the Company, your Employer or another Subsidiary may be required to withhold
and/or account for Tax- Related Items in more than one jurisdiction. By
accepting this Award, you hereby expressly consent to the withholding of shares
of Common Stock and/or cash as provided for hereunder. All other Tax-Related
Items related to this Award and any Common Stock delivered in payment thereof,
including the extent to which the Company or your Employer does not so-withhold
shares of Common Stock and/or cash, are your sole responsibility. 10



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen143.jpg]
12. Changes in Capitalization or Corporate Structure. This Award is subject to
adjustment pursuant to Section 10(a) of the Plan in the circumstances therein
described. 13. Employee Rights. Nothing in this Award shall be construed to
guarantee you any right of Employment with the Company, your Employer or any
Subsidiary or to limit the discretion of any of them to terminate your
Employment at any time to the maximum extent permitted under local law. In
consideration of the grant of the Award, you acknowledge and agree that you will
have no entitlement to compensation or damages in consequence of the termination
of your Employment (for any reason whatsoever and whether or not in breach of
contract or local labor laws), insofar as such entitlement arises or may arise
from your ceasing to have rights under or to be entitled to the Award as a
result of such termination, or from the loss or diminution in value of the
Award. By accepting this Award, you shall be deemed irrevocably to have waived
any such claim or entitlement against the Company, your Employer and all
Subsidiaries that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Agreement, you shall be deemed irrevocably to have waived your entitlement
to pursue such claim. In the event your Employment ends and you are subsequently
rehired by the Company or any Subsidiary, no Award previously forfeited or
recovered will be reinstated. 14. Non-Transferability, Etc. This Award shall not
be transferable other than (1) by will or the laws of descent and distribution
or (2) pursuant to the terms of a court-approved domestic relations order,
official marital settlement agreement or other divorce or settlement instrument
satisfactory to State Street, in its sole discretion. In the case of transfer
pursuant to (2) above, this Award shall remain subject to all the terms and
conditions contained in the Plan and this Agreement, including vesting,
forfeiture and clawback terms and conditions. Any attempt by you (or in the case
of your death, by your Designated Beneficiary) to assign or transfer this Award,
either voluntarily or involuntarily, contrary to the provisions hereof, shall be
null, void and without effect and shall render this Award itself null and void.
15. Compliance with Section 409A of the Code. (a) The provisions of this Award
are intended to be exempt from, or compliant with, Section 409A of the Code, and
shall be construed and interpreted consistently therewith. Notwithstanding the
foregoing, neither the Company nor any Subsidiary shall have any liability to
you or to any other person if this Award is not so exempt or compliant. (b) If
and to the extent (i) any portion of any payment, compensation or other benefit
provided to you pursuant to the Plan in connection with your 11



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen144.jpg]
Employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, and (ii) you are a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined
by the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original deferral schedule. 16. Miscellaneous. (a) Awards Discretionary. By
accepting this Award, you acknowledge and agree that the Plan is discretionary
in nature and limited in duration, and may be amended, cancelled, forfeited, or
terminated by the Company, in its sole discretion, at any time. The grant of
this Award is a one-time benefit and does not create any contractual or other
right to receive an award, compensation or benefits in lieu of an award in the
future. Future awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of an award, the number of
shares of Common Stock subject to an award, and forfeiture, clawback and vesting
provisions. (b) Company and Committee Discretion. Sections 3, 4, 5, 6, 7 and 8
of this Agreement are intended to comply with and meet the requirements of
applicable law and related implementing regulations regarding incentive
compensation and will be interpreted and administered accordingly as well as in
accordance with any implementing policies and practices of the Company or its
relevant Subsidiaries in effect from time to time. In making determinations
under such Sections, the Company, the relevant Subsidiary or the Board, as
applicable, may take into account, in its sole discretion, all factors that it
deems appropriate or relevant. Furthermore, the Company, the relevant Subsidiary
or the Board may, as applicable, take any and all actions it deems necessary or
appropriate in its sole discretion, as permitted by applicable law, to implement
the intent of Sections 4, 5, 6, 7 and 8, including suspension of vesting and
payment pending an investigation or the determination by the Company, the
relevant Subsidiary or the Board as applicable. Each such Section is without
prejudice to the provisions of the other Sections, and the Company, the relevant
Subsidiary or the Board, as applicable, may elect or be required to apply any or
all of the provisions of Sections 3, 4, 5, 6, 7 and 8 to this Award. (c)
Voluntary Participation. Your participation in the Plan is voluntary. The value
of this Award is an extraordinary item of compensation, is outside the scope of
your employment contract, if any, and is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. 12



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen145.jpg]
(d) Electronic Delivery. The Company or any of its Subsidiaries may, in its sole
discretion, decide to deliver any documents related to this Award by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system,
including the Website, established and maintained by the Company, any of its
Subsidiaries, the Equity Administrator or another party designated by the
Company. (e) Electronic Acceptance. By accepting this Award electronically, (i)
you acknowledge and agree that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Board set forth in this
Agreement and the Plan; and (ii) this Award is deemed accepted by the Company
and the Company shall be deemed to be bound by the terms of this Agreement. (f)
Language. By Participating in the Plan, you acknowledge that you are
sufficiently proficient in English or have consulted with an advisor who is
sufficiently proficient in English so as to allow you to understand the terms
and conditions of this Agreement. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. Poland: Kopię tej Umowy w języku polskim może Pan/Pani otrzymać
wchodząc na Stronę. (g) Additional Requirements. The Company reserves the right
to impose other requirements on this Award, any shares of Common Stock acquired
pursuant to this Award, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of this Award and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing. Further, issuance of Common Stock hereunder is subject to compliance
by the Company and you with all legal requirements applicable thereto, including
compliance with the requirements of 12 C.F.R. Part 359, and with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance. (h) Public Offering. If you are a resident and/or employed
outside the United States, the grant of this Award is not intended to be a
public offering of securities in your country of residence (and country of
Employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of this Award is not
subject to the supervision of the local securities authorities. 13



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen146.jpg]
(i) Limitation of Liability. No individual acting as a director, officer,
employee or agent of the Company or any of its Subsidiaries will be liable to
you or any other person for any action, including any Award forfeiture, Award
recovery or other discretionary action taken pursuant to this Agreement or any
related implementing policy or procedure of the Company. (j) Insider Trading. By
participating in the Plan, you agree to comply with the Company’s policy on
insider trading (to the extent that it is applicable to you). You further
acknowledge that, depending on your country of residence (and country of
Employment, if different) or your broker’s country of residence or where the
shares of Common Stock are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of the shares of Common Stock, rights to
shares of Common Stock (e.g., this Award) or rights linked to the value of
shares of Common Stock, during such times you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country of residence (and country of Employment, if different). Local
insider trading laws and regulations may prohibit the cancellation, forfeiture
or amendment of orders you place before you possess inside information.
Furthermore, you are prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. You understand that
third parties include fellow employees. Any restriction under these laws or
regulations is separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You hereby
expressly acknowledge that it is your responsibility to be informed of and
compliant with such regulations, and should consult with your personal advisor
for additional information. (k) Exchange Rates. Neither the Company, your
Employer or any Subsidiary shall be liable for any foreign exchange rate
fluctuation, where applicable, between your local currency and the United States
dollar that may affect the value of an Award or of any amounts due to you
pursuant to the settlement of this Award or the subsequent sale of any shares of
Common Stock acquired under the Plan. (l) Applicable Law. This Agreement shall
be subject to and governed by the laws of the Commonwealth of Massachusetts,
United States of America without regard to that Commonwealth’s conflicts of law
principles. 17. Application of Local Law and Countries Addendum. (a)
Notwithstanding Section 16(l), this Award shall be subject to all applicable
laws, rules and regulations of your country of residence (and country of
Employment, if different) and any special terms and conditions for your country
of residence (and country of Employment, if different), including as set forth
in the addendum that follows this Agreement ("Countries Addendum"), but limited
to the extent required by local law. The Company reserves the right, in its sole
discretion, to add to or amend the terms and conditions set out in the Countries
Addendum as necessary or advisable in order to 14



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen147.jpg]
comply with applicable laws, rules and regulations or to facilitate the
operation and administration of this Award and the Plan, including (but not
limited to) circumstances where you transfer residence and/or Employment to
another country. (b) As a condition to this Award, you agree to repatriate all
payments attributable to the Common Stock acquired under the Plan in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of Employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be required to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in your country of residence
(and country of Employment, if different). Finally, you agree to take any and
all actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of Employment, if different). 18. Data Privacy. The Company is
located at One Lincoln Street, Boston, Massachusetts, U.S.A. and grants Awards
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. You should carefully review the following information about the
Company’s data privacy practices in relation to your Award. (a) Data Collection,
Processing and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company and your Employer collect, process and use
certain personal data about you for the legitimate interest of implementing,
administering and managing the Plan and generally administering Awards;
specifically, including your name, home address, email address and telephone
number, date of birth, social security number, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Awards or any
other incentive compensation awards granted, canceled, forfeited, exercised,
vested, or outstanding in your favor, which the Company receives from you or
your Employer. In granting Awards under the Plan, the Company will collect your
personal data for purposes of allocating Awards and implementing, administering
and managing the Plan. The Company’s collection, processing and use of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee incentive compensation awards.
Your refusal to provide personal data would make it impossible for the Company
to perform its contractual obligations and may affect your ability to
participate in the Plan. As such, by participating in the Plan, you voluntarily
acknowledge the collection, processing and use of your personal data as
described herein. (b) Equity Administrator. The Company transfers your personal
data to the Equity Administrator, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different Equity Administrator and share your personal data
with another company that serves in a similar manner. The Equity Administrator
will open an account for you to track your Award and to ultimately receive and
trade shares of Common Stock acquired under the Plan. You will be asked to agree
on separate terms and acknowledge data processing practices with the Equity
Administrator, which is a condition to your ability to participate in the Plan.
15



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen148.jpg]
(c) Data Retention. The Company will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. If the Company keeps your data longer, it would be to satisfy
legal or regulatory obligations and the Company’s legal basis would be for
compliance with relevant laws or regulations. For further information about the
processing of your personal data, please see the GHR Privacy Notice.
********************************** 16



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen149.jpg]
APPENDIX A COUNTRIES ADDENDUM TO [ ] DEFERRED STOCK AWARD AGREEMENT STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN (A) United States (B) Australia (C)
Austria (D) Belgium (E) Brazil (F) Brunei (G) Canada (H) Cayman Islands (I)
China (J) Denmark (K) France (L) Germany (M)Hong Kong (N) India (O) Ireland (P)
Italy (Q) Japan (R) Jersey (S) Luxembourg (T) Netherlands (U) Norway (V) Poland
(W) Singapore (X) South Korea (Y) Switzerland (Z) Taiwan (AA) Thailand (BB)
United Arab Emirates (CC) United Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. 17



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen150.jpg]
In addition, your eligibility to participate in the Plan in the future,
including any potential future grants of awards under the Plan (or any successor
incentive plan of the Company), is subject to and conditioned on your compliance
with the terms and conditions of this Countries Addendum. This Countries
Addendum contains a covenant not to compete in Paragraph 5 which shall apply to
you under the circumstances described in Paragraph 5. You should review it
carefully. You may consult with an attorney before accepting the Award. You may
consider whether you wish to accept the Award for up to 30 days from the date it
was first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the 18



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen151.jpg]
terms of this Countries Addendum) either prior to or subsequent to your receipt
of such information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your Employment with the
Company or any of its Subsidiaries. State Street recognizes that certain
disclosures of confidential information to appropriate government authorities or
other designated persons are protected by “whistleblower” and other laws.
Nothing in this Countries Addendum is intended to or should be understood or
construed to prohibit or otherwise discourage such disclosures. State Street
will not tolerate any discipline or other retaliation against employees who
properly make such legally-protected disclosures. 2. Assignment and Disclosure.
(a) You acknowledge that, by reason of being employed by your Employer, to the
extent permitted by law, all works, deliverables, products, methodologies and
other work product conceived, created and/or reduced to practice by you,
individually or jointly with others, during the period of your Employment by
your Employer and relating to the Company or any of its Subsidiaries or
demonstrably anticipated business, products, activities, research or development
of the Company or any of its Subsidiaries or resulting from any work performed
by you for the Company or any of its Subsidiaries, including, without
limitation, any track record with which you may be associated as an investment
manager or fund manager (collectively, “Work Product”), that consists of
copyrightable subject matter is "work made for hire" as defined in the Copyright
Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore owned, upon
creation, exclusively by State Street. To the extent the foregoing does not
apply and to the extent permitted by law, you hereby assign and agree to assign,
for no additional consideration, all of your rights, title and interest in any
Work Product and any intellectual property rights therein to State Street. You
hereby waive in favor of State Street any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) you may
have pursuant to any state, federal or foreign laws, rules or regulations in
respect of any Work Product and all similar rights thereto. You will not pursue
any ownership or other interest in such Work Product, including, without
limitation, any intellectual property rights. (b) You will disclose promptly and
in writing to the Company or your Employer all Work Product, whether or not
patentable or copyrightable. You agree to reasonably cooperate with State
Street: (i) to transfer to State Street the Work Product and any intellectual
property rights therein; (ii) to obtain or perfect such right; (iii) to execute
all papers, at State Street’s expense, that State Street shall deem necessary to
apply for and obtain domestic and foreign patents, copyright and other
registrations; and (iv) to protect and enforce State Street’s interest in them.
19



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen152.jpg]
(c) These obligations shall continue beyond the period of your Employment with
respect to inventions or creations conceived or made by you during the period of
your Employment. 3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at
any time that you hold the title of Vice President or higher. (b) You agree
that, during your Employment and for a period of eighteen (18) months from the
date your Employment terminates for any reason you will not, without the prior
written consent of the Company or your Employer: (i) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any way assist another in
soliciting or recruiting the employment of, or otherwise induce the termination
of the employment of, any person who then or within the preceding twelve (12)
months was an officer of the Company or any of its Subsidiaries (excluding any
such officer whose employment was involuntarily terminated); or (ii) engage in
the Solicitation of Business from any Client on behalf of any person or entity
other than the Company or any of its Subsidiaries. (c) Paragraph 3(b)(i) above
shall be deemed to exclude the words “hire or employ” if your work location is
in California or New York, and shall be construed and administered accordingly.
(d) For purposes of this Paragraph 3, “officer” shall include any person holding
a position title of Assistant Vice President or higher. Notwithstanding the
foregoing, this Paragraph 3 shall be inapplicable following a Change in Control.
4. Notice Period Upon Resignation. (a) This Paragraph 4 shall apply to you at
any time that you hold the title of Vice President or higher. If you are subject
to an employment agreement that requires a longer notice period, that employment
agreement shall govern. (b) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined at the time you deliver such
notice, as follows: (i) if you are a member of the Management Committee, you
will give 180 days’ advance notice; (ii) if you are an Executive Vice President
(but not a member of the Management Committee), you will give ninety (90) days’
advance notice; 20



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen153.jpg]
(iii) If you are a Senior Vice President or Senior Managing Director, you will
give sixty (60) days’ advance notice; and (iv) if you are a Managing Director or
Vice President, you will give thirty (30) days’ advance notice. (c) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (d) In its sole discretion, during
the Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (f) below, at all times during
the Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits (although you may not be
eligible for any new incentive compensation awards or, subject to applicable
law, to accrue any paid vacation time), and shall continue to comply with the
applicable policies of your Employer, the Company and its Subsidiaries. (e) You
agree that should you fail to provide advance notice of your resignation as
required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment, and following its termination
for the period of time specified in Paragraph 5(c) below (the entire period,
including both during Employment and after Employment, if any, the “Non-Compete
Period”), you will not, 21



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen154.jpg]
anywhere in the Restricted Area, for yourself or any other person or entity,
directly or indirectly, in any Restricted Capacity, engage in, provide services
to, consult for, or be employed by a business that provides products or services
competitive with any products or services of your Employer, the Company or any
of its Subsidiaries with respect to which you were involved at any time during
your Employment or, with respect to the portion of the Non-Compete Period that
follows termination of your Employment, within the two years preceding the date
of the termination of your Employment. (c) Unless one of the exceptions in
Paragraph 5(d) applies to you, the Non- Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (d) Exceptions-- 22



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen155.jpg]
(i) If you reside in or have a primary reporting location in California, then
this Paragraph 5 applies only during your Employment, but has no effect after
the termination of your Employment for any reason. (ii) If you reside in or are
employed in Massachusetts and State Street terminates your employment
involuntarily not for cause, then this Paragraph 5 applies only during your
Employment, but has no effect after such termination. Here, “cause” means: (1)
your Employer’s or the Company’s good faith determination that it has a
reasonable basis for dissatisfaction with your Employment for reasons such as
lack of capacity or diligence, failure to conform to usual standards of conduct,
or other culpable or inappropriate behavior; or (2) other grounds for discharge
that are reasonably related, in your Employer’s or the Company’s honest
judgment, to the needs of the business of your Employer, the Company or any of
its Subsidiaries. In addition, if you violate a fiduciary duty to your Employer,
the Company or any of its Subsidiaries, then the post- employment portion of the
Non-Compete Period shall be extended by the time during which you engage in such
activities, for up to a total of 2 years following termination of your
Employment. (e) “Restricted Area” means anywhere that your Employer, the Company
or any of its Subsidiaries markets its products or services (which you
acknowledge specifically includes the entire world), or with respect to the
portion of the Non-Compete Period that follows termination of your Employment,
anywhere in which you provided services or had a material presence or influence
on behalf of your Employer, the Company or any of its Subsidiaries at any time
within the 2-year period immediately preceding such termination. (f) “Restricted
Capacity” means any capacity, or with respect to the portion of the Non-Compete
Period that follows termination of your Employment, any capacity that is the
same or similar to the capacity in which you were employed by your Employer, the
Company or any of its Subsidiaries at any time within the 2-year period
immediately preceding such termination and/or involves any services that you
provided to your Employer, the Company or any of its Subsidiaries at any time
within such 2-year period. (g) “Specified Job Families” are those job families
which State Street has identified as having access to confidential and
proprietary information, trade secrets, or good will that require protection
following termination of Employment for any reason. Specified Job Families are
listed in Appendix C. You can find your Job Family in the State Street human
resources information system (in MyWorkday, navigate to View Profile by clicking
the cloud icon in the upper right corner of your screen, click View Profile, and
then select the Job tab). 6. Definitions – Countries Addendum. For the purpose
of this Countries Addendum, the following terms are defined as follows: 23



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen156.jpg]
(a) “Client” means a prospective, present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
your Employment with the Company or any of its Subsidiaries. A former customer
or client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve (12) months prior to
the date your Employment with your Employer ends. (b) “Confidential Information”
includes but is not limited to all trade secrets, trade knowledge, systems,
software, code, data documentation, files, formulas, processes, programs,
training aids, printed materials, methods, books, records, client files,
policies and procedures, client and prospect lists, employee data and other
information relating to the operations of the Company or any of its Subsidiaries
and to its or any of their customers, and any and all discoveries, inventions or
improvements thereof made or conceived by you or others for the Company or any
of its Subsidiaries whether or not patented or copyrighted, as well as cash and
securities account transactions and position records of clients, regardless of
whether such information is stamped “confidential.” (c) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
your Employer, the Company or any of its Subsidiaries. (d) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or (iii) divert a business opportunity from the
Company or any of its Subsidiaries to any other person or entity. (e)
“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries existing as
of the date of this Agreement or at any time in the future. 7. Post-Employment
Cooperation. You agree that, following the termination of your Employment with
the Company and its Subsidiaries, you will reasonably cooperate with the Company
or the relevant Subsidiary with respect to any matters arising during or related
to your Employment, including but not limited to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 8. Non-Disparagement. Subject to Paragraph 16,
below, you agree that during 24



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen157.jpg]
your Employment and following the termination thereof you shall not make any
false, disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Deferred Shares granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Countries Addendum, any unvested portion of your Award will
cease to vest upon such determination. 10. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 11. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 12. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of 25



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen158.jpg]
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 13. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. You agree that this electronic acceptance by both
you and the Company shall be deemed equivalent to the Award having been signed
by both parties. 15. Notification Requirement. Until forty-five (45) days after
the period of restriction under Paragraph 5 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least five
(5) business days prior to beginning any such activity. Such notice shall state
the name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of federal law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) You shall not
be held criminally or civilly liable under any Federal or state trade secret law
if you disclose a Company trade secret: (i) in confidence to a Federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purposes of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. (c) Despite the foregoing, you
also acknowledge that you are not permitted to disclose to any third-party,
including any governmental or regulatory authority, any information learned in
the course of your Employment that is protected from disclosure 26



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen159.jpg]
by any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * * * Entire
Agreement. The Plan and the Agreement constitute the complete understanding and
agreement between the parties to the Agreement with respect to this Award, and
supersedes and cancels any previous oral or written discussions, agreements or
representations regarding this Award or the Common Stock. B. AUSTRALIA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a director
of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of Australia, the grant
of this Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia. 2.
Tax Deferral. This Award is intended to be subject to tax deferral under
Subdivision 83A-C of the Income Tax Assessment Act 1997 (subject to the
conditions and requirements thereunder). 3. Offer Document. The terms of your
Award incorporate the rules of the Plan, the Agreement, this Countries Addendum
and the provisions of the Offer Document found in Appendix B. The Offer Document
is hereby incorporated into, and forms an integral and material part of, the
Agreement and this Countries Addendum. By accepting your Award, you will be
bound by the rules of the Plan, the Agreement, this Countries Addendum and the
attached Offer Document. 4. Non-Solicitation. (a) This Paragraph 4 shall apply
to you at any time that you hold the title of Vice President or higher. (b) You
agree that, during your Employment and for a period of eighteen (18) months from
the date your Employment terminates for any reason you will not, without the
prior written consent of the Company or your Employer: (i) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any way assist another Person
in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an Officer of the Company or any of 27



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen160.jpg]
its Subsidiaries (excluding any such Officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any Person other than the Company or any of its Subsidiaries. (c)
“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their clients or customers, and any and all
discoveries, inventions or improvements thereof made or conceived by you or
others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other Person; (ii) cease or curtail the Client’s business
with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other Person. (e)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 4 shall be
inapplicable following a Change in Control. 5. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. It is a condition of this Award that, if you fail to comply
with the terms and conditions below, then the Company may in its absolute
discretion determine that any or all of the amounts remaining to be paid under
this Award should be forfeited. All terms used herein shall have the meaning
given to them in the Plan or the Award, except as otherwise expressly provided
herein. (a) Notice Period Upon Resignation. (i) In order to permit the Company
and its Subsidiaries to safeguard their business interests and goodwill in the
event of your resignation from Employment for any reason, if you hold the title
of Vice President or higher immediately prior to termination of your Employment,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice 28



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen161.jpg]
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (A) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice in
writing; (B) If you are an Executive Vice President (but not a member of the
Management Committee), you will give 90 days’ advance notice in writing; (C) If
you are a Senior Vice President or Senior Managing Director, you will give sixty
(60) days’ advance notice; and (D) If you are a Managing Director or Vice
President, you will give thirty (30) days’ advance notice. For the avoidance of
doubt, the Notice Periods set out above shall be subject always to any
contractual obligation you have to give a longer period of notice of termination
of your Employment (whether such obligation is contained in your contract of
Employment or any other agreement to which you are a party). (ii) During the
Notice Period, you will cooperate with your Employer, as well as the Company and
its Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client and customer relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any remaining portion of the Notice Period; provided that such action
shall not affect your other obligations under this Addendum. (b)
Non-Competition. (i) This Paragraph (b) shall apply to you at all times during
your Employment and, in certain circumstances, will continue to apply following
the termination of your Employment. You should review it carefully and may, if
you wish, consult with an attorney before accepting this Award. (ii) During your
Employment and following its termination for the period of time specified in
Paragraph 5(b)(iii) below (the entire period, including both during Employment
and after Employment, if any, the “Non-Compete Period”), you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co-venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: 29



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen162.jpg]
(1) become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (2) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; or (3) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: 30



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen163.jpg]
You were a Managing Director, Senior Managing Director or Senior Vice President
6 months working in one of the Specified Job Families (defined below) You were a
Vice President working in one of 3 months the Specified Job Families (iv) The
period of months referred to in Paragraph 5(b)(iii) above will be reduced by one
day for every day during which, at the Employer’s direction, you are on a
complete leave of absence pursuant to Paragraph 5(a)(ii) above. (v) Nothing in
this Paragraph (b) shall prevent your passive ownership of two percent (2%) or
less of the equity securities of any publicly traded company. (c) Definitions.
For the purpose of this Addendum, the following terms are defined as follows:
(i) “Client” means a current or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during the
Relevant Period. A former customer or client means a customer or client for
which the Company or any of its Subsidiaries stopped providing all services
within twelve months prior to the date your Employment with your Employer ends.
(ii) “Products or Services” means any products or services which are the same
as, of the same kind as, of a materially similar kind to, or competitive with,
any products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. (iii) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, a limited liability
partnership, an estate, a trust and any other entity or organization (whether
conducted on its own or as part of a wider entity), other than your Employer,
the Company or any of its Subsidiaries. (iv) “Relevant Group Company” means the
Company and/or any Subsidiaries for which you have performed services or in
respect of which you have had operational or managerial responsibility at any
time during the Relevant Period. (v) “Relevant Period” means the period of 24
months immediately before the date of termination of your Employment, or (where
such provision is applied) the date of commencement of any period of complete
leave of absence pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory”
means any area or territory: 1. in which you worked during the Relevant Period;
and/or 2. in relation to which you were responsible for, or materially involved
in, the supply of Products or Services in the Relevant 31



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen164.jpg]
Period. (vii) “Specified Job Families” are those job families which State Street
has identified as having access to confidential and proprietary information,
trade secrets, or good will that require protection following termination of
Employment for any reason. Specified Job Families are listed in Appendix C. You
can find your Job Family in the State Street human resources information system
(in MyWorkday, navigate to View Profile by clicking the cloud icon in the upper
right corner of your screen, click View Profile, and then select the Job tab).
(viii) “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries
existing as of the date of this Agreement or at any time in the future. 6.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Addendum is appended or following the termination of
your Employment). The Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 7. Enforcement. You acknowledge and agree that
the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Addendum is appended.
You further agree that one or more of your Employer, the Company and its
Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. 8. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Addendum shall operate as a waiver of that right or of any other right. Any
waiver or consent as to any of the provisions herein provided by your Employer,
the Company or any of its Subsidiaries must be in writing, is effective only in
that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion. 9.
Relationship to Other Agreements. This Addendum supplements and does not limit,
amend or replace any other obligations you may have under applicable law or any
other agreement or understanding you may have with your Employer, the Company or
any of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. 32



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen165.jpg]
10. Interpretation of Business Protections. The agreements made by you in
Paragraphs 4 and 5 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. Consistent with the Restraint of Trade Act 1976 (NSW), if any
restriction set forth in this Paragraph is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 11. Assignment.
Except as provided otherwise herein, this Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 12. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Addendum, and it shall be deemed to have been
accepted by the Company. 13. Notification Requirement. During the period of
restriction under Paragraph 3(b) above and for a further 45 days after that
period of restriction has expired, you shall give notice to the Company of each
new business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Addendum. 14. Certain Limitations. (a) Nothing
in this Addendum prohibits you from reporting possible violations of United
States federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of United States federal law or regulation, or similar
Australian law or regulation. Moreover, nothing in this Addendum requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to 33



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen166.jpg]
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. C. AUSTRIA
______________________________________________________________________ No
country-specific provisions. D. BELGIUM
______________________________________________________________________ No
country-specific provisions. E. BRAZIL
______________________________________________________________________ 1.
Compliance with Law. By accepting the Award, you expressly acknowledge and agree
to comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Award, the receipt of any dividends, and the
sale of shares of Common Stock acquired under the Plan. 2. Labor Law
Acknowledgment. You expressly acknowledge and agree that, for all legal
purposes, (a) the benefits provided pursuant to the Agreement and the Plan are
the result of commercial transactions unrelated to your Employment; (b) the
Agreement and the Plan are not a part of the terms and conditions of your
Employment; and (c) the income you realize from the Award, if any, is not part
of your remuneration from Employment. BY ELECTRONICALLY ACCEPTING THE AGREEMENT
AND THIS COUNTRIES ADDENDUM, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS
AND CONDITIONS OF THE PLAN, YOUR AGREEMENT AND THIS COUNTRIES ADDENDUM. F.
BRUNEI ______________________________________________________________________
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Brunei Darussalam.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice. 34



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen167.jpg]
1. Securities Law Notice. The grant of the Award is made pursuant to a private
offering exemption under section 117 of the Securities Markets Order, 2013
("SMO") on which basis it is exempt from the prospectus and registration
requirements under the SMO and is also exempt from the capital markets services
licensing requirements under section 159(1)(d) as being the administration of an
employee participation scheme. 2. Assignment and Disclosure. (a) You acknowledge
that, by reason of being employed by your Employer, to the extent permitted by
law, all works, deliverables, products, methodologies and other work product
conceived, created and/or reduced to practice by you, individually or jointly
with others, during the period of your Employment by your Employer and relating
to the Company or any of its Subsidiaries or demonstrably anticipated business,
products, activities, research or development of the Company or any of its
Subsidiaries or resulting from any work performed by you for the Company or any
of its Subsidiaries, including, without limitation, any track record with which
you may be associated as an investment manager or fund manager (collectively,
“Work Product”), that consists of copyrightable subject matter is "work made for
hire" as defined in the Copyright Order, 1999 and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate with State Street: (i) to transfer to State Street the Work Product
and any intellectual property rights therein; (ii) to obtain or perfect such
rights; (iii) to execute all papers, at State Street’s expense, that State
Street shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations; and (iv) to protect and enforce
State Street’s interest in them. (c) These obligations shall continue beyond the
period of your Employment with respect to inventions or creations conceived or
made by you during the period of your Employment. 3. Confidentiality. 35



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen168.jpg]
(a) You acknowledge that you have access to Confidential Information which is
not generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 15, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. (ii) You will not
disclose, divulge, or communicate Confidential Information to any unauthorized
person, business or corporation during or after the termination of your
Employment with the Company and its Subsidiaries. You will use your best efforts
and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 4.
Non-Solicitation. (a) This Paragraph 4 shall apply to you at any time that you
hold the title of Vice President or higher. 36



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen169.jpg]
(b) You agree that, during your Employment and for a period of eighteen (18)
months from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: (i) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 4 shall be
inapplicable following a Change in Control 5. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. It is a condition of this Award that, if you fail to comply
with the terms and conditions below, then the Company may in its absolute
discretion determine that any or all of the amounts remaining to be paid under
this Award should be forfeited. All terms used herein shall have the meaning
given to them in the Plan or this Award, except as otherwise expressly provided
herein. (a) Notice Period Upon Resignation. (i) In order to permit the Company
and its Subsidiaries to safeguard their business interests and goodwill in the
event of your resignation from Employment for any reason, you agree to give your
Employer advance notice of your resignation. The duration of the advance notice
you provide (the “Notice Period”) will be determined by your title at the time
you deliver such notice, as follows: (A) if you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; (B) if
you are an Executive Vice President (but not a member of the Management
Committee), you will give ninety (90) days’ advance notice; (C) if you are a
Senior Vice President or Senior Managing Director, you will give sixty (60)
days’ advance notice; and 37



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen170.jpg]
(D) If you are a Managing Director or Vice President, you will give thirty (30)
days’ advance notice. For the avoidance of doubt, the Notice Periods set out
above shall be subject always to any contractual obligation you have to give a
longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. (iii) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in Paragraph (iv) below, at all times during the Notice
Period you shall continue to be an employee of your Employer, shall continue to
receive your regular salary and benefits and you will continue to comply with
the applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. (iv) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Section 4 by giving immediate effect to your resignation and making a
payment in lieu of any notice due; provided that such action shall not affect
your other obligations under this Countries Addendum. (b) Non-Competition. (i)
This Paragraph 5(b) shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following the termination of
your Employment. You should review it carefully and may, if you wish, consult
with an attorney before accepting this Award. (ii) During your Employment and
following its termination for the period of time specified in Paragraph
5(b)(iii) below (the entire period, including both during Employment and after
Employment, if any, the “Non-Compete Period”), you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co-venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (A)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; 38



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen171.jpg]
(B) compete with your Employer or any Relevant Group Company, or undertake any
planning for any business competitive with the business of your Employer or any
Relevant Group Company; and/or (C) engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, or any Relevant Group Company as conducted or under
consideration during the Relevant Period and further agree not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer or any Relevant Group Company, as conducted or in planning during the
Relevant Period. (iii) The Non-Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 6
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families 39



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen172.jpg]
(iv) The period of months referred to in Paragraph 5 (b)(iii) above will be
reduced by one day for every day during which, at the Company’s direction, you
are on a complete leave of absence pursuant to Paragraph 5(a)(iii) above. 6.
Definitions – Countries Addendum. For the purpose of this Countries Addendum,
the following terms are defined as follows: (a) “Client” means a prospective,
present or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during your Employment with the
Company or any of its Subsidiaries. A former customer or client means a customer
or client for which the Company or any of its Subsidiaries stopped providing all
services within twelve (12) months prior to the date your Employment with your
Employer ends. (b) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (c) “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization (whether conducted on its own or as part of a wider
entity), other than your Employer, the Company or any of its Subsidiaries. (d)
“Products or Services” means any products or services which are the same as, of
the same kind as, of a materially similar kind to, or competitive with, any
products or services supplied or provided by your Employer or Relevant Group
Company and with which you were materially concerned or connected within the
Relevant Period. (e) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (f) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 5(a)(iii). (g) “Restricted Territory” means any area or
territory: (i) in which you worked during the Relevant Period; and/or 40



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen173.jpg]
(ii) in relation to which you were responsible for, or materially involved in,
the supply of Products or Services in the Relevant Period. (h) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or (iii) divert a business opportunity from the
Company or any of its Subsidiaries to any other person or entity. (i) “Specified
Job Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (j) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 7. Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 8. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs 41



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen174.jpg]
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of this Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 9. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 10. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 11. Interpretation of Business Protections. The agreements made by you
in Paragraphs 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 12. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 13. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by and the Company shall be deemed equivalent to the Award having
been signed by both parties. 14. Notification Requirement. Until forty-five (45)
days after the period of restriction under Paragraph 5(b) expires, you shall
give notice to the Company of each new business activity you plan to undertake,
at least five (5) business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request 42



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen175.jpg]
in order to determine your continued compliance with your obligations under this
Countries Addendum. 15. Certain Limitations (a) Nothing in this Countries
Addendum prohibits you from reporting possible violations of any applicable law
or regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of any
applicable law or regulation. Moreover, nothing in this Countries Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney- client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Banking Order, 2006 and any applicable law or regulation, including information
that would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. G. CANADA
______________________________________________________________________ 1.
Settlement in Shares of Common Stock. Notwithstanding anything to the contrary
in the Agreement, this Countries Addendum or the Plan, your Award shall be
settled only in shares of Common Stock (and may not be settled in cash). 2. Use
of English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci- annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. 43



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen176.jpg]
Une version française de cet Accord peut être consultée sur l’intranet. H.
CAYMAN ISLANDS
______________________________________________________________________ No
country-specific provisions. I. CHINA
______________________________________________________________________ 1. Award
Conditioned on Satisfaction of Regulatory Obligations. If you are a national of
the Peoples’ Republic of China (“PRC”), this Award is conditioned upon the
Company securing all necessary approvals from the PRC State Administration of
Foreign Exchange (“SAFE”) to permit the operation of the Plan and the
participation of PRC nationals employed by the Company or a Subsidiary, as
determined by the Company in its sole discretion. 2. Common Stock Must Remain
With Equity Administrator. You agree to hold the shares of Common Stock received
upon settlement of this Award with the Equity Administrator until the shares are
sold. 3. Exchange Control Restrictions. You understand and agree that, if you
are subject to exchange control laws in China, you will be required immediately
to repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of
proceeds shall be effected through a special bank account established by the
Company, and you hereby consent and agree that proceeds from the sale of shares
of Common Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China. 4. Sale of Shares upon Termination
of Employment. If you are a PRC national and you cease to be employed by the
Company and its Subsidiaries for any 44



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen177.jpg]
reason, you will be required to sell all shares of Common Stock acquired upon
vesting of this Award within such time frame as may be required by the SAFE or
the Company (in which case, by accepting this Award, you hereby expressly
authorize the Company to issue sales instructions on your behalf). You agree to
sign any additional agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company’s designated brokerage firm) to
effectuate the sale of the shares of Common Stock (including, without
limitation, as to the transfer of the sale proceeds and other exchange control
matters noted above) and shall otherwise cooperate with the Company with respect
to such matters. You acknowledge that neither the Company nor the designated
brokerage firm is under any obligation to arrange for such sale of shares of
Common Stock at any particular price (it being understood that the sale will
occur in the market) and that broker’s fees and similar expenses may be incurred
in any such sale. In any event, when the shares of Common Stock are sold, the
sale proceeds, less any withholding of Tax-Related Items, any broker’s fees or
commissions, and any similar expenses of the sale will be remitted to you in
accordance with applicable exchange control laws and regulations. 5.
Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Countries Addendum or otherwise from the
Company’s operation and enforcement of the Plan, the Agreement and this Award in
accordance with Chinese law including, without limitation, any applicable SAFE
rules, regulations and requirements. J. DENMARK
_____________________________________________________________________ Danish
Stock Option Act. In accepting the Award, you acknowledge and agree that the
Award may be subject to additional terms and conditions, to the extent the
Danish Stock Option Act applies to the Award. K. FRANCE
______________________________________________________________________ French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website. In French: Une version française de cet Accord peut être consultée sur
l’intranet. L. GERMANY
______________________________________________________________________ 45



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen178.jpg]
Subsection (a)(ii) of Section 4 General Circumstances of Forfeiture shall not
apply to an Award subject to this Agreement. M. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of the Deferred Shares shall be null and void.
3. Settlement in Shares of Common Stock. Notwithstanding Section 2(b) of the
Agreement, this Award shall be paid in shares of Common Stock only and does not
provide any right for you to receive a cash payment. 4. Award Benefits Are Not
Wages. This Award and the shares of Common Stock underlying this Award do not
form part of your wages for purposes of calculating any statutory or contractual
payments under Hong Kong Law. 5. Non-Solicitation. (a) This Paragraph 5 shall
apply to you at any time that you hold the title of Vice President or higher.
(b) You agree that, during your Employment and for a period of nine (9) months
from the date your Employment terminates for any reason you will not, without
the prior written consent of the Company or your Employer: (i) solicit, directly
or indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any way assist another in
soliciting or recruiting the employment of, or otherwise induce the termination
of the employment of, any person who then or within the preceding twelve (12)
months was an officer of the Company or any of its Subsidiaries (excluding any
such officer whose employment was involuntarily terminated); or (ii) engage in
the Solicitation of Business from any Client on behalf of any person or entity
other than the Company or any of its Subsidiaries. 46



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen179.jpg]
(c) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (d)
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other Person with your assistance to induce a Client to: (i)
transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity; (ii) cease or curtail the Client’s business with the
Company or any of its Subsidiaries; or (iii) divert a business opportunity from
the Company or any of its Subsidiaries to any other person or entity. (e)
“Officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 5 shall be
inapplicable following a Change in Control 6. Notice and Non-Compete. In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. It is a condition of this Award that, if you fail to comply
with the terms and conditions below, then the Company may in its absolute
discretion determine that any or all of the amounts remaining to be paid under
this Award should be forfeited. All terms used herein shall have the meaning
given to them in the Plan or this Award, except as otherwise expressly provided
herein. (a) Notice Period Upon Resignation. (i) In order to permit your
Employer, the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows: (1) If you are a
member of the State Street Corporation Management Committee, you will give 180
days’ advance notice; 47



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen180.jpg]
(2) If you are an Executive Vice President (but not a member of the Management
Committee), you will give 90 days’ advance notice; (3) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (4) If you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. For the avoidance of doubt, the Notice Periods
set out above shall be subject always to any contractual obligation you have to
give a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). (ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence and
relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. (iii) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Section 5 by giving immediate effect to your resignation and making a
payment in lieu of any notice due; provided that such action shall not affect
your other obligation under this Countries Addendum. (b) Non-Competition. (i)
This Paragraph (b) shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following termination of your
employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (ii) During your Employment and following
its termination for the period of time specified in Paragraph 6(b)(iii) below
(the entire period, including both during Employment and after Employment, if
any, the “Non-Compete Period”), you will not within the Restricted Territory,
directly or indirectly, whether as owner, director, partner, investor,
consultant, agent, employee, co-venturer or otherwise and whether alone or in
conjunction with or on behalf of any other person: (1) become engaged, employed,
concerned or interested in or provide technical, commercial or professional
advice to, any Person which supplies or provides (or intends to supply or
provide) Products or 48



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen181.jpg]
Services in competition with such parts of the business of the Employer or any
Relevant Group Company with which you were materially engaged or involved or for
which you were responsible during the Relevant Period; (2) compete with your
Employer or any Relevant Group Company, or undertake any planning for any
business competitive with the business of your Employer or any Relevant Group
Company; or (3) engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of your
Employer, or any Relevant Group Company as conducted or under consideration
during the Relevant Period and further agree not to work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer or any Relevant
Group Company, as conducted or in planning during the Relevant Period. (iii) The
Non-Compete Period will continue after the termination of your Employment for
any reason under the following circumstances: Then the Non- If at the time of
termination: Compete Period will continue for: You were an Executive Vice
President or higher You were a Vice President or higher and your Employer was
Charles River Development at any time during the twelve (12) months immediately
preceding the termination of your Employment 6 months You were a Client
Executive (as so designated by the Company or any Subsidiary) at any time during
the twelve (12) months immediately preceding the termination of your Employment.
If none of the above apply, but one of the Then the Non- following was true at
any time during the Compete Period twelve (12) months immediately preceding the
will continue for: termination of your Employment: You were a Managing Director,
Senior 6 months Managing Director or Senior Vice President working in one of the
Specified Job Families 49



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen182.jpg]
(defined below) You were a Vice President working in one of 3 months the
Specified Job Families (iv) The period referred to in Paragraph (b)(iii) above
will be reduced by one day for every day during which, at the Employer’s
direction, you are on a complete leave of absence pursuant to Paragraph (a)(ii)
above. (v) Nothing in this Paragraph 6 shall prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. (c) Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (i) “Client” means a present or former
customer or client of your Employer, the Company or any of its Subsidiaries with
whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during the Relevant Period. A former
customer or client means a customer or client for which your Employer, the
Company or any of its Subsidiaries stopped providing all services within twelve
months prior to the date your Employment with your Employer ends. (ii) “Products
or Services” means any products or services which are the same as, of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (iii) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization (whether conducted on its own or as part of a wider entity),
other than your Employer, the Company or any of its Subsidiaries. (iv) “Relevant
Group Company” means the Company and/or any Subsidiaries for which you have
performed services or in respect of which you have had operational or managerial
responsibility at any time during the Relevant Period. (v) “Relevant Period”
means the period of 24 months immediately before the date of termination of your
Employment, or (where such provision is applied) the date of commencement of any
period of complete leave of absence pursuant to Paragraph 4(a)(ii). (vi)
“Restricted Territory” means any area or territory: (1) in which you worked
during the Relevant Period; and/or 50



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen183.jpg]
(2) in relation to which you were responsible for, or materially involved in,
the supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 7. Post-Employment Cooperation. You
agree that, following the termination of your Employment with your Employer, you
will reasonably cooperate with your Employer, the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
Your Employer, the Company or any of its Subsidiaries shall reimburse you for
any reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation. 8. Enforcement. You acknowledge and agree that
the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of this Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 9. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any 51



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen184.jpg]
other occasion. 10. Relationship to Other Agreements. This Addendum supplements
and does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 11. Interpretation of Business
Protections. The agreements made by you in Paragraphs 5 and 6 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 12. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 13. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by your Employer and the Company. 14. Notification Requirement.
Until 45 days after the period of restriction under Paragraph 6(b) expires, you
shall give notice to your Employer of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide your Employer with such other pertinent
information concerning such business activity as your Employer or the Company
may reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. 15. Certain Limitations (a) Nothing
this Countries Addendum prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority or
from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Moreover, nothing in this Countries
Addendum requires you to notify your Employer or the Company that you have made
any such report or disclosure. However, in connection with any such activity,
you acknowledge you must take reasonable precautions to ensure that any
confidential information that is disclosed to such authority is not made
generally available to the public, including by informing such authority of the
confidentiality of the same. (b) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information covered by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), 52



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen185.jpg]
including information that would reveal the existence or contemplated filing of
a suspicious activity report. Your Employer, the Company and its Subsidiaries do
not waive any applicable privileges or the right to continue to protect its and
their privileged attorney-client information, attorney work product, and other
privileged information. N. INDIA
____________________________________________________________________ 1.
Repatriation. You expressly agree to repatriate all sale proceeds and dividends
attributable to shares of Common Stock acquired under the Plan in accordance
with local foreign exchange control rules and regulations. Neither the Company
nor any of its Subsidiaries shall be liable for any fines and penalties
resulting from your failure to comply with applicable laws, rules or
regulations. 2. Covenants. In consideration of your receipt of this Award, you
expressly agree to comply with the terms and conditions below without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with the
Company and its Subsidiaries. Failure to comply with the terms and conditions of
this Countries Addendum may result in the sole determination of the Company in
the forfeiture of any or all of the amounts remaining to be paid under this
Award. In addition, your eligibility to participate in the Plan in the future,
including any potential future grants of awards under the Plan (or any successor
incentive plan of the Company), is subject to and conditioned on your compliance
with the terms and conditions of this Countries Addendum. This Countries
Addendum contains a covenant not to compete in Paragraph 5 which shall apply to
you under the circumstances described in Paragraph 5. You should review it
carefully. You may consult with an attorney before accepting the Award. You may
consider whether you wish to accept the Award for up to 30 days from the date it
was first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 3. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 18 below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. 53



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen186.jpg]
(ii) You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your Employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information regardless of whether such
Confidential Information is or was acquired by you before commencement of your
employment with the Company, in the course of employment hereunder or otherwise.
(iii) You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures. (iv) Upon the earlier of request or
termination of Employment, you agree to return to the Company or the relevant
Subsidiaries, or if so directed by the Company or the relevant Subsidiaries,
destroy any and all copies of materials in your possession containing
Confidential Information. (b) The terms of this Countries Addendum do not apply
to any information which is previously known to you without an obligation of
confidence or without breach of this Countries Addendum, is publicly disclosed
(other than by a violation by you of the terms of this Countries Addendum)
either prior to or subsequent to your receipt of such information, or is
rightfully received by you from a third party without obligation of confidence
and other than in relation to your Employment with the Company or any of its
Subsidiaries. (c) State Street recognizes that certain disclosures of
confidential information to appropriate government authorities or other
designated persons are protected by “whistleblower” and other laws. Nothing in
this Countries Addendum is intended to or should be understood or construed to
prohibit or otherwise discourage such disclosures. State Street will not
tolerate any discipline or other retaliation against employees who properly make
such legally-protected disclosures. 4. Assignment and Disclosure. (a) You
acknowledge that, by reason of being employed by your Employer, to the extent
permitted by law, all works, deliverables, products, methodologies and other
work product conceived, created and/or reduced to practice by you, individually
or jointly with others, during the period of your Employment by your Employer
and relating to the Company or any of its Subsidiaries or demonstrably
anticipated business, products, activities, research or development of the
Company or any of its Subsidiaries or resulting from any work performed by you
for the Company or any of its Subsidiaries, including, without limitation, any
track record with which you may be associated as an investment manager or fund
manager (collectively, “Work Product”), that consists of copyrightable subject
matter is "work made for hire" as defined in the Copyright Act of 1976 (17
U.S.C. § 101), and such copyrights are therefore owned, upon creation,
exclusively by State Street. To the extent the foregoing does not apply and to
the extent permitted by law, you hereby assign and agree to assign, for no
additional consideration, all of your rights, title and interest in any Work
Product and any intellectual property rights therein to State 54



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen187.jpg]
Street. You hereby waive in favor of State Street any and all artist’s or moral
rights (including without limitation, all rights of integrity and attribution)
you may have pursuant to any state, federal or foreign laws, rules or
regulations in respect of any Work Product and all similar rights thereto. You
will not pursue any ownership or other interest in such Work Product, including,
without limitation, any intellectual property rights. (b) Ownership of, and all
right, title, and interest in, all work product, improvements, developments,
discoveries, proprietary information, trademarks, trade names, logos, art work,
slogans, know-how, processes, methods, trade secrets, source code, application
development, designs, drawings, plans, business plans or models, blue prints
(whether or not registrable and whether or not design rights subsist in them),
utility models, works in which copyright may subsist (including computer
software and preparatory and design materials thereof), inventions (whether
patentable or not, and whether or not patent protection has been applied for or
granted) and all other intellectual property throughout the world, in and for
all languages, including but not limited to computer and human languages
developed or created from time to time by or for the Company or the Employer by
you, whether before or after commencement of employment with the Company (the
"Intellectual Property") shall vest in the Employer. (c) You acknowledge that,
by reason of being employed by your Employer all Intellectual Property created
by you shall be regarded as having been made under a contract of service. To the
extent the foregoing does not apply and to the extent permitted by law, you
hereby assign and agree to assign in favour of the Employer, for no additional
consideration, all of your rights, title and interest in and to all the
Intellectual Property, together with the rights to sublicense or transfer any
and all rights assigned hereunder to third parties, in perpetuity. Such
assignment shall be worldwide and royalty free. You hereby waive in favor of
State Street any and all artist’s or moral rights (including without limitation,
all rights of integrity and attribution) you may have pursuant to any state,
national or foreign laws, rules or regulations in respect of any Intellectual
Property and all similar rights thereto. You will not pursue any ownership or
other interest in such Intellectual Property. (d) You will disclose promptly and
in writing to the Company or your Employer all Intellectual Property, whether or
not patentable or copyrightable. You agree to reasonably cooperate with State
Street: (i) to transfer to the Employer any rights in Intellectual Property;
(ii) to obtain or perfect such rights; (iii) to execute all papers, at the
Employer’s expense, that the Company shall deem necessary to apply for and
obtain domestic and foreign patents, copyright and other registrations; and (iv)
to protect and enforce the Employer’s interest in them. (e) These obligations
shall continue beyond the period of your Employment with respect to inventions
or creations conceived or made by you during the period of your Employment. 5.
Non-Solicitation. (a) This Paragraph 5 shall apply to you at any time that you
hold the title of Vice President or higher. 55



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen188.jpg]
(b) You agree that, during your Employment and for a period of eighteen (18)
months from the date your Employment terminates for any reason you will not,
without the prior written consent of the Company or your Employer: (i) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries; or (iii)
solicit, encourage, or induce or attempt to solicit, encourage, or induce any
marketing agent, vendor, partner or consultant of the Company or Employer to
terminate his agency, contract or consultancy with the Company, or any
prospective employee with whom the Company or the Employer has had discussions
or negotiations within six (6) months prior to your termination of employment,
not to establish a relationship with the Company or Employer. (iv) For purposes
of this Paragraph 5, “officer” shall include any person holding a position title
of Assistant Vice President or higher. Notwithstanding the foregoing, this
Paragraph 5 shall be inapplicable following a Change in Control. 6. Notice
Period Upon Resignation. (a) This Paragraph 6 shall apply to you at any time
that you hold the title of Vice President or higher. If you are subject to an
employment agreement that requires a longer notice period, that employment
agreement shall govern. (b) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined at the time you deliver such
notice, as follows: (i) if you are a member of the Management Committee, you
will give 180 days’ advance notice; (ii) if you are an Executive Vice President
(but not a member of the Management Committee), you will give ninety (90) days’
advance notice; (iii) If you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (iv) if you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. 56



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen189.jpg]
(c) You may submit your resignation subject to the period of notice set out in
the above paragraph or your employment agreement (whichever is longer), or if
acceptable to the Employer in its discretion, payment of salary in lieu thereof
to the Employer. Any resignation would have to be accepted by the Employer to
become effective. Once accepted, the resignation cannot be withdrawn by you
without the express consent of the Employer. (d) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. (e) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may not be eligible for any new
incentive compensation awards or, subject to applicable law, to accrue any paid
vacation time), and shall continue to comply with the applicable policies of
your Employer, the Company and its Subsidiaries. (f) You agree that should you
fail to provide advance notice of your resignation as required in this Paragraph
6, your Employer, the Company or any of its Subsidiaries shall be entitled to
seek injunctive relief restricting you from employment for a period equal to the
period for which notice of resignation was required but not provided, and for
the period of restriction under Paragraph 7, if applicable, in addition to any
other remedies available under law. (g) If you have sixty (60) or fewer days’
notice remaining in your required Notice Period under this Paragraph 6, your
Employer, or the Company, or any of its Subsidiaries may, at any time during the
remainder of your Notice Period, release you from your obligations under this
Paragraph 6 and give immediate effect to your resignation; provided that such
action shall not affect your other obligations under this Countries Addendum.
(h) Notwithstanding the foregoing, if you hold the title of Executive Vice
President or higher this Paragraph 6 shall not apply in the event you terminate
your Employment for Good Reason on or prior to the first anniversary of a Change
in Control (each as defined in the Plan). 7. Non-Competition. (a) This Paragraph
7 shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 7(c) below (the
entire period, including both during Employment and after Employment, if any,
the “Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or 57



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen190.jpg]
indirectly, in any Restricted Capacity, engage in, provide services to, consult
for, or be employed by a business that provides products or services competitive
with any products or services of your Employer, the Company or any of its
Subsidiaries with respect to which you were involved at any time during your
Employment or, with respect to the portion of the Non-Compete Period that
follows termination of your Employment, within the two years preceding the date
of the termination of your Employment. (c) Unless one of the exceptions in
Paragraph 7(d) applies to you, the Non- Compete Period will continue after the
termination of your Employment for any reason under the following circumstances:
Then the Non- If at the time of termination: Compete Period will continue for:
You were an Executive Vice President or higher You were a Vice President or
higher and your Employer was Charles River Development at any time during the
twelve (12) months immediately preceding the termination of your Employment 12
months You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (d) Exceptions: (1) your Employer’s or the Company’s good faith
determination that it has a reasonable basis for dissatisfaction with your
Employment for reasons such as lack of capacity or diligence, failure to 58



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen191.jpg]
conform to usual standards of conduct, or other culpable or inappropriate
behavior; or (2) other grounds for discharge that are reasonably related, in
your Employer’s or the Company’s honest judgment, to the needs of the business
of your Employer, the Company or any of its Subsidiaries. In addition, if you
violate a fiduciary duty to your Employer, the Company or any of its
Subsidiaries, then the post- employment portion of the Non-Compete Period shall
be extended by the time during which you engage in such activities, for up to a
total of 2 years following termination of your Employment. (e) “Restricted Area”
means anywhere that your Employer, the Company or any of its Subsidiaries
markets its products or services (which you acknowledge specifically includes
the entire world), or with respect to the portion of the Non-Compete Period that
follows termination of your Employment, anywhere in which you provided services
or had a material presence or influence on behalf of your Employer, the Company
or any of its Subsidiaries at any time within the 2-year period immediately
preceding such termination. (f) “Restricted Capacity” means any capacity, or
with respect to the portion of the Non-Compete Period that follows termination
of your Employment, any capacity that is the same or similar to the capacity in
which you were employed by your Employer, the Company or any of its Subsidiaries
at any time within the 2-year period immediately preceding such termination
and/or involves any services that you provided to your Employer, the Company or
any of its Subsidiaries at any time within such 2-year period. (g) “Specified
Job Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 8. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client 59



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen192.jpg]
files, policies and procedures, client and prospect lists, employee data and
other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries
existing as of the date of this Agreement or at any time in future. 9.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. 10. Non-Disparagement. You agree
that during your Employment and following the termination thereof you shall not
make any false, disparaging, or derogatory statements to any media outlet
(including Internet-based chat rooms, message boards, any and all social media,
and/or web pages), industry groups, financial institutions, or to any current,
former or prospective employees, consultants, clients, or customers of the
Company or its Subsidiaries regarding the Company, its Subsidiaries or any of
their respective directors, officers, employees, agents, or representatives, or
about the business affairs or financial condition of the Company or any of its
Subsidiaries. 11. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and 60



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen193.jpg]
their Confidential Information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover its or their reasonable attorney’s fees and costs incurred in
securing such relief, in addition to, and not in lieu of, any other relief or
remedy at law to which it or they may be entitled. You further agree that, the
periods of restriction contained in this Countries Addendum shall be tolled, and
shall not run, during any period in which you are in violation of the terms of
this Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Deferred Shares granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Countries Addendum any unvested portion of your Award will
cease to vest upon such determination. 12. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 13. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 14. Interpretation of Business
Protections. The agreements made by you in Paragraphs, 3, 4, 5, 6 and 7 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. 15. Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. 16. Electronic
Acceptance. By accepting this Award electronically, you will be 61



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen194.jpg]
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
You agree that this electronic acceptance by both you and the Company shall be
deemed equivalent to the Award having been signed by both parties. 17.
Notification Requirement. Until forty-five (45) days after the period of
restriction under Paragraph 7 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
18. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of central law or regulation to any
governmental agency or regulatory authority or from making other disclosures to
the extent such disclosure is protected under any whistleblower provisions of
any applicable law or regulation. Moreover, nothing in this Countries Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. (b) To the extent permitted by applicable law you shall not be held
criminally or civilly liable under any applicable law if you disclose a Company
trade secret: (i) in confidence to a Central, State, or local government
official, either directly or indirectly, or to an attorney, solely for the
purposes of reporting or investigating a suspected violation of law; or (ii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. (c) Despite the foregoing, you also acknowledge that
you are not permitted to disclose to any third-party, including any governmental
or regulatory authority, any information learned in the course of your
Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product and other privileged information Your Employer, the Company and its
Subsidiaries do not waive any applicable privileges or the right to continue to
protect its and their privileged attorney-client information, attorney work
product, and other privileged information. 19. Survival. The confidentiality
obligations and all other obligations in Country Addendum that are meant to
survive termination of this Agreement shall survive termination of your
employment. 62



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen195.jpg]
O. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Non-Solicitation. (a)
This Paragraph 1 shall apply to you at any time that you hold the title of Vice
President or higher. (b) You agree that, during your Employment and for a period
of twelve (12) months from the date your Employment terminates for any reason
you will not, without the prior written consent of the Company or your Employer:
(i) solicit, directly or indirectly (other than through a general solicitation
of employment not specifically directed to employees of the Company or any of
its Subsidiaries), the employment of, hire or employ, recruit, or in any way
assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) “Confidential Information” includes but is not limited to all
trade secrets, trade knowledge, systems, software, code, data documentation,
files, formulas, processes, programs, training aids, printed materials, methods,
books, records, client files, policies and procedures, client and prospect
lists, employee data and other information relating to the operations of the
Company or any of its Subsidiaries and to its or any of their customers, and any
and all discoveries, inventions or improvements thereof made or conceived by you
or others for the Company or any of its Subsidiaries whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.” (d) “Solicitation of Business” means the attempt through direct
or indirect contact by you or by any other Person with your assistance to induce
a Client to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; 63



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen196.jpg]
(ii) cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or (iii) divert a business opportunity from the Company or any of
its Subsidiaries to any other person or entity. (e) “Officer” shall include any
person holding a position title of Assistant Vice President or higher.
Notwithstanding the foregoing, this Paragraph 1 shall be inapplicable following
a Change in Control 2. Notice Period Upon Resignation. (a) In order to permit
your Employer, the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance notice you provide (the “Notice Period”) will be
determined by your title at the time you deliver such notice, as follows: (i) If
you are a member of the State Street Corporation Management Committee, you will
give 180 days’ advance written notice; (ii) If you are an Executive Vice
President (but not a member of the Management Committee), you will give 90 days’
advance written notice; (iii) If you are a Senior Vice President or Senior
Managing Director, you will give sixty (60) days’ advance notice; and (iv) If
you are a Managing Director or Vice President, you will give thirty (30) days’
advance notice. For the avoidance of doubt, the Notice Periods set out above
shall be subject always to any contractual obligation you have to give a longer
period of notice of termination of your Employment (whether such obligation is
contained in your contract of Employment or any other agreement to which you are
a party). (b) During the Notice Period, you will cooperate with your Employer,
as well as the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence otherwise known as “garden leave” and
relieve you of some or all of your duties and responsibilities and to cease
attending your place of work and/or to cease contact with the Employer’s
employees and customers. During any period of garden leave, you will remain
subject to the provisions of this agreement and to your obligation of fidelity
to your Employer, the Company and its Subsidiaries. Except as provided otherwise
in Paragraph (d) below, at all times during the Notice Period you shall continue
to be an employee of your Employer, shall continue to receive your regular
salary and benefits and you will continue to comply with the applicable policies
of your Employer, the Company, and its Subsidiaries. However, you will not be
eligible for any incentive compensation awards made on or after the first day of
the Notice Period or, subject to applicable law, to accrue any paid vacation
time. 64



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen197.jpg]
(c) You agree that should you fail to provide advance written notice of your
resignation as required in this Paragraph 2, your Employer, the Company or any
of its Subsidiaries shall be entitled to seek injunctive relief restricting you
from employment for a period equal to the period for which notice of resignation
was required but not provided, in addition to any other remedies available under
law. (d) In its sole discretion, at any time during the Notice Period, the
Company or your Employer may release you from your obligations under this
Paragraph 2, and give immediate effect to your resignation and make a payment of
basic salary in lieu of any notice due; provided that such action shall not
affect your other obligation under this Countries Addendum. 3. Non-Competition.
(a) This Paragraph 3 shall apply to you at all times during your Employment and,
in certain circumstances, will continue to apply following the termination of
your Employment. You should review it carefully and may, if you wish, consult
with an attorney before accepting this Award. (b) During your Employment and
following its termination for the period of time specified in Paragraph 3(c)
below (the entire period, including both during Employment and after Employment,
if any, the “Non-Compete Period”), you will not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries
within the island of Ireland or the United Kingdom, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries. Specifically, but without limiting the foregoing, you
agree not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. (c) The Non-Compete Period will continue (such period
to be reduced by the duration of the Notice Period as defined in Paragraph 2
above) after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher 6
months You were a Vice President or higher and your 65



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen198.jpg]
Employer was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment You were a Client
Executive (as so designated by the Company or any Subsidiary) at any time during
the twelve (12) months immediately preceding the termination of your Employment.
If none of the above apply, but one of the Then the Non- following was true at
any time during the Compete Period twelve (12) months immediately preceding the
will continue for: termination of your Employment: You were a Managing Director,
Senior Managing Director or Senior Vice President 6 months working in one of the
Specified Job Families (defined below) You were a Vice President working in one
of 3 months the Specified Job Families 4. Definitions. For the purpose of this
Countries Addendum, the following terms are defined as follows: (a) “Client”
means a present or former customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during your Employment with
the Company or any of its Subsidiaries. A former customer or client means a
customer or client for which the Company or any of its Subsidiaries stopped
providing all services within twelve months prior to the date your Employment
with your Employer ends. (b) “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, an estate, a trust and
any other entity or organization, other than your Employer, the Company or any
of its Subsidiaries. (c) “Specified Job Families” are those job families which
State Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix C. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). 66



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen199.jpg]
(d) “Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries existing as
of the date of this Agreement or at any time in the future and has the meaning
assigned to such by section 7 of the Companies Act 2014. 5. Post-Employment
Cooperation. You agree that, following the termination of your Employment with
the Company and its Subsidiaries, you will make yourself available and
reasonably cooperate with the Company or the relevant Subsidiary or their
advisers with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation provided that such expenses are approved in advance by the Company
or Employer. 6. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s/legal fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled, including the immediate forfeiture of
any as-yet unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. 7. No Waiver. No
delay by your Employer, the Company or any of its Subsidiaries in exercising any
right under this Countries Addendum shall operate as a waiver of that right or
of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 8. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 9. Interpretation of
Business Protections. The agreements made by you 67



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen200.jpg]
in Paragraphs 1, 2 and 3 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 10. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 11. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 12. Notification Requirement. Until 45 days after
the period of restriction under Paragraph 2 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
13. Certain Limitations. Nothing in this Countries Addendum prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority or from making other relevant disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify the Company
that you have made any such report or disclosure. However, in connection with
any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential information that is disclosed to such authority is
not made generally available to the public, including by informing such
authority of the confidentiality of the same. P. ITALY
______________________________________________________________________ No
country-specific provisions. Q. JAPAN
______________________________________________________________________ 68



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen201.jpg]
No country-specific provisions. R. JERSEY
______________________________________________________________________ No
country-specific provisions. S. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with your Employer, the Company and
its Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Non-Solicitation. (a) This Paragraph 1
shall apply to you at any time that you hold the title of Vice President or
higher. (b) You agree that, during your Employment and for a period of eighteen
(18) months from the date your Employment terminates for any reason you will
not, without the prior written consent of the Company or your Employer: (i)
solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(ii) engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries. (c)
“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements 69



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen202.jpg]
thereof made or conceived by you or others for the Company or any of its
Subsidiaries whether or not patented or copyrighted, as well as cash and
securities account transactions and position records of clients, regardless of
whether such information is stamped “confidential.” (d) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or (iii) divert a business opportunity from the
Company or any of its Subsidiaries to any other person or entity. (e) “Officer”
shall include any person holding a position title of Assistant Vice President or
higher. Notwithstanding the foregoing, this Clause 4 shall be inapplicable
following a Change in Control. 2. Non-Competition. (a) This Paragraph 2 shall
apply to you at all times during your Employment and, in certain circumstances,
will continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment you will not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, co-venturer
or otherwise, compete with your Employer, the Company or any of its Subsidiaries
in any geographic area in which it or they do business, or undertake any
planning for any business competitive with the business of your Employer, the
Company or any of its Subsidiaries. Specifically, but without limiting the
foregoing, you agree not to engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment and further agree not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer, the Company or any of its Subsidiaries for which you have provided
services, as conducted or in planning during your Employment. The foregoing,
however, shall not prevent your passive ownership of two percent (2%) or less of
the equity securities of any publicly traded company. (c) For the period of time
specified in Paragraph 2(d) below after you leave the company (the “Non-Compete
Period”), whatever the reason, you will not, directly or indirectly, as a
self-employed person whether as owner, co-venturer or otherwise, compete with
your Employer, the Company or any of its Subsidiaries in any geographic area in
which it or they do business, or undertake any planning for any business
competitive with the business of your Employer, the Company or any of its
Subsidiaries, this area being in any case limited to the Grand-Duchy of
Luxembourg. Specifically, but without limiting the foregoing, you agree not to
engage in any manner as a self- 70



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen203.jpg]
employed person in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, the Company or any
of its Subsidiaries as conducted or under consideration at any time during your
Employment. The foregoing, however, shall not prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. (d) The Non-Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment 12 months You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your
Employment. If none of the above apply, but one of the Then the Non- following
was true at any time during the Compete Period twelve (12) months immediately
preceding the will continue for: termination of your Employment: You were a
Managing Director, Senior Managing Director or Senior Vice President 6 months
working in one of the Specified Job Families (defined below) You were a Vice
President working in one of 3 months the Specified Job Families 3. Definitions.
For the purpose of this Countries Addendum, the following terms are defined as
follows: (a) “Client” means a present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
your 71



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen204.jpg]
Employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (b) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (c) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries existing as of the date of this Agreement or at
any time in the future. (d) “Specified Job Families” are those job families
which State Street has identified as having access to confidential and
proprietary information, trade secrets, or good will that require protection
following termination of Employment for any reason. Specified Job Families are
listed in Appendix C. You can find your Job Family in the State Street human
resources information system (in MyWorkday, navigate to View Profile by clicking
the cloud icon in the upper right corner of your screen, click View Profile, and
then select the Job tab). 4. Post-Employment Cooperation. You agree that,
following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of- pocket and properly documented expenses you incur in connection with
such. 5. Enforcement. You acknowledge and agree that the promises contained in
this Countries Addendum are necessary to the protection of the legitimate
business interests of your Employer, the Company and its Subsidiaries, including
without limitation its and their confidential information, trade secrets and
good will, and are material and integral to the undertakings of the Company
under this Award to which this Countries Addendum is appended. You further agree
that one or more of your Employer, the Company and its Subsidiaries will be
irreparably harmed in the event you do not perform such provisions in accordance
with their specific terms or otherwise breach the promises made herein.
Accordingly, your Employer, the Company and any of its Subsidiaries shall each
be entitled to preliminary or permanent injunctive or other equitable relief or
remedy without the need to post bond, and to recover its or their reasonable
attorney’s fees and costs incurred in securing such relief, in addition to, and
not in lieu of, any other relief or remedy at law to which it or they may be
entitled, including the immediate forfeiture of any as-yet unvested portion of
the Award. 6. No Waiver. No delay by your Employer, the Company or any of its
Subsidiaries in exercising any right under this Countries Addendum shall operate
as a waiver of that right or of any other right. Any waiver or consent as to any
of the provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a 72



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen205.jpg]
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. 7. Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. 8. Interpretation of
Business Protections. The agreement made by you in Paragraph 1 and 2 above shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 9. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 11. Certain Limitations (a) Nothing this Countries
Addendum prohibits you from reporting possible violations of federal law or
regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of state
law or regulation. Moreover, nothing in this Countries Addendum requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, and/or privileges applicable to
information covered by the bank secrecy (Article 41 of the Law on the financial
sector dated April 5, 1993, as amended), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. 73



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen206.jpg]
T. NETHERLANDS
______________________________________________________________________ Waiver of
Termination Rights. As a condition to the grant of this Award, you hereby waive
any and all rights to compensation or damages as a result of the termination of
Employment with the Company and the Subsidiary that employs you in the
Netherlands for any reason whatsoever, insofar as those rights result or may
result from (a) the loss or diminution in value of such rights or entitlements
under the Plan, or (b) your ceasing to have rights under, or ceasing to be
entitled to any awards under the Plan as a result of such termination. U. NORWAY
______________________________________________________________________ No
country-specific provisions. V. POLAND
______________________________________________________________________ Kopię tej
Umowy w języku polskim może Pan/Pani otrzymać wchodząc na Stronę. W. SINGAPORE
______________________________________________________________________
Qualifying Person Exemption. The following provision shall replace Section 16(h)
of the Agreement: The grant of the Award under the Plan is being made pursuant
to the “Qualifying Person” exemption” under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses shall not apply. You should note
that, as a result, the Award is subject to section 257 of the SFA and you will
not be able to make: (i) any subsequent sale of shares of Common Stock in
Singapore; or 74



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen207.jpg]
(ii) any offer of such subsequent sale of shares of Common Stock subject to the
Award in Singapore, unless such sale or offer is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.). X. SOUTH KOREA
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum. This Countries Addendum
contains a covenant not to compete in Paragraph 5 which shall apply to you under
the circumstances described in Paragraph 5. You should review it carefully. You
may consult with an attorney before accepting the Award. You may consider
whether you wish to accept the Award for up to 30 days from the date it was
first made available to you on the Website. By accepting the Award, you
acknowledge and agree that it is fair and adequate consideration for the
covenant not to compete and other promises you make in this Countries Addendum.
All terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Confidentiality. (a)
You acknowledge that you have access to Confidential Information which is not
generally known or made available to the general public and that such
Confidential Information is the property of the Company, its Subsidiaries or its
or their licensors, suppliers or customers. Subject to Paragraph 16, below, you
agree specifically as follows, in each case whether during your Employment or
following the termination thereof: (i) You will always preserve as confidential
all Confidential Information, and will never use it for your own benefit or for
the benefit of others; this includes that you will not use the knowledge of
activities or positions in clients’ securities portfolio accounts or cash
accounts for your own personal gain or for the gain of others. 75



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen208.jpg]
(ii) You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your Employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant 76



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen209.jpg]
to any applicable law, rules or regulations in respect of any Work Product and
all similar rights thereto. You will not pursue any ownership or other interest
in such Work Product, including, without limitation, any intellectual property
rights. (b) You will disclose promptly and in writing to the Company or your
Employer all Work Product, whether or not patentable or copyrightable. You agree
to reasonably cooperate with State Street: (i) to transfer to State Street the
Work Product and any intellectual property rights therein; (ii) to obtain or
perfect such rights; (iii) to execute all papers, at State Street’s expense,
that State Street shall deem necessary to apply for and obtain domestic and
foreign patents, copyright and other registrations; and (iv) to protect and
enforce State Street’s interest in them. (c) These obligations shall continue
beyond the period of your Employment with respect to inventions or creations
conceived or made by you during the period of your Employment. 3.
Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of eighteen (18) months from the date your
Employment terminates for any reason you will not, without the prior written
consent of the Company or your Employer: (i) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company or any of its Subsidiaries), the employment
of, hire or employ, recruit, or in any way assist another in soliciting or
recruiting the employment of, or otherwise induce the termination of the
employment of, any person who then or within the preceding twelve (12) months
was an officer of the Company or any of its Subsidiaries (excluding any such
officer whose employment was involuntarily terminated); or (ii) engage in the
Solicitation of Business from any Client on behalf of any person or entity other
than the Company or any of its Subsidiaries. (c) For purposes of this Paragraph
3, “officer” shall include any person holding a position title of Assistant Vice
President or higher. Notwithstanding the foregoing, this Paragraph 3 shall be
inapplicable following a Change in Control. 4. Notice Period Upon Resignation.
77



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen210.jpg]
(a) This Paragraph 4 shall apply to you at any time that you hold the title of
Vice President or higher. If you are subject to an employment agreement that
requires a longer notice period, that employment agreement shall govern. (b) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you agree to give your Employer advance notice of your resignation. The
duration of the advance notice you provide (the “Notice Period”) will be
determined at the time you deliver such notice, as follows: (i) if you are a
member of the Management Committee, you will give 180 days’ advance notice; (ii)
if you are an Executive Vice President (but not a member of the Management
Committee), you will give ninety (90) days’ advance notice; (iii) If you are a
Senior Vice President or Senior Managing Director, you will give sixty (60)
days’ advance notice; and (iv) if you are a Managing Director or Vice President,
you will give thirty (30) days’ advance notice. (c) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. (d) In its sole discretion, during
the Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (f) below, at all times during
the Notice Period you shall continue to be an employee of your Employer, shall
continue to receive your regular salary and benefits (although you may not be
eligible for any new incentive compensation awards or, subject to applicable
law, to accrue any paid vacation time), and shall continue to comply with the
applicable policies of your Employer, the Company and its Subsidiaries. (e) You
agree that should you fail to provide advance notice of your resignation as
required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. 78



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen211.jpg]
(g) Notwithstanding the foregoing, if you hold the title of Executive Vice
President or higher this Paragraph 4 shall not apply in the event you terminate
your Employment for Good Reason on or prior to the first anniversary of a Change
in Control (each as defined in the Plan). 5. Non-Competition. (a) This Paragraph
5 shall apply to you at all times during your Employment and, in certain
circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (b) During your Employment, and following
its termination for the period of time specified in Paragraph 5(c) below (the
entire period, including both during Employment and after Employment, if any,
the “Non-Compete Period”), you will not, anywhere in the Restricted Area, for
yourself or any other person or entity, directly or indirectly, in any
Restricted Capacity, engage in, provide services to, consult for, or be employed
by a business that provides products or services competitive with any products
or services of your Employer, the Company or any of its Subsidiaries with
respect to which you were involved at any time during your Employment or, with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, within the two years preceding the date of the termination of
your Employment. (c) Unless one of the exceptions in Paragraph 5(d) applies to
you, the Non- Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment 12 months You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your
Employment. Then the Non- If none of the above apply, but one of the Compete
Period following was true at any time during the will continue for: twelve (12)
months immediately preceding the 79



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen212.jpg]
termination of your Employment: You were a Managing Director, Senior Managing
Director or Senior Vice President 6 months working in one of the Specified Job
Families (defined below) You were a Vice President working in one of 3 months
the Specified Job Families (d) “Restricted Area” means anywhere that your
Employer, the Company or any of its Subsidiaries markets its products or
services (which you acknowledge specifically includes the entire world), or with
respect to the portion of the Non-Compete Period that follows termination of
your Employment, anywhere in which you provided services or had a material
presence or influence on behalf of your Employer, the Company or any of its
Subsidiaries at any time within the 2-year period immediately preceding such
termination. (e) “Restricted Capacity” means any capacity, or with respect to
the portion of the Non-Compete Period that follows termination of your
Employment, any capacity that is the same or similar to the capacity in which
you were employed by your Employer, the Company or any of its Subsidiaries at
any time within the 2-year period immediately preceding such termination and/or
involves any services that you provided to your Employer, the Company or any of
its Subsidiaries at any time within such 2-year period. (f) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). 6. Definitions –
Countries Addendum. For the purpose of this Countries Addendum, the following
terms are defined as follows: (a) “Client” means a prospective, present or
former customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(b) “Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
80



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen213.jpg]
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (c)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than your Employer, the Company or any of its Subsidiaries.
(d) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other Person with your assistance to induce a Client
to: (i) transfer the Client’s business from the Company or any of its
Subsidiaries to any other person or entity; (ii) cease or curtail the Client’s
business with the Company or any of its Subsidiaries; or (iii) divert a business
opportunity from the Company or any of its Subsidiaries to any other person or
entity. (e) “Subsidiaries” means any entity controlling, controlled by or under
common control with the Company, including direct and indirect subsidiaries
existing as of the date of this Agreement or at any time in the future. 7.
Post-Employment Cooperation. You agree that, following the termination of your
Employment with the Company and its Subsidiaries, you will reasonably cooperate
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. 8. Non-Disparagement. Subject to
Paragraph 16, below, you agree that during your Employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs or financial condition
of the Company or any of its Subsidiaries. 9. Enforcement. You acknowledge and
agree that the promises contained in this 81



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen214.jpg]
Countries Addendum are necessary to the protection of the legitimate business
interests of your Employer, the Company and its Subsidiaries, including without
limitation its and their Confidential Information, trade secrets and goodwill,
and are material and integral to the undertakings of the Company under this
Award to which this Countries Addendum is appended. You further agree that one
or more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such promises in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled. You
further agree that, the periods of restriction contained in this Countries
Addendum shall be tolled, and shall not run, during any period in which you are
in violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. Should the Company determine that any portion of the Deferred
Shares granted to you in connection with this Award are to be forfeited on
account of your breach of the provisions of this Countries Addendum, any
unvested portion of your Award will cease to vest upon such determination. 10.
No Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum shall operate as a waiver of
that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 11. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 12. Interpretation of Business Protections. The agreements made by you
in Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 13. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 82



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen215.jpg]
14. Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
You agree that this electronic acceptance by both you and the Company shall be
deemed equivalent to the Award having been signed by both parties. 15.
Notification Requirement. Until forty-five (45) days after the period of
restriction under Paragraph 5 expires, you shall give notice to the Company of
each new business activity you plan to undertake, at least five (5) business
days prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
16. Certain Limitations. (a) Nothing in this Countries Addendum prohibits you
from reporting possible violations of any applicable law or regulation to any
governmental agency or regulatory authority or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Moreover, nothing in this Countries Addendum requires you to notify
the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any Confidential Information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) You shall not
be held criminally or civilly liable under any applicable trade secret laws if
you disclose a Company trade secret: (i) in confidence to a regulatory or
government official, either directly or indirectly, or to an attorney, solely
for the purposes of reporting or investigating a suspected violation of law; or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. (c) Despite the foregoing, you also acknowledge
that you are not permitted to disclose to any third-party, including any
governmental or regulatory authority, any information learned in the course of
your Employment that is protected from disclosure by any applicable privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine, the bank examiner’s privilege, and/or privileges applicable to
information to the extent permitted by the applicable law, including information
that would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. 83



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen216.jpg]
Y. SWITZERLAND
______________________________________________________________________
Securities Law Notice. Neither this document nor any other materials relating to
the Award (i) constitutes a prospectus according to articles 35 et. seq. of the
Swiss Federal Act on Financial Services, (ii) may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or a Subsidiary, or (iii) has been or will be filed
with, approved or supervised by any Swiss reviewing body according to article 51
FinSa or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority FINMA. Z. TAIWAN
______________________________________________________________________ No
country-specific provisions. AA. THAILAND In consideration of your receipt of
this Award, you expressly agree to comply with the terms and conditions below
without regard to whether or not any amount has been forfeited, paid, delivered
or repaid, under this Award at any time, including the time you separate from
service with the Company and its Subsidiaries. Failure to comply with the terms
and conditions of this Countries Addendum may result in the sole determination
of the Company in the forfeiture of any or all of the amounts remaining to be
paid under this Award. In addition, your eligibility to participate in the Plan
in the future, including any potential future grants of awards under the Plan
(or any successor incentive plan of the Company), is subject to and conditioned
on your compliance with the terms and conditions of this Countries Addendum.
This Countries Addendum contains a covenant not to compete in Paragraph 5 which
shall apply to you under the circumstances described in Paragraph 5. You should
review it carefully. You may consult with an attorney before accepting the
Award. You may consider whether you wish to accept the Award for up to 30 days
from the date it was first made available to you on the Website. By accepting
the Award, you acknowledge and agree that it is fair and adequate consideration
for the covenant not to compete and other promises you make in this Countries
Addendum. All terms used herein shall have the meaning given to them in the Plan
or this Award, except as otherwise expressly provided herein. 84



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen217.jpg]
1. Confidentiality. (a) You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. Subject to
Paragraph 16, below, you agree specifically as follows, in each case whether
during your Employment or following the termination thereof: (i) You will always
preserve as confidential all Confidential Information, and will never use it for
your own benefit or for the benefit of others; this includes that you will not
use the knowledge of activities or positions in clients’ securities portfolio
accounts or cash accounts for your own personal gain or for the gain of others.
(ii) You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your Employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information. (iii) You will not initiate or
facilitate any unauthorized attempts to intercept data in transmission or
attempt entry into data systems or files. You will not intentionally affect the
integrity of any data or systems of the Company or any of its Subsidiaries
through the introduction of unauthorized code or data, or through unauthorized
deletion or addition. You will abide by all applicable Corporate Information
Security procedures. (iv) Upon the earlier of request or termination of
Employment, you agree to return to the Company or the relevant Subsidiaries, or
if so directed by the Company or the relevant Subsidiaries, destroy any and all
copies of materials in your possession containing Confidential Information. (b)
The terms of this Countries Addendum do not apply to any information which is
previously known to you without an obligation of confidence or without breach of
this Countries Addendum, is publicly disclosed (other than by a violation by you
of the terms of this Countries Addendum) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. 85



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen218.jpg]
(a) You acknowledge that, by reason of being employed by your Employer, to the
extent permitted by law, all works, deliverables, products, methodologies and
other work product conceived, created and/or reduced to practice by you,
individually or jointly with others, during the period of your Employment by
your Employer and relating to the Company or any of its Subsidiaries or
demonstrably anticipated business, products, activities, research or development
of the Company or any of its Subsidiaries or resulting from any work performed
by you for the Company or any of its Subsidiaries, including, without
limitation, any track record with which you may be associated as an investment
manager or fund manager (collectively, “Work Product”), that consists of
copyrightable subject matter is "work made for hire" as defined in the Copyright
Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore owned, upon
creation, exclusively by State Street. To the extent the foregoing does not
apply and to the extent permitted by law, you hereby assign and agree to assign,
for no additional consideration, all of your rights, title and interest in any
Work Product and any intellectual property rights therein to State Street. You
hereby waive in favor of State Street any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) you may
have pursuant to any state, federal or foreign laws, rules or regulations in
respect of any Work Product and all similar rights thereto. You will not pursue
any ownership or other interest in such Work Product, including, without
limitation, any intellectual property rights. (b) You will disclose promptly and
in writing to the Company or your Employer all Work Product, whether or not
patentable or copyrightable. You agree to reasonably cooperate with State
Street: (i) to transfer to State Street the Work Product and any intellectual
property rights therein; (ii) to obtain or perfect such rights: (iii) to execute
all papers, at State Street’s expense, that State Street shall deem necessary to
apply for and obtain domestic and foreign patents, copyright and other
registrations: and (iv) to protect and enforce State Street’s interest in them.
(c) These obligations shall continue beyond the period of your Employment with
respect to inventions or creations conceived or made by you during the period of
your Employment. 3. Non-Solicitation. (a) This Paragraph 3 shall apply to you at
any time that you hold the title of Vice President or higher. (b) You agree
that, during your Employment and for a period of eighteen (18) months from the
date your Employment terminates for any reason you will not, without the prior
written consent of the Company or your Employer: (i) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company or any of its Subsidiaries),
the employment of, hire or employ, recruit, or in any 86



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen219.jpg]
way assist another in soliciting or recruiting the employment of, or otherwise
induce the termination of the employment of, any person who then or within the
preceding twelve (12) months was an officer of the Company or any of its
Subsidiaries (excluding any such officer whose employment was involuntarily
terminated); or (ii) engage in the Solicitation of Business from any Client on
behalf of any person or entity other than the Company or any of its
Subsidiaries. (c) For purposes of this Paragraph 3, “officer” shall include any
person holding a position title of Assistant Vice President or higher.
Notwithstanding the foregoing, this Paragraph 3 shall be inapplicable following
a Change in Control. 4. Notice Period Upon Resignation. (a) This Paragraph 4
shall apply to you at any time that you hold the title of Vice President or
higher. If you are subject to an employment agreement that requires a longer
notice period, that employment agreement shall govern. (b) In order to permit
the Company and its Subsidiaries to safeguard their business interests and
goodwill in the event of your resignation from Employment for any reason, you
agree to give your Employer advance notice of your resignation. The duration of
the advance notice you provide (the “Notice Period”) will be determined at the
time you deliver such notice, as follows: (i) if you are a member of the
Management Committee, you will give 180 days’ advance notice; (ii) if you are an
Executive Vice President (but not a member of the Management Committee), you
will give ninety (90) days’ advance notice; (iii) If you are a Senior Vice
President or Senior Managing Director, you will give sixty (60) days’ advance
notice; and (iv) if you are a Managing Director or Vice President, you will give
thirty (30) days’ advance notice. (c) During the Notice Period, you will
cooperate with your Employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. (d) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (f) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits (although you may not be eligible for any new
incentive compensation awards or, subject to applicable law, to accrue any paid
vacation time), and shall continue to comply with the applicable policies of
your Employer, the Company and its Subsidiaries. 87



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen220.jpg]
(e) You agree that should you fail to provide advance notice of your resignation
as required in this Paragraph 4, your Employer, the Company or any of its
Subsidiaries shall be entitled to seek injunctive relief restricting you from
employment for a period equal to the period for which notice of resignation was
required but not provided, and for the period of restriction under Paragraph 5,
if applicable, in addition to any other remedies available under law. (f) If you
have sixty (60) or fewer days’ notice remaining in your required Notice Period
under this Paragraph 4, your Employer, or the Company, or any of its
Subsidiaries may, at any time during the remainder of your Notice Period,
release you from your obligations under this Paragraph 4 and give immediate
effect to your resignation; provided that such action shall not affect your
other obligations under this Countries Addendum. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President or higher this
Paragraph 4 shall not apply in the event you terminate your Employment for Good
Reason on or prior to the first anniversary of a Change in Control (each as
defined in the Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to
you at all times during your Employment and, in certain circumstances, will
continue to apply following the termination of your Employment. You should
review it carefully and may, if you wish, consult with an attorney before
accepting this Award. (b) During your Employment, and following its termination
for the period of time specified in Paragraph 5(c) below (the entire period,
including both during Employment and after Employment, if any, the “Non-Compete
Period”), you will not, anywhere in the Restricted Area, for yourself or any
other person or entity, directly or indirectly, in any Restricted Capacity,
engage in, provide services to, consult for, or be employed by a business that
provides products or services competitive with any products or services of your
Employer, the Company or any of its Subsidiaries with respect to which you were
involved at any time during your Employment or, with respect to the portion of
the Non-Compete Period that follows termination of your Employment, within the
two years preceding the date of the termination of your Employment. (c) Unless
one of the exceptions in Paragraph 5(d) applies to you, the Non- Compete Period
will continue after the termination of your Employment for any reason under the
following circumstances: Then the Non- If at the time of termination: Compete
Period will continue for: You were an Executive Vice President or higher 12
months You were a Vice President or higher and your Employer was Charles River
Development at any 88



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen221.jpg]
time during the twelve (12) months immediately preceding the termination of your
Employment You were a Client Executive (as so designated by the Company or any
Subsidiary) at any time during the twelve (12) months immediately preceding the
termination of your Employment. If none of the above apply, but one of the Then
the Non- following was true at any time during the Compete Period twelve (12)
months immediately preceding the will continue for: termination of your
Employment: You were a Managing Director, Senior Managing Director or Senior
Vice President 6 months working in one of the Specified Job Families (defined
below) You were a Vice President working in one of 3 months the Specified Job
Families (d) “Restricted Area” means anywhere that your Employer, the Company or
any of its Subsidiaries markets its products or services (which you acknowledge
specifically includes the entire world), or with respect to the portion of the
Non-Compete Period that follows termination of your Employment, anywhere in
which you provided services or had a material presence or influence on behalf of
your Employer, the Company or any of its Subsidiaries at any time within the
2-year period immediately preceding such termination. (e) “Restricted Capacity”
means any capacity, or with respect to the portion of the Non-Compete Period
that follows termination of your Employment, any capacity that is the same or
similar to the capacity in which you were employed by your Employer, the Company
or any of its Subsidiaries at any time within the 2-year period immediately
preceding such termination and/or involves any services that you provided to
your Employer, the Company or any of its Subsidiaries at any time within such
2-year period. (f) “Specified Job Families” are those job families which State
Street has identified as having access to confidential and proprietary
information, trade secrets, or good will that require protection following
termination of Employment for any reason. Specified Job Families are listed in
Appendix C. You can find your Job Family in the State Street human resources
information system (in MyWorkday, navigate to View Profile by clicking the cloud
icon in the upper right corner of your screen, click View Profile, and then
select the Job tab). 6. Definitions – Countries Addendum. For the purpose of
this Countries 89



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen222.jpg]
Addendum, the following terms are defined as follows: (a) “Client” means a
prospective, present or former customer or client of the Company or any of its
Subsidiaries with whom you have had, or with whom persons you have supervised
have had, substantive and recurring personal contact during your Employment with
the Company or any of its Subsidiaries. A former customer or client means a
customer or client for which the Company or any of its Subsidiaries stopped
providing all services within twelve (12) months prior to the date your
Employment with your Employer ends. (b) “Confidential Information” includes but
is not limited to all trade secrets, trade knowledge, systems, software, code,
data documentation, files, formulas, processes, programs, training aids, printed
materials, methods, books, records, client files, policies and procedures,
client and prospect lists, employee data and other information relating to the
operations of the Company or any of its Subsidiaries and to its or any of their
customers, and any and all discoveries, inventions or improvements thereof made
or conceived by you or others for the Company or any of its Subsidiaries whether
or not patented or copyrighted, as well as cash and securities account
transactions and position records of clients, regardless of whether such
information is stamped “confidential.” (c) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (d) “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other Person with
your assistance to induce a Client to: (i) transfer the Client’s business from
the Company or any of its Subsidiaries to any other person or entity; (ii) cease
or curtail the Client’s business with the Company or any of its Subsidiaries; or
(iii) divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity. (e) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries existing as of the date of this Agreement or at any time
in the future. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum is appended or
following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation. 90



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen223.jpg]
8. Non-Disparagement. Subject to Paragraph 16, below, you agree that during your
Employment and following the termination thereof you shall not make any false,
disparaging, or derogatory statements to any media outlet (including
Internet-based chat rooms, message boards, any and all social media, and/or web
pages), industry groups, financial institutions, or to any current, former or
prospective employees, consultants, clients, or customers of the Company or its
Subsidiaries regarding the Company, its Subsidiaries or any of their respective
directors, officers, employees, agents, or representatives, or about the
business affairs or financial condition of the Company or any of its
Subsidiaries. 9. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their Confidential
Information, trade secrets and goodwill, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
promises in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. Should the
Company determine that any portion of the Deferred Shares granted to you in
connection with this Award are to be forfeited on account of your breach of the
provisions of this Countries Addendum, any unvested portion of your Award will
cease to vest upon such determination. 10. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 11. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 12. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1, 2, 3, 4 and 5 above
shall be construed and interpreted in any judicial or other adjudicatory
proceeding to permit their enforcement to the maximum extent permitted by law,
and each of the provisions to this Countries Addendum is severable and
independently enforceable without reference to the enforcement of any other 91



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen224.jpg]
provision. If any restriction set forth in this Countries Addendum is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. 13. Assignment. Except as provided otherwise herein, this Countries
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. 14. Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. You agree
that this electronic acceptance by both you and the Company shall be deemed
equivalent to the Award having been signed by both parties. 15. Notification
Requirement. Until forty-five (45) days after the period of restriction under
Paragraph 5 expires, you shall give notice to the Company of each new business
activity you plan to undertake, at least five (5) business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 16. Certain Limitations.
(a) Nothing in this Countries Addendum prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any Confidential
Information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (b) You shall not be held criminally or civilly liable under any
Federal or State trade secret law if you disclose a Company trade secret: (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (c) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any 92



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen225.jpg]
information learned in the course of your Employment that is protected from
disclosure by any applicable privilege, including but not limited to the
attorney-client privilege, attorney work product doctrine, the bank examiner’s
privilege, and/or privileges applicable to information to the extent permitted
by the applicable law, including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. BB. UNITED ARAB
EMIRATES ______________________________________________________________________
Securities Law Notice. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective recipients of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document, you
should consult an authorized financial adviser. CC. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
11 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). Notwithstanding the foregoing,
if you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you understand that you may not be able to
indemnify the Company for the amount of any income tax not collected from or
paid by you within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs as it may be considered to be
a loan and therefore, it may constitute a benefit to you on which additional
income tax and National Insurance contributions (“NICs”) may be payable. You
understand that you will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company and/or your Employer (as appropriate) the amount
of any NICs 93



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen226.jpg]
due on this additional benefit, which may also be recovered from you by any of
the means referred to in Section 11 of the Agreement. 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to the Deferred Shares, whether or not as a
result of such termination, (whether such termination is in breach of contract
or otherwise), or from the loss or diminution in value of the Deferred Shares.
Upon the grant of your Award, you shall be deemed irrevocably to have waived any
such entitlement. 3. Non-Solicitation. (a) This Paragraph 3 shall apply to you
at any time that you hold the title of Vice President or higher. (b) You agree
that, during your Employment and for a period of twelve months (12) from the
date your Employment terminates for any reason you will not, without the prior
written consent of the Company or your Employer: (i) solicit, directly or
indirectly the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an Officer of the Company or any of its Subsidiaries
(excluding any such Officer whose employment was involuntarily terminated) and
with whom you had substantive and reoccurring personal contact during the final
six (6) months of your employment; or (ii) engage in the Solicitation of
Business from any Client on behalf of any Person or entity other than the
Company or any of its Subsidiaries. (c) “Confidential Information” includes but
is not limited to all trade secrets, trade knowledge, systems, software, code,
connections, costings, data documentation, files, finances, formulas, processes,
production or sales information, products, programs, research, training aids,
printed materials, methods, books, records, client files, policies and
procedures, marketing strategies, client and prospect lists, employee data and
other information (whether in written, oral, visual or electronic form and
wherever located) relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.” (d)
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other Person with your assistance to induce a Client to: (i)
transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity; 94



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen227.jpg]
(ii) cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or (iii) divert a business opportunity from the Company or any of
its Subsidiaries to any other Person. (e) “Officer” shall include any person
holding a position title of Assistant Vice President or higher. Notwithstanding
the foregoing, this Paragraph 3 shall be inapplicable following a Change in
Control. 4. Notice and Non-Compete. In consideration of your receipt of this
Award, you expressly agree to comply with the terms and conditions below without
regard to whether or not any amount has been forfeited, paid, delivered or
repaid, under this Award at any time, including the time you separate from
service with your Employer, the Company and its Subsidiaries. It is a condition
of this Award that, if you fail to comply with the terms and conditions below,
then the Company may in its absolute discretion determine that any or all of the
amounts remaining to be paid under this Award should be forfeited. All terms
used herein shall have the meaning given to them in the Plan or the Award,
except as otherwise expressly provided herein. (a) Notice Period Upon
Resignation. (i) In order to permit the Company and its Subsidiaries to
safeguard their business interests and goodwill in the event of your resignation
from Employment for any reason, you agree to give your Employer advance notice
of your resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows: (1) If you are a member of the State Street Corporation Management
Committee, you will give 180 days’ advance notice; (2) If you are an Executive
Vice President but not a member of the Management Committee), you will give 90
days’ advance notice; (3) If you are a Senior Vice President or Senior Managing
Director, you will give sixty (60) days’ advance notice; and (4) If you are a
Managing Director or Vice President, you will give thirty (30) days’ advance
notice. For the avoidance of doubt, the Notice Periods set out above shall be
subject always to any contractual obligation you have to give a longer period of
notice of termination of your Employment (whether such obligation is contained
in your contract of Employment or any other agreement to which you are a party).
(ii) During the Notice Period, you will cooperate with your Employer, as well as
the Company and its Subsidiaries, and provide them with any requested
information to assist with transitioning your duties, accomplishing its or their
business, and/or preserving its or their client relationships. In its sole 95



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen228.jpg]
discretion, during the Notice Period, your Employer or the Company may place you
on a partial or complete leave of absence and relieve you of some or all of your
duties and responsibilities. Except as provided otherwise in (iii) below, at all
times during the Notice Period you shall continue to be an employee of your
Employer, shall continue to receive your regular salary and benefits and you
will continue to comply with the applicable policies of your Employer, the
Company, and its Subsidiaries. However, you will not be eligible for any
incentive compensation awards made on or after the first day of the Notice
Period or to accrue any vacation save as required by statute. (iii) In its sole
discretion, at any time during the Notice Period, the Company or your Employer
may release you from your obligations under this Paragraph (a) by giving
immediate effect to your resignation and making a payment of basic salary in
lieu of any notice due; provided that such action shall not affect your other
obligations under this Countries Addendum. (b) Non-Competition. (i) This
Paragraph (b) shall apply to you at all times during your Employment and, in
certain circumstances, will continue to apply following the termination of your
Employment. You should review it carefully and may, if you wish, consult with an
attorney before accepting this Award. (ii) During your Employment and following
its termination for the period of time specified in Paragraph 4(b)(iii) below
(the entire period, including both during Employment and after Employment, if
any, the “Non-Compete Period”), you will not within the Restricted Territory,
directly or indirectly, whether as owner, director, partner, investor,
consultant, agent, employee, co-venturer or otherwise and whether alone or in
conjunction with or on behalf of any other person: (1) become engaged, employed,
concerned or interested in or provide technical, commercial or professional
advice to, any Person which supplies or provides (or intends to supply or
provide) Products or Services in competition with such parts of the business of
the Employer or any Relevant Group Company with which you were materially
engaged or involved or for which you were responsible during the Relevant
Period; (2) compete with your Employer or any Relevant Group Company, or
undertake any planning for any business competitive with the business of your
Employer or any Relevant Group Company; or (3) engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of your Employer, or any Relevant Group Company as conducted
or under consideration during the Relevant Period and further agree not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer or any Relevant Group Company, as conducted or in planning during the
Relevant Period. 96



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen229.jpg]
(iii) The Non-Compete Period will continue after the termination of your
Employment for any reason under the following circumstances: Then the Non- If at
the time of termination: Compete Period will continue for: You were an Executive
Vice President or higher You were a Vice President or higher and your Employer
was Charles River Development at any time during the twelve (12) months
immediately preceding the termination of your Employment 12 months You were a
Client Executive (as so designated by the Company or any Subsidiary) at any time
during the twelve (12) months immediately preceding the termination of your
Employment. If none of the above apply, but one of the Then the Non- following
was true at any time during the Compete Period twelve (12) months immediately
preceding the will continue for: termination of your Employment: You were a
Managing Director, Senior Managing Director or Senior Vice President 6 months
working in one of the Specified Job Families (defined below) You were a Vice
President working in one of 3 months the Specified Job Families (iv) The period
of months referred to in Paragraph (b)(iii) above will be reduced by one day for
every day during which, at the Employer’s direction, you are on a complete leave
of absence pursuant to Paragraph 4(a)(ii) above. (v) Nothing in this Paragraph
(b) shall prevent your ownership for investment purposes only of shares or other
securities of two percent (2%) or less of the total issued capital of any
company whether or not its securities are publicly traded. (c) Definitions. For
the purpose of this Countries Addendum, the following terms are defined as
follows: 97



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen230.jpg]
(i) “Client” means a prospective, present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised, have had substantive and recurring personal contact during
the last twelve (12) months of your Employment with the Company or any of its
Subsidiaries. A former customer or client means a customer or client for which
the Company or any of its Subsidiaries stopped providing all services within
twelve (12) months prior to the date your Employment with your Employer ends.
(ii) “Products or Services” means any products or services which are of the same
kind as, of a materially similar kind to, or competitive with, any products or
services supplied or provided by your Employer or Relevant Group Company and
with which you were materially concerned or connected within the Relevant
Period. (iii) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a limited liability partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Specified Job
Families” are those job families which State Street has identified as having
access to confidential and proprietary information, trade secrets, or good will
that require protection following termination of Employment for any reason.
Specified Job Families are listed in Appendix C. You can find your Job Family in
the State Street human resources information system (in MyWorkday, navigate to
View Profile by clicking the cloud icon in the upper right corner of your
screen, click View Profile, and then select the Job tab). (viii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries existing as of the date of
this Agreement or at any time in the future. 5. Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate 98



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen231.jpg]
with the Company or the relevant Subsidiary with respect to any matters arising
during or related to your Employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding (even if such litigation, governmental
investigation, or regulatory or other proceeding arises following the date of
this Award to which this Countries Addendum is appended or following the
termination of your Employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. 6. Enforcement. You acknowledge
and agree that the promises contained in this Countries Addendum are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 7. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 8. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 9. Interpretation of Business Protections. The agreements made by you in
Paragraphs 3 and 4 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 99



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen232.jpg]
10. Assignment. Except as provided otherwise herein, this Countries Addendum
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. 11. Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Countries Addendum, and it shall
be deemed to have been accepted by the Company. 12. Notification Requirement.
Until 45 days after the period of restriction under this Paragraph 4 (b)
expires, you shall give notice to the Company of each new business activity you
plan to undertake, at least 5 business days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of your business relationship(s) and
position(s) with such Person. You shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Countries Addendum. 13. Certain Limitations (a) Nothing
this Countries Addendum prohibits you from reporting possible violations of law
or regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of law
or regulation. Moreover, nothing in this Countries Addendum requires you to
notify the Company that you have made any such report or disclosure. However, in
connection with any such activity, you acknowledge you must take reasonable
precautions to ensure that any confidential information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, the bank examiner’s privilege, and/or
privileges applicable to information covered by the Bank Secrecy Act (31 U.S.C.
§§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. * * * * * 100



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen233.jpg]
APPENDIX B OFFER DOCUMENT STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN
OFFER OF DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES GRANT DATE: [ ]
INVESTMENT IN SHARES INVOLVES A DEGREE OF RISK. EMPLOYEES WHO ELECT TO
PARTICIPATE IN THE PLAN SHOULD MONITOR THEIR PARTICIPATION AND CONSIDER ALL RISK
FACTORS RELEVANT TO THE PURCHASE OF COMMON STOCK UNDER THE PLAN AS SET OUT IN
THIS OFFER DOCUMENT AND THE ADDITIONAL DOCUMENTS. ANY ADVICE CONTAINED IN THIS
OFFER DOCUMENT IN RELATION TO THE DEFERRED STOCK BEING OFFERED UNDER THE PLAN
DOES NOT TAKE INTO ACCOUNT THE OBJECTIVES, FINANCIAL SITUATION AND NEEDS OF ANY
INDIVIDUAL EMPLOYEE. EMPLOYEES SHOULD CONSIDER OBTAINING THEIR OWN FINANCIAL
PRODUCT ADVICE FROM AN INDEPENDENT PERSON LICENSED BY THE AUSTRALIAN SECURITIES
AND INVESTMENTS COMMISSION TO GIVE ADVICE ABOUT PARTICIPATING IN THE PLAN. 101



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen234.jpg]
OFFER OF DEFERRED STOCK TO AUSTRALIAN RESIDENT EMPLOYEES STATE STREET
CORPORATION 2017 STOCK INCENTIVE PLAN We are pleased to provide you with this
offer to participate in the State Street Corporation 2017 Stock Incentive Plan
(Plan). This Offer Document sets out information about grants of Deferred Stock
(referenced as “Restricted Common Stock Units” in the Plan) (Awards) under the
Plan and the Deferred Stock Award Agreement (Agreement) to Australian resident
employees of subsidiaries of State Street Corporation (Company). The purpose of
the Plan is to advance the interests of the Company by providing for the grant
of Common Stock-based Awards. Capitalized terms used but not otherwise defined
herein shall have the same meanings ascribed to the in the Plan. 1. OFFER This
is an Offer of Deferred Stock, as may be granted from time to time in accordance
with the Plan by the Company to selected eligible employees of Australian
Affiliates. The grant of Deferred Stock under the Plan is intended to comply
with the provisions of the Australian Corporations Act 2001 (Cth) (Corporations
Act 2001), Australian Securities and Investment Commission (ASIC) Regulatory
Guide 49 and ASIC Class Order 14/1000. 2. TERMS OF GRANT The terms of your Award
incorporate the rules of the Plan, this Offer Document and your Agreement. By
accepting your Award, you will be bound by the rules of this Offer Document, the
Plan and your Agreement. 3. ADDITIONAL DOCUMENTS In addition to the information
set out in this Offer Document, the following attached documents provide further
information necessary to make an informed decision about participating in the
Plan: (a) the Plan and related U.S. prospectus; (b) the Agreement and the
Countries Addendum; (c) the Australian Addendum; and (d) the Employee
Information Supplement. (collectively, Additional Documents). 102



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen235.jpg]
The Plan document sets out, among other details, the nature of your Award and
the consequences of a change in the nature or status of your Employment. To the
extent of any inconsistency between (a) this Offer Document or the Australian
Addendum and (b) any Additional Document (other than the Offer Document and
Australian Addendum), the terms of the Offer Document will apply. 4. RELIANCE ON
STATEMENTS You should not rely upon any oral statements made to you in relation
to this Offer. You should only rely upon the statements contained in this Offer
Document and the Additional Documents when considering your participation in the
Plan. 5. WHO IS ELIGIBLE TO PARTICIPATE You are eligible to participate in the
Plan if, at the time of the offer, you are an Australian resident employee,
officer, consultant, advisor or non-employee Director of the Company or an
Australian subsidiary and meet the eligibility requirements established under
the Plan. 6. ACCEPTING AN AWARD Your Agreement sets out the key details of your
Award. To accept your grant you must expressly accept the Award within the
period set out in your Agreement, and in any case no more than thirty (30) days
from the date on which the Board made the determination to grant the Award. 7.
WHAT ARE THE MATERIAL TERMS OF AN AWARD? (a) What is Deferred Stock? A Deferred
Stock Award represents the right to receive shares of Common Stock of the
Company on fulfilment of the time-based vesting conditions set out in your
Agreement. When your Deferred Stock vests, you will be issued shares of the
Company’s Common Stock at no monetary cost to you. The Deferred Stock is
considered “restricted” because it will be subject to forfeiture and
restrictions on transfer until it vests. The restrictions will be set forth in
the attached Agreement. (b) Do I have to pay any money to receive the Deferred
Stock Award? No. You do not pay any monetary consideration to receive this
Award, and you do not pay any monetary consideration to receive the shares of
Common Stock subject to your Award upon vesting. (c) How many shares of Common
Stock will I receive upon vesting of my Deferred Stock Award? Your Agreement
will indicate the number of shares of Common Stock subject to your Award. 103



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen236.jpg]
(d) When do I become a Stockholder? You are not a stockholder merely as a result
of holding an Award, and your Award does not entitle you to vote or receive
dividends, notices of meeting, proxy statements or other materials provided to
stockholders until the shares of Common Stock are issued to you upon vesting.
You should also refer to your Agreement for details of the consequences of a
change in the nature of your Employment. (e) Can I transfer my Award to someone
else? No. However, once shares of Common Stock are issued to you upon vesting,
the shares will be freely tradeable and transferable. Please note, though, the
possible disclosure obligations included under clause 9. 8. WHAT IS A SHARE OF
STOCK IN THE COMPANY? Common stock of a U.S. corporation is analogous to
ordinary shares of an Australian company. Each holder of Common Stock is
entitled to one vote for every share of Common Stock held in the Company.
Dividends may be paid on the shares of Common Stock out of any funds of the
Company legally available for dividends at the discretion of the Board of
Directors of the Company. The shares of Common Stock are traded on the New York
Common Stock Exchange and are traded under the symbol STT. Shares of Common
Stock are not liable to any further calls for payment of capital or for other
assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions. 9. HOW CAN I OBTAIN UPDATED
INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN AUSTRALIAN DOLLARS? Within a
reasonable period following your request, the Company undertakes to provide you
with the Australian dollar equivalent of the current market price of a share of
Common Stock, (calculated as at the date of your request). The current market
price for this purpose will be the final sale price of a share of Common Stock
on the New York Common Stock Exchange on the trading day immediately preceding
the date of your request. The Australian dollar equivalent of these prices will
be calculated using the Australian/U.S. dollar exchange rate published by an
Australian bank on the business day immediately preceding the date of your
request. Please note that the Australian dollar equivalent of these prices is
only provided as information and not as a prediction of the Australian dollar
equivalent of the fair market value of a share of Common Stock at the time of
vesting. The Australian dollar equivalent at these times will depend on the
exchange rate applied by your bank in converting your Australian dollars to U.S.
Dollars at the time of vesting. The exchange rate is available at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html 104



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen237.jpg]
You should direct your request to: Name: David Cogliano Title: Vice President,
Total Rewards Management Australian Affiliate means State Street Australia
Limited; State Street Global Advisors Australia; State Street Bank and Trust
Company – Sydney Branch and any other Associated Body Corporate employing
Employees in Australia. Address: State Street Financial Center, 1 Lincoln
Street, Boston, MA 02116, USA Phone: +1 617-662-3686 Email:
DCogliano@statestreet.com 10. WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN
RESIDENTS' PARTICIPATION IN THE PLAN? Employees should consider generally the
risk factors connected with investing in securities and, in particular, to
holding shares of Common Stock. You should be aware that the fair market value
of shares of Common Stock underlying your Award and the future value of shares
of Common Stock you acquire and the Australian dollar equivalent of these values
will be affected by: (a) fluctuations in the Company's performance; (b)
fluctuations in the U.S.$/A$ exchange rate; (c) factors identified from time to
time by the Company's filings with the U.S. Securities and Exchange Commission;
(d) fluctuations in the domestic and international market for listed stocks (e)
general economic conditions including interest rates, inflation rates, commodity
and oil prices; (f) changes to governmental fiscal, monetary and regulatory
policies; (g) legislation or regulation; (h) the nature of the markets in which
the Company operates; and (i) general operational business risks. Please note
that if you offer your shares of Common Stock for sale to a person or entity
resident in Australia, your offer may be subject to disclosure requirements
under Australian law. Please obtain legal advice on your disclosure obligations
before you make any such offer. 105



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen238.jpg]
11. PLAN MODIFICATION, TERMINATION, ETC. Subject to Section 9 of the U.S. Plan,
the Board may amend, alter, suspend, discontinue or terminate the Plan or any
part of it at any time. 12. WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF
PARTICIPATION IN THE PLAN? Please see the Additional Document entitled "Employee
Information Supplement – Deferred Stock Awards" for information regarding the
Australian tax treatment of your Award. 13. WHAT ARE THE U.S. TAXATION
CONSEQUENCES OF PARTICIPATION IN THE PLAN? Employees (who are not U.S. citizens
or permanent residents) will not be subject to U.S. tax by reason only of the
grant and vesting of the Deferred Stock or the sale of shares of Common Stock,
except as described in the dividends section of the “Employee Information
Supplement - Deferred Stock”. However, liability for U.S. taxes may accrue if an
employee is otherwise subject to U.S. taxes. The above is an indication only of
the likely U.S. taxation consequences for Australian resident employees
receiving Awards under the Plan. Award recipients should seek their own advice
as to the U.S. taxation consequences of Plan participation. 14. RESTRICTION ON
CAPITAL RAISING 5% LIMIT In addition to any other limitations as identified in
this Offer Document, the Plan or as prescribed by the Board from time to time
under the terms of the Plan, there is an overall restriction on the number of
shares of Common Stock that can be issued to Australian employees. * * * * * We
urge you to carefully review the information contained in this Offer Document
and the Additional Documents. If you have any questions, please contact the
person listed in clause 9. Yours sincerely, State Street Corporation 106



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen239.jpg]
APPENDIX C SPECIFIED JOB FAMILIES Specified Job Families subject to the Award’s
non-competition provisions include [specified job families]. 107



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen240.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [ ] ESRP Share Award
Agreement Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2017 Stock Incentive Plan (“Plan”) and the State Street
Corporation Executive Supplemental Retirement Plan, as amended (“ESRP”), and
pursuant to this Agreement and the terms set forth herein, a contingent right to
receive the number of shares of Stock (“Deferred Shares”) (“Award”) as set forth
in the statement pertaining to this Award (“Statement”) on the website
(“Website”) maintained by Fidelity Stock Plan Services LLC, an independent
service provider based in the United States, or another party designated by the
Company (“Equity Administrator”). Copies of the Plan and of the Company’s U.S.
Prospectus are located on the Website for your reference, and your acceptance of
this Award constitutes your acknowledgement that you have read and understood
the Plan and such Prospectus. The provisions of the Plan and the ESRP are
incorporated herein by reference, and all terms used herein shall have the
meaning given to them in the Plan or the ESRP, as applicable, except as
otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan or the ESRP, the
provisions of the Plan or the ESRP shall control, as applicable. In the event of
a conflict between the terms of the Plan and the ESRP, the provisions of the
ESRP shall control to the extent necessary for Section 409A Compliance, and the
provisions of the Plan shall control, to the extent not required for Section
409A Compliance. As used herein, “State Street” means the Company and each
Subsidiary. “Subsidiary” means the Company’s consolidated subsidiaries. The
terms of your Award, are as follows: 1. General Vesting Requirements. Until such
time as you incur a Separation From Service, your right to receive the Deferred
Shares shall vest on a cumulative basis in 1/3 increments beginning on your
Vesting Commencement Date and continuing on each of your first two birthdays
immediately following your Vesting Commencement Date. Notwithstanding the
foregoing, if you were first elected to the position of Executive Vice President
(or to a superior position) prior to March 1, 2000, then your right to receive
the Deferred Shares shall vest in full when you attain your Early Retirement
Age, provided you do not earlier incur a Separation From Service. 2. Special
Vesting Provision for Death or Total Disability. The following special vesting
provisions shall apply notwithstanding the general vesting requirements set
forth in Section 1 above: (a) If you die prior to your Separation From Service,
your right to receive the Deferred Shares shall fully vest as of the date of
your death. (b) If you become Totally Disabled prior to your Separation From
Service, your right to receive the Deferred Shares shall fully vest effective as
of the date you become Totally Disabled. 1



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen241.jpg]
3. Ownership. The Deferred Shares will be issued and transferred to you only if
and when all requirements of this Agreement have been satisfied. Except as
otherwise provided in this Section 3, you will have no rights as a shareholder
with respect to the Deferred Shares prior to that time. Without limiting the
foregoing, you will have no right to receive dividends with respect to the
Deferred Shares and no right to vote the Deferred Shares. However, if any
dividends are paid on the Stock prior to the date you are issued the Deferred
Shares, the number of Deferred Shares notionally credited to your account will
be increased by the number of shares obtained by dividing the total dividend you
would have received if you had owned the Deferred Shares credited to your
account on the dividend declaration date, by the closing price of a share of
Stock on the date the dividend was paid. 4. Distributions. (a) Retirement. Upon
your Retirement, the Company will issue and transfer to you the number of
Deferred Shares in which you have become vested in three equal installments on
the following dates: (i) the first Business Day of the month coinciding with or
following the date that is six months after your Retirement Date; (ii) the first
Business Day of the month coinciding with or following the first anniversary of
your Retirement Date; and (iii) the first Business Day of the month coinciding
with or following the second anniversary of your Retirement Date. If you die
after your Retirement, but before you have received the total number of shares
in which you have become vested, the Company will issue and transfer to your
Beneficiary any remaining vested Deferred Shares within 90 days following the
date of your death. (b) Death. If you die prior to your Separation From Service,
the Company will issue and transfer to your Beneficiary the number of Deferred
Shares in which you have become vested within 90 days following the date of your
death. (c) Total Disability. If you incur a Total Disability prior to your
Separation From Service, the Company will issue and transfer to you the number
of Deferred Shares in which you have become vested by the later of: (i) the end
of the calendar year in which you become Totally Disabled, and (ii) the 15th day
of the third month following the date on which you become Totally Disabled;
provided that you remain Totally Disabled through the date of distribution.



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen242.jpg]
5. Forfeiture for Cause. If the Company terminates your employment for Cause,
including while you are Retirement eligible, then all Deferred Shares, whether
vested or not, shall be forfeited in full on the date of such termination of
employment. 6. Forfeiture for Breach of Post-Employment Covenants. Your right to
receive and retain payment of the Deferred Shares after your Retirement shall be
subject to the post-employment covenants contained in the ESRP; specifically,
you shall not, without the prior written consent of the Company, engage, either
directly or indirectly, in any of the activities described in Section 6(a), (b)
or (c) below within two years after your Separation From Service: (a)
Solicitation of the employment or retention of any person whom the Company or an
Affiliate has employed or retained during the two year period prior to your
Separation From Service. For purposes of the foregoing sentence, a person
retained by the Company or an Affiliate means anyone who has rendered
substantial consulting services to the Company or an Affiliate and has thereby
acquired material confidential information concerning any aspect of the
Company’s or an Affiliate’s operations; (b) Any sale, offer to sell or
negotiation with respect to orders or contracts for any product or service
similar to or competitive with a product or service or any equipment or system
containing any such product or service sold or offered by the Company or an
Affiliate, other than for the Company’s or a Affiliate’s account, during the two
year period after your Separation From Service, to or with anyone with whom the
Company or an Affiliate has so dealt or anywhere in any state of the United
States or in any other country, territory or possession in which the Company or
an Affiliate has, during said period, sold, offered or negotiated with respect
to orders or contracts for any such product, service, equipment or system; or
(c) Ownership of any direct or indirect interest (other than a less-than-one-
percent stock interest in a corporation) in, or affiliation with, or rendering
any services for, any person or business entity which engages, during the two
year period after your Separation From Service, either directly or indirectly,
in any of the activities described in paragraphs (a) or (b) above. 7. Certain
Tax Considerations. (a) The provisions of this Award are intended to be exempt
from, or compliant with, Section 409A of the Code, and shall be construed and
interpreted consistently therewith. Notwithstanding the foregoing, neither the
Company nor any Subsidiary shall have any liability to you or to any other
person if this Award is not so exempt or compliant. (b) You expressly
acknowledge that the vesting of your right to receive the Deferred Shares,
and/or the distribution of the Deferred Shares, hereunder may give rise to
ordinary income or wages subject to withholding through your local payroll. You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company any applicable taxes required to be withheld in connection
with such vesting in a form and manner satisfactory to the Company. 3



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen243.jpg]
(c) The Company shall be obligated to issue the Deferred Shares pursuant to this
Agreement only if you first deliver to the Company funds sufficient to satisfy,
or make other arrangements acceptable to the Company for satisfying, any tax
withholding or similar withholding obligations to which the Company or its
Affiliates may be subject by reason of this Award. (d) The Company shall not
delay distribution of the Deferred Shares, except to the extent that the Company
determines, in its sole discretion, that any such delay can be effected in a
manner that results in Section 409A Compliance. Without limiting the generality
of the foregoing, distribution of the Deferred Shares may be delayed, at the
sole discretion of the Company, to the extent that the Company reasonably
anticipates that (i) if distribution were made as scheduled, the Company’s
deduction with respect to such distribution would not be permitted due to the
application of Section 162(m) of the Code (but limited to the extent another
permissible distribution would result in a deduction pursuant to Section 162(m))
or (ii) distribution of the Deferred Shares would violate federal securities
laws or other applicable law. Distribution of any amount delayed pursuant to
this Section 7(d) shall earn interest at the then prevailing applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code and made in a manner that
results in Section 409A Compliance. (e) The Company shall not accelerate
distribution of the Deferred Shares except as set forth in the remainder of this
Section 7(e) or to the extent the Company determines, in its sole discretion,
that any such acceleration may be effected in a manner that results in Section
409A Compliance. (i) The Company may, in a manner that results in Section 409A
Compliance, determine to accelerate the time or schedule of the distribution of
the Deferred Shares to pay (A) the FICA Amount and/or (B) the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of the payment of the FICA Amount (and any additional tax due as a result
of such payment). The total amount accelerated under this Section 7(e) may not
exceed the aggregate of the FICA Amount and the income tax withholding related
to such FICA Amount. (ii) The Company may, in a manner that results in Section
409A Compliance, determine to accelerate the time or schedule of the
distribution of the Deferred Shares if at any time the Plan or the ESRP, as
applicable to you, fails to meet the requirements of Section 409A of the Code
and the corresponding Treasury Regulations. Such amount may not exceed the
amount required to be included in income as a result of the failure to comply
with Section 409A of the Code and the corresponding Treasury Regulations. (f)
Notwithstanding anything to the contrary in the Plan or the ESRP, in the event
you incur a Separation From Service, including due to Total Disability, and are
subsequently rehired by the Company or subsequently recover and recommence
performing services for the Company, the



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen244.jpg]
distribution of your Deferred Shares shall not be suspended or otherwise
delayed. (g) In no event may you or any of your Beneficiaries designate the
taxable year of distribution of the Deferred Shares. 8. Miscellaneous
Provisions. (a) The Company’s obligation to issue and transfer the Deferred
Shares in the future pursuant to this Agreement is an unsecured and unfunded
contractual obligation. (b) The number and kind of Deferred Shares subject to
this Award, and the number and kind of shares of Stock to be delivered in
satisfaction of the Company’s obligations hereunder, shall be subject to
adjustment in accordance with Section 7(b) of the Plan. (c) Nothing in this
Award shall be construed to guarantee you any right of employment with the
Company or any Affiliate or to limit the discretion of any of them to terminate
your employment at any time, with or without cause, to the maximum extent
permitted by applicable law. (d) This Award shall not be transferable other than
(1) by will or the laws of descent and distribution or (2) pursuant to the terms
of a court-approved domestic relations order, official marital settlement
agreement or other divorce or settlement instrument satisfactory to the Company
in its sole discretion. Any attempt by you (or in the case of your death, by
your beneficiary) to assign or transfer this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render this Award itself null and void. (e) The grant
of this Award is a one-time benefit and does not create any contractual or other
right to receive an award, compensation or benefits in lieu of an award in the
future. (f) The Company reserves the right to impose other requirements on this
Award, any shares of Stock acquired pursuant to this Award, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with applicable laws or regulations or to facilitate the administration
of the Plan. Such requirements may include (but are not limited to) requiring
you to sign any agreements or undertakings that may be necessary to accomplish
the foregoing. (g) Your participation in the Plan is voluntary. The value of
this Award is an extraordinary item of compensation, and this Award is not part
of your normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. (h) The
Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any 5



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen245.jpg]
of its Subsidiaries, Equity Administrator or another party designated by the
Company. (i) By accepting this Award electronically, (i) you will be deemed to
have acknowledged and agreed that you are bound by the terms of this Agreement
and the Plan and that you and this Award are subject to all of the rights, power
and discretion of the Company, its Subsidiaries and the Administrator set forth
in this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement. (j) You acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to this Award, be drawn up in
English. If you have received the Agreement, the Plan or any other documents
related to this Award translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control. (k) Notwithstanding any provisions of this
Agreement to the contrary, this Award shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different), as may be set forth in an applicable Addendum to the Agreement.
Further, if you transfer residence and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country will apply to you to the extent the Company or the relevant
Subsidiary determines, in its sole discretion, that the application of such
terms are necessary or advisable in order to comply with applicable laws or
regulations or to facilitate the operation and administration of this Award and
the Plan, including, but not limited to, circumstances where you transfer
residence and /or employment to another country. Any such Addendum is hereby
incorporated into, and forms a part of, this Agreement. (l) The Plan, the ESRP
and this Agreement constitute the complete understanding and agreement between
the parties to this Agreement with respect to this Award, and supersede and
cancel any previous oral or written discussions, agreements or representations
regarding this Award or the Deferred Shares. (m) No individual acting as a
director, officer, employee or agent of the Company or any of its Subsidiaries
will be liable to you or any other person for any action, including any Award
forfeiture, Award recovery or other discretionary action taken pursuant to this
Agreement or any related implementing policy or procedure of the Company. (n)
The terms of this Agreement are governed by the laws of the Commonwealth of
Massachusetts.



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen246.jpg]
9. Definitions (a) “Affiliate” means any corporation which is included in a
controlled group of corporations (within the meaning of Section 414(b) of the
Code), which includes the Company and any trade or business (whether or not
incorporated) which is under common control with the Company (within the meaning
of Section 414(c) of the Code). (b) “Beneficiary” means the beneficiary
designated to receive a death benefit by you in writing in a form and manner
satisfactory to the Administrator. If no Beneficiary is so designated, any death
benefits shall be paid at the Administrator’s direction in the following order
of priority: Spouse, Domestic Partner, children, parents, siblings, estate. (c)
“Business Day” means each day that the New York Stock Exchange is open for
business. (d) “Cause” means: (i) a willful and continued failure to perform
substantially your duties with the Company or an Affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by your
supervisor which specifically identifies the manner in which it is asserted that
you have not substantially performed your duties, or (ii) a willful engaging in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company or an Affiliate. For purposes of this definition, no
act or failure to act shall be considered “willful” unless it is done or omitted
to be done in bad faith or without reasonable belief that the action or omission
was in the best interests of the Company or an Affiliate. (e) “Code” means the
Internal Revenue Code of 1986, as the same may be amended from time to time. (f)
“Early Retirement” means a Separation From Service upon or after your attainment
of Early Retirement Age and prior to your attainment of Normal Retirement Age
but excluding a Separation From Service for Cause. (g) “Early Retirement Age”
means age 53. (h) “ESRP” means this State Street Corporation Executive
Supplemental Retirement Plan (including the Exhibits and Schedules thereto and
the Committee actions referenced therein), as the same may be amended from time
to time in accordance with the terms hereof. (i) “FICA Amount” shall mean the
amount of Federal Insurance Contributions Act tax imposed under Sections 3101,
3121(a) and 3121(v)(2) of the Code, where applicable, on this Award. (j)
“Impairment” means any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months. 7



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen247.jpg]
(k) “Normal Retirement” means your Separation From Service upon or after your
Normal Retirement Age, other than a Separation From Service for Cause. (l)
“Retirement” means Normal Retirement or Early Retirement. (m) “Retirement Date”
means the date of your Normal Retirement or Early Retirement, as applicable. (n)
“Section 409A” means Section 409A of the Code and the applicable rulings,
regulations and guidance promulgated thereunder, as each may be amended or
issued from time to time. (o) “Section 409A Compliance” means any action or
inaction effected in a manner that will not cause you or any of your
Beneficiaries to recognize income for U.S. federal income tax purposes prior to
the time of a distribution of the Deferred Shares or to incur interest or
additional tax under Section 409A. (p) “Separation From Service” means a
separation from service with the Company and all Affiliates for purposes of
Section 409A within the meaning of the default rules of Treasury Regulation
Section 1.409A-(h)(1) and correlative terms shall be construed to have a
corresponding meaning; provided that in the event that you are absent from work
due to an Impairment, other than a Total Disability, where such Impairment
causes you to be unable to perform the duties of your position or any
substantially similar position of employment, you shall incur a Separation From
Service 29 months after the date on which you were first Impaired.
Notwithstanding the foregoing, if you would otherwise incur a Separation From
Service in connection with a sale of assets of the Company, the Committee shall
retain the discretion to determine whether a Separation From Service has
occurred in accordance with Treasury Regulation Section 1.409A-1(h)(4). (q)
“Service” means your years (and fraction thereof) of service for vesting and
eligibility, as determined under the terms of the State Street Retirement Plan
as in effect on January 1, 2008. (r) “Total Disability” or “Totally Disabled”
means (i) your inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months or (ii) your receipt, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, of income replacement benefits for a period of not less than six months
under an accident and health plan covering employees of the Company and any
Affiliate. (s) “Treasury Regulations” means the regulations adopted by the
Internal Revenue Service under the Code, as they may be amended from time to
time.



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen248.jpg]
(t) “Vesting Commencement Date” means the date you attain Early Retirement Age
and satisfy the Age/Service Requirements for Supplemental Benefits Upon
Retirement under Section 3.3 of the ESRP. 9



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen249.jpg]
STATE STREET CORPORATION 2017 STOCK INCENTIVE PLAN [____] Deferred Stock Award
Agreement--Directors You have elected to defer payment of one or more of the
annual stock award, annual retainer or an additional retainer payable to you for
your services as a member of the State Street Board of Directors from the date
of the [____] Annual Meeting of Shareholders to the date of the [____] Annual
Meeting of Shareholders. The total number of shares of Stock you elected to
defer (the “Deferred Shares”) is shown on your investment report on the website
maintained by the Equity Administrator (Fidelity or another third party
designated by the Corporation). The Deferred Shares are granted under the State
Street Corporation 2017 Stock Incentive Plan (the “2017 Plan”), and are subject
to the terms and conditions contained in the 2017 Plan, the State Street
Corporation Deferred Compensation Plan for Directors (the “Deferral Plan”), the
related election forms and the terms set forth below. All capitalized terms used
herein shall have the meaning given to them in the Deferral Plan, except as
otherwise expressly provided herein. 1. The Deferred Shares plus any additional
shares of Stock determined under paragraph 3 below (the Deferred Shares plus the
shares described in paragraph 3 being hereinafter referred to as the “[____]
shares”) will be issued to you [in accordance with the election you made for the
[____] shares or as otherwise provided under the terms of the Deferral Plan]
[for Canadian directors: as soon as practicable following your Separation from
Service and, in any event, no later than the end of the calendar year in which
such Separation from Service occurs or, if later, the 15th day of the third
month following the date of such Separation from Service. For this purpose, you
will not be deemed to have a Separation from Service so long as you continue to
provide any services as a director or employee; provided, however, a Separation
from Service will be deemed to occur in the event you terminate all positions as
an employee or director of the Company, but continue to provide services as a
consultant]. In the event of your death prior to the issuance of the [____]
shares, the [____] shares will be issued to your [Beneficiary. You may designate
a Beneficiary or Beneficiaries (or change a designation previously made)] [for
Canadian directors: spouse, relatives, dependent or estate, as the beneficiaries
of the trust (your “Permitted Beneficiaries”). You may designate your Permitted
Beneficiary] by contacting the Equity Administrator. 2. Any election to change
the timing (to a later date) and/or form of payment of the [____] shares must be
made in accordance with the terms of the Deferral Plan. Please feel free to
contact the Equity Administrator (Fidelity Executive Services, 800 823 0217 –
Team 503) or the State Street Head of Executive Compensation if you have any
questions regarding the Deferral Plan or wish to request a re-deferral form. 3.
You will not have any rights as a stockholder with respect to the [____] shares
until they have been issued to you. However, if any dividends and/or
distributions



--------------------------------------------------------------------------------



 
[exhibit1032017stockincen250.jpg]
(other than distributions described in paragraph 4) are paid on the Stock prior
to the date you are issued the [____] shares, the number of [____] shares
notionally credited to your account will be increased by the number of shares
obtained as follows: by dividing the total applicable dividend or distribution
you would have received if you had owned the [____] shares credited to your
account on the dividend or other distribution declaration date, by the closing
price of a share of Stock on the date the dividend or distribution was paid. 4.
The number and kind of shares constituting the [____] shares shall further be
appropriately adjusted by the Board to reflect stock splits, stock dividends or
similar changes in the capitalization of the Corporation. 5. Your rights to the
[____] shares are only those of an unsecured creditor of the Corporation.
Nothing herein or in the Deferral Plan or otherwise shall be construed as
obligating the Corporation to establish a trust or otherwise to set aside Stock
or funds to meet its obligations hereunder or under the Deferral Plan. 6.
Nothing herein or in the Deferral Plan or otherwise shall obligate the
Corporation to register the shares of Stock to be issued hereunder. You
acknowledge that Federal and state securities laws or other laws may limit the
extent to which you or your [for Canadian directors: Permitted] Beneficiary(ies)
may sell or otherwise transfer or dispose of any shares of Stock issued
hereunder. Under currently applicable rules under the Securities Exchange Act of
1934, as amended, you are required to report the award described above as a
[____] exempt award. 7. [The Board may at any time vote to accelerate the
issuance of the [____] shares to you, but only if doing so would be consistent
with the requirements of Section 409A. The Deferral Plan and the award described
herein are intended to comply with Section 409A and shall be subject to such
modifications as are necessary so to comply.] [for Canadian directors: No
additional awards may be made or awards adjusted to reduce the impact to you of
any decline in the value of the Deferred Shares.] 8. You agree that as a
precondition to the issuance of any of the [____] shares, you will pay to the
Corporation such amounts, if any (including, but not limited to, income taxes
and social insurance contributions if applicable), as are required to be
withheld by the Corporation in respect of the award and payments described
herein. 9. The Deferral Plan and the award described herein shall be construed
and administered by the Board in accordance with [applicable Federal law, but
otherwise pursuant to] the laws of the Commonwealth of Massachusetts [for
Canadian directors: to the maximum extent allowed by local law], and the
determination of the Board shall be binding on all persons.



--------------------------------------------------------------------------------



 